Exhibit 10.2

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

TGGT HOLDINGS, LLC

DATED AUGUST 14, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1 ORGANIZATION; REPRESENTATIONS AND WARRANTIES    2

Section 1.1

  Formation    2

Section 1.2

  Name    2

Section 1.3

  Term    2

Section 1.4

  Registered Agent    2

Section 1.5

  Principal Office    2

Section 1.6

  Business and Purpose; Power    2

Section 1.7

  Qualifications in Other Jurisdictions    2

Section 1.8

  No State Law Partnership    3

Section 1.9

  Other Business Pursuits    3

Section 1.10

  Representations and Warranties of Members    3 ARTICLE 2 INTENTIONALLY OMITTED
   5 ARTICLE 3 CAPITALIZATION    5

Section 3.1

  Initial Contributions    5

Section 3.2

  Additional Contributions    6

Section 3.3

  Additional Contributions Procedures    6

Section 3.4

  Member Loans    7

Section 3.5

  Failure to Fund Additional Contributions or Member Loans    8

Section 3.6

  Certain Consequences of Default    8

Section 3.7

  Extended Default    10

Section 3.8

  Capital Accounts    12

Section 3.9

  No Interest on or Return of Capital Contributions    13 ARTICLE 4 ALLOCATIONS
AND DISTRIBUTIONS    13

Section 4.1

  Allocations of Net Profits and Net Losses    13

Section 4.2

  Special Allocations    13

Section 4.3

  Curative Allocations    15

Section 4.4

  Tax Allocations    15

Section 4.5

  Distributions    16

Section 4.6

  Limitations Upon Distributions    17 ARTICLE 5 MANAGEMENT OF THE COMPANY    18

Section 5.1

  Management under Direction of Management Board    18

Section 5.2

  Number, Tenure and Qualification    22

Section 5.3

  Voting Proxies; Quorum; Meetings of Management Board; No Fiduciary Duties   
23

Section 5.4

  Resignation of Board Members    30

Section 5.5

  Removal of Board Members    30

Section 5.6

  Vacancies    30

Section 5.7

  Fees and Expenses of Board Members    30

Section 5.8

  No Power of Members to Bind Company    30

Section 5.9

  Delegation of Authority; Officers    30

 

i



--------------------------------------------------------------------------------

Section 5.10

  Provision of Services by the Members    38

Section 5.11

  Standard of Conduct; Health, Safety, Security and the Environment    38

Section 5.12

  Certain Reports    40

Section 5.13

  Insurance Requirements    42 ARTICLE 6 ANNUAL WORK PROGRAM AND BUDGETS;
CONTRACT AWARDS    42

Section 6.1

  Development Work Program; Initial Work Program and Budget    42

Section 6.2

  Subsequent Work Program and Budgets    43

Section 6.3

  Statement of Estimated Expenditures    46

Section 6.4

  Company Group O&M Contract Awards    46 ARTICLE 7 INDEMNIFICATION    48

Section 7.1

  No Liability of Members for Company Obligations    48

Section 7.2

  Exculpation    49

Section 7.3

  Indemnification    50

Section 7.4

  Expenses    50

Section 7.5

  Insurance    50

Section 7.6

  Primary Obligation    51 ARTICLE 8 BOOKS AND RECORDS; ACCOUNTS    51

Section 8.1

  Books and Records    51

Section 8.2

  Availability of Books and Records    51

Section 8.3

  Audits    52

Section 8.4

  Financial Statements and Reports    53

Section 8.5

  Accounting Method    54

Section 8.6

  Bank Accounts; Investments    54

Section 8.7

  Fiscal Year of the Company    55 ARTICLE 9 TAX MATTERS    55

Section 9.1

  Tax Treatment of the Company    55

Section 9.2

  Tax Treatment of the Contribution Agreement    55

Section 9.3

  Tax Matters Partner    55

Section 9.4

  Tax Returns and Elections    55

Section 9.5

  Tax Terminations    56 ARTICLE 10 TRANSFERS OF MEMBER INTERESTS; ADMISSION OF
NEW MEMBERS    56

Section 10.1

  Transfer of Member Interests    56

Section 10.2

  Conditions Precedent to a Member Interest Transfer    57

Section 10.3

  Encumbrances by Members    58

Section 10.4

  Admission of Persons as New Members    59 ARTICLE 11 CONSENTS TO ASSIGNMENT   
59

Section 11.1

  Certain Transfers during Initial Three Year Period    59

Section 11.2

  Other Transfers    59

 

ii



--------------------------------------------------------------------------------

ARTICLE 12 PREFERENTIAL PURCHASE RIGHTS; CHANGES IN CONTROL    59

Section 12.1

  Preferential Purchase Rights    59

Section 12.2

  Changes in Control.    61 ARTICLE 13 ACQUIRED BUSINESS; NEW BUSINESS; ASSET
UPGRADES    63

Section 13.1

  Acquired Business    63

Section 13.2

  Member Requested Services    67

Section 13.3

  New Business    68

Section 13.4

  Asset Upgrades    71

Section 13.5

  Contract Operating Agreements; Certain Gathering Agreements    71 ARTICLE 14
DISSOLUTION; WINDING UP AND TERMINATION    72

Section 14.1

  Causes of Dissolution, Winding Up and Termination    72

Section 14.2

  Notice of Dissolution    73

Section 14.3

  Liquidation    73

Section 14.4

  Termination    73

Section 14.5

  No Obligation to Restore Capital Accounts    73

Section 14.6

  Distributions in Kind    74 ARTICLE 15 GOVERNING LAW; DISPUTE RESOLUTION    74

Section 15.1

  Governing Law    74

Section 15.2

  Dispute Resolution    74

Section 15.3

  Expert Proceedings    76 ARTICLE 16 MISCELLANEOUS    77

Section 16.1

  Counterparts    77

Section 16.2

  Notices    77

Section 16.3

  Expenses    78

Section 16.4

  Waivers; Rights Cumulative    79

Section 16.5

  Entire Agreement; Conflicts    79

Section 16.6

  Amendment    79

Section 16.7

  Parties in Interest    79

Section 16.8

  Successors and Permitted Assigns    80

Section 16.9

  Confidentiality    80

Section 16.10

  Publicity    81

Section 16.11

  Preparation of Agreement    81

Section 16.12

  Conduct of the Parties; Business Principles    81

Section 16.13

  Severability    82

Section 16.14

  Non-Compensatory Damages    82

Section 16.15

  Waiver of Partition of Company Property    82

Section 16.16

  Interpretation    82

 

iii



--------------------------------------------------------------------------------

APPENDICES Appendix I   Definitions EXHIBITS   Exhibit “A”   Member Interests
Exhibit “B”   Certificate of Formation Exhibit “C”   Form of Secondment
Agreement Exhibit “D-1”   Form of BG Services Agreement Exhibit “D-2”   Form of
EOC Services Agreement Exhibit “E-1”   Development Work Program Exhibit “E-2”  
Calendar Year 2009 Annual Work Program and Budget Exhibit “E-3”   Calendar Year
2010 Annual Work Program and Budget Exhibit “F”   Form of Assumption Agreement
Exhibit “G”   Form of Services Agreement Exhibit “H-1”   Form of Member Talco
Gathering Agreement Exhibit “H-2”   Form of Member TGG Gathering Agreement
Exhibit “I”   Form of Contract Operating Agreement Exhibit “J-1”   Form of Third
Party Talco Gathering Agreement Exhibit “J-2”   Form of Third Party TGG
Gathering Agreement Exhibit “K”   Form of Interconnect Agreement Exhibit “L”  
East Texas/North Louisiana Area SCHEDULES   Schedule 5.13  

Company Group Members’ Insurance Requirements

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this “Agreement”)
of TGGT Holdings, LLC, a limited liability company organized and existing under
the Laws of Delaware (the “Company”), is made this 14th day of August, 2009 (the
“Closing Date”) by and among the Company and each of the Persons (as hereinafter
defined) listed on Exhibit “A” attached hereto and made a part hereof.
Capitalized terms used herein and not otherwise defined shall have the meanings
given such terms in Appendix 1 attached hereto.

WITNESSETH:

RECITALS

 

1. On July 29, 2009, the Company was formed as a limited liability company
organized and existing under the Laws of Delaware pursuant to the Certificate of
Formation filed with the Delaware Secretary of State in accordance with the
provisions of the Delaware Act (the “Certificate”).

 

2. EOC, as the sole member of the Company, adopted a limited liability company
agreement of the Company effective as of such date (the “Original Agreement”).

 

3. On June 29, 2009, EOC, EXCO Production Company, LP and BG US Production
Company, LLC entered into that certain Purchase and Sale Agreement (the
“Purchase Agreement”), which contemplated, among other things, that EOC, Vaughan
Holdings Company, LLC, and BG would enter into that certain Contribution
Agreement dated August 14, 2009 (the “Contribution Agreement”).

 

4. Under the Contribution Agreement (a) in return for an undivided fifty percent
(50%) of the Member Interest of the Company (i) EOC agreed to contribute or
cause the contribution (directly or indirectly) of all of the equity interests
of TGG Pipeline, Ltd., Talco Midstream Assets Ltd. and TGGT GP Holdings, LLC to
the Company, and (ii) BG agreed to contribute the Final Cash Amount to the
Company, and (b) the parties agreed that the Company would make special
distributions to EOC pursuant to this Agreement in an aggregate amount equal to
the Final Cash Amount.

 

5. The Contribution Agreement contemplates, among other things, that the Parties
enter into this Agreement as an amendment and restatement of the Original
Agreement in its entirety to reflect the agreement of the Company and the
Members as set forth herein.

NOW THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
effective as of the Closing Date, the Original Agreement is hereby amended and
restated in its entirety to read as follows:

 

1



--------------------------------------------------------------------------------

ARTICLE 1

ORGANIZATION; REPRESENTATIONS AND WARRANTIES

Section 1.1 Formation. The Company was formed as a Delaware limited liability
company by execution and delivery of the Certificate to the Secretary of State
of the State of Delaware on July 29, 2009. A copy of the Certificate is attached
hereto as Exhibit “B”.

Section 1.2 Name. The name of the Company is “TGGT Holdings, LLC” and all
business of the Company shall be conducted under such name or under any other
name approved by the Management Board pursuant to Section 5.1(b)(xi).

Section 1.3 Term. The Company shall continue until dissolved in accordance with
the provisions of the Delaware Act and this Agreement.

Section 1.4 Registered Agent. The Company’s initial registered office in the
State of Delaware shall be located at 1209 Orange Street, Wilmington, Delaware
19801. The registered agent at such address is The Corporation Trust Company.
The Management Board may change the Company’s registered agent and registered
office in the State of Delaware from time to time pursuant to
Section 5.1(c)(xiv).

Section 1.5 Principal Office. The Company’s principal office shall be located at
12377 Merit Drive, Suite 1700, Dallas, Texas 75251. The Management Board may
change the Company’s principal office from time to time pursuant to
Section 5.1(b)(xi), which need not be in Delaware. The Company may have such
other places of business as the Management Board may designate.

Section 1.6 Business and Purpose; Power. The business and purpose of the Company
shall be to engage in Midstream Activities, and to engage in any other lawful
act or activity that now or in the future may be necessary, convenient,
incidental, or advisable to accomplish the foregoing purpose and that is not
forbidden by Law in the jurisdictions in which the Company engages in such
business or activities. The Company shall have all powers and privileges granted
by the Delaware Act, any other Law, or by this Agreement, including incidental
powers thereto, to the extent that such powers and privileges are necessary,
customary, convenient or incidental to the attainment of the Company’s business
and purpose as set forth in this Section 1.6.

Section 1.7 Qualifications in Other Jurisdictions. The Company’s officers shall
cause the Company to be qualified, formed or registered under assumed or
fictitious name or similar Laws in any jurisdiction in which the Company
transacts business. The Company’s officers shall execute, deliver and file any
certificates (and any amendments and/or restatements thereof) necessary or
appropriate for the Company to qualify and continue to do business in a
jurisdiction in which the Company may wish to conduct business. At the request
of the Management Board, each Member shall execute, acknowledge, swear to and
deliver all certificates and other instruments conforming with this Agreement
that are necessary or appropriate to qualify, continue and terminate the Company
as a foreign limited liability company in all such jurisdictions in which the

 

2



--------------------------------------------------------------------------------

Company may conduct business, provided that no Member shall be required to file
any general consent to service of process or to qualify as a foreign
corporation, limited liability company, partnership or other entity in any
jurisdiction in which it is not already so qualified.

Section 1.8 No State Law Partnership. The Members intend that: (a) the Company
not be a common law partnership or joint venture; and (b) the Company not create
any agency or other relationship creating fiduciary or quasi-fiduciary duties of
any Member to the Company or to any other Member, and this Agreement may not be
construed to suggest otherwise. This Agreement shall not subject the Members to
joint and several or vicarious liability or impose any duty, obligation or
liability that would arise therefrom with respect to any or all of the Members
or the Company.

Section 1.9 Other Business Pursuits. Each Member acknowledges and agrees that
the other Members and the Affiliates of the other Members may from time to time
be interested, directly or indirectly, in various other businesses and
undertakings separate and apart from the Company, including businesses and
undertakings in direct competition with the Company, and except as otherwise
provided in Article 13, neither the Company nor any other Member shall be
entitled to notice thereof, or a right to participate therein, or any right to
any profits from any such other businesses or undertakings

Section 1.10 Representations and Warranties of Members.

(a) Each Member hereby represents and warrants to the Company and the other
Members as follows:

(i) Independent Evaluation. It is sophisticated in the evaluation, purchase,
ownership and operation of oil and gas properties and related facilities. In
making its decision to enter into this Agreement and to consummate the
transaction contemplated herein, it, except to the extent of the other Member’s
express representations and warranties in this Section 1.10 and in the
Contribution Agreement, (A) has relied or shall rely solely on its own
independent investigation and evaluation of the Company and its assets and the
advice of its own legal, tax, economic, environmental, engineering, geological
and geophysical advisors and the express provisions of this Agreement and not on
any comments, statements, projections or other materials made or given by any
representatives or consultants or advisors engaged by any other Member, and
(B) has satisfied or shall satisfy itself through its own due diligence as to
the environmental and physical condition of and contractual arrangements and
other matters affecting the Company or its assets.

(ii) Accredited Investor. It is an “accredited investor,” as such term is
defined in Regulation D of the Securities Act of 1933, as amended, and is
acquiring its Member Interest for its own account and not with a view to a sale
or distribution thereof in violation of the Securities Act of 1933, as amended,
and the rules and regulations thereunder, any applicable state blue sky Laws or
any other applicable securities Laws.

 

3



--------------------------------------------------------------------------------

(iii) Unregistered Member Interest. It understands and acknowledges that its
Member Interest has not been registered under the Securities Act or under any
state securities Laws and further understands and acknowledges that its
representations and warranties contained in this Section 1.10 are being relied
upon by the Company and the other Members as the basis for the exemption from
the registration requirements of the Securities Act and under all applicable
state securities Laws. It further acknowledges that the Company will not and has
no obligation to recognize any Transfer of a Member Interest to any Person
unless and until the provisions of Articles 10, 11 and 12 have been fully
satisfied.

(iv) Organization; Existence. Such Member is duly formed, validly existing and
in good standing under the Laws of the state of its formation. Such Member has
all requisite power and authority to own and operate its property and to carry
on its business as now conducted. Such Member is duly licensed or qualified to
do business as a foreign limited partnership or limited liability company or
other legal entity, as applicable, and is in good standing in all jurisdictions
in which such qualification is required by Law, except where the failure to
qualify or be in good standing would not have a material adverse effect on such
Member.

(v) Authorization. Such Member has full power and authority to enter into and
perform this Agreement and the Associated Agreements to which it is a party and
the transactions contemplated herein and therein. The execution, delivery, and
performance by such Member of this Agreement have been and when executed and
delivered the Associated Agreements to which it is a party will have been duly
and validly authorized and approved by all necessary partnership or company
action, as applicable, on the part of such Member. This Agreement is, and the
Associated Agreements to which such Member is a party when executed and
delivered by such Member will be, the valid and binding obligation of such
Member and enforceable against such Member in accordance with their respective
terms, subject to the effects of bankruptcy, insolvency, reorganization,
moratorium, and similar Laws affecting the rights of creditors generally, as
well as to principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at Law).

(vi) No Conflicts. The execution, delivery, and performance by such Member of
this Agreement and the Associated Agreements to which it is a party and the
consummation of the transactions contemplated herein and therein does not and
will not (A) conflict with or result in a breach of any provisions of the
organizational documents or other governing documents of such Member, (B) result
in a default or the creation of any

 

4



--------------------------------------------------------------------------------

Encumbrance or give rise to any right of termination, cancellation, or
acceleration under any of the terms, conditions, or provisions of any material
contract, note, bond, mortgage, indenture, license, or other material agreement
to which any such Member is a party or by which such Member may be bound or
(C) violate any Law applicable to such Member, except in the case of clauses
(B) and (C) where such default, Encumbrance, termination, cancellation,
acceleration or violation would not, individually or in the aggregate, have a
material adverse effect on such Member.

(vii) Claims and Litigation. There is no written claim for breach of contract,
tort or violation of Law or investigation of which such Member has received
written notice or any suit, action or litigation, by any Person, and no legal,
administrative, or arbitration proceedings, (in each case) pending, or to such
Member’s knowledge, threatened in writing against such Member, or to which such
Member is a party, that would have a material adverse effect upon the ability of
such Member to perform its obligations under this Agreement.

(viii) Bankruptcy. There are no bankruptcy, reorganization or receivership
proceedings pending, being contemplated by or, to such Member’s knowledge,
threatened against such Member or any of its Affiliates that have a direct or
indirect ownership interest in such Member (including its ultimate parent
company), and neither the Member nor any such Affiliate is insolvent or
generally not paying its debts as they become due.

(ix) No FERC Regulation. Neither such Member nor its Affiliates are subject to
the Standards of Conduct of the Federal Energy Regulatory Commission (“FERC”)
contained in 18 C.F.R. Part 358, as such regulations may be amended from time to
time (“Standards of Conduct”).

(b) Each Member agrees to indemnify and hold harmless the Company Group Members
and the other Members, from any liability, loss, cost, damage and expense
(including the costs of litigation, arbitration and reasonable attorneys’ fees)
arising out of or resulting from the breach of any representation, warranty or
covenant of such Member set forth in this Section 1.10.

ARTICLE 2

INTENTIONALLY OMITTED

ARTICLE 3

CAPITALIZATION

Section 3.1 Initial Contributions. On the Closing Date, each Member made those
contributions to the Company that are provided for in Sections 2.1 and 3.2 of
the

 

5



--------------------------------------------------------------------------------

Contribution Agreement and the amounts set forth in Exhibit “A” (the “Initial
Contributions”). As a result of such Initial Contributions, each Member shall
have the Member Interest set forth opposite such Member’s name on Exhibit “A”.

Section 3.2 Additional Contributions.

(a) Each Member shall be required to fund its Member Interest share of all costs
and expenses included in each approved Annual Work Program and Budget and
Emergency Expenditures.

(b) Notwithstanding anything to the contrary in this Section 3.2 or Section 3.3,
unless otherwise decided by the Management Board, the Company shall pay
expenditures authorized by this Agreement incurred by any Company Group Member
out of gross receipts received by the Company Group Members.

(c) The Company shall use (and cause the Company Group Members to use) the
proceeds of all additional contributions made by the Member pursuant to this
Section 3.2 and Section 3.3 exclusively for the purposes contemplated by the
Call Notice to which such additional contributions relate.

Section 3.3 Additional Contributions Procedures.

(a) To the extent that, at any time, the Company Group Members’ gross receipts
are not anticipated to be sufficient to satisfy their estimated expenditures to
be incurred in the succeeding Calendar Quarter pursuant to an approved Annual
Work Program and Budget, the President and General Manager shall issue Call
Notices to the Members for additional contributions in an amount equal to the
difference between such estimated expenditures and anticipated gross receipts
not more than thirty (30) days but not less than fifteen (15) days prior to the
commencement of such Calendar Quarter.

(b) Further, the President and General Manager may issue Call Notices to the
Members at any other time for other additional contributions to the extent that
the Company Group Members’ anticipated gross receipts and other additional
contributions made pursuant to Section 3.3(a) are not anticipated to be
sufficient to satisfy the Company Group Members’ estimated expenditures to be
incurred during the current Calendar Quarter in accordance with this Agreement,
provided that Call Notices may not be issued pursuant to this Section 3.3(b) for
any estimated expenditures more than thirty (30) days in advance of such
estimated expenditures.

(c) Proper adjustment shall be made in each Calendar Month between advances made
hereunder and actual expenditures, to the end that each Member bears and pays
its allocable share of expenditures, and no more. All calls for capital
contributions shall be expressed in U.S. dollars and shall state the date on
which payment is due and the bank(s) and account(s) to which payment is to be
made. Each Call Notice shall specify in reasonable detail the purpose(s) for
which such additional contribution(s) are required, and the amount of the
contribution(s) to be made by each Member pursuant to such Call Notice.

 

6



--------------------------------------------------------------------------------

(d) Each Member shall contribute any additional contribution within fifteen
(15) Business Days of the date of delivery of the relevant Call Notice.

Section 3.4 Member Loans.

(a) At the election of Management Board pursuant to Section 5.1(b)(xvi), capital
requirements for the Members may be funded with Member Loans.

(b) All Member Loans shall be made upon the terms approved by the Management
Board pursuant to Section 5.1(b)(xvi), which terms shall include the amounts of
such Member Loans, the schedule for advancing such Member Loans, the schedule of
repayment of such Member Loans, rates of interest (if any) payable on such
Member Loans and all other terms deemed necessary by such Management Board
(provided that the terms set forth in this Agreement shall be included). The
terms of the Member Loans made by each Member pursuant to the same decision of a
Management Board shall be identical except as to the amount. All Member Loans
shall be represented by written notes setting forth those terms.

(c) Each Member shall provide to the Company a percentage of each Member Loan
equal to such Member’s Member Interest.

(d) All Member Loans shall rank pari passu in all respects without preference or
priority over one another.

(e) Member Loans shall be repaid only out of Available Cash.

(f) Unless otherwise agreed by the Management Board, payment of all required
Member Loans shall be made by wire transfer of immediately available funds in
U.S. dollars without set-off or deduction for bank charges.

(g) Upon notice from the President and General Manager or any other Member, each
Member shall be required to return any payment received with respect to any
Member Loan to the extent: (i) such payment was made in error; (ii) the amount
paid to the Member was greater than the amount to which the Member was actually
entitled; or (iii) applicable Law requires the return of such payment. Each
Member shall return any such payment to the Company not later than ten (10) days
after receipt of such notice requiring such return.

(h) In the event that the Company is dissolved and wound up, all Member Loans
shall be contributed to the capital of the Company upon the dissolution of the
Company, and shall not be considered liabilities of the Company for purposes of
winding up. This Section 3.4(h) shall not, however, affect any outstanding
liabilities by any Member to make Member Loans to the Company.

 

7



--------------------------------------------------------------------------------

(i) Unless otherwise required by the Code, any Member Loan shall be treated as a
loan by the Member to the Company for federal income tax purposes.

Section 3.5 Failure to Fund Additional Contributions or Member Loans.

(a) Any Member that fails to pay in full when due any amounts owed and
undisputed under the terms of this Agreement (including failure to pay the full
amount of such Member’s Member Interest share of any Member Loan when due) and
such failure is not cured within fifteen (15) days of such Member’s receipt of a
Default Notice shall be in default under this Agreement, and shall be referred
to herein as a “Defaulting Member”. The Company shall (or any Affected Member
may) give notice of such default (a “Default Notice”) to the Defaulting Member,
and its Credit Facility Lender (if any) and each of the non-defaulting Members.

(b) “Default Period” means the period beginning fifteen (15) days from the date
of a Member’s and its Credit Facility Lender’s (if any) receipt of a Default
Notice if such Member remains in default under Section 3.5(a), and ending when
all of the Defaulting Member’s defaults have been remedied in full.

(c) All amounts in default and not paid when due under this Agreement shall bear
interest at the Default Interest Rate from the due date to the date of payment.

Section 3.6 Certain Consequences of Default.

(a) Notwithstanding any other provision in this Agreement to the contrary,
during the Default Period, a Defaulting Member shall have no right to:

(i) except for Required Asset Upgrades, make or elect to participate in any
proposal under this Agreement;

(ii) vote on any matter with respect to which Member approval is required under
the express terms of this Agreement (excluding any amendment or waiver of the
terms of this Agreement);

(iii) call any Management Board or subcommittee meeting;

(iv) except for votes by the Board Members of such Defaulting Member under
Section 5.1(c)(i) that pertain to Development Work Programs, vote on any matter
coming before the Management Board or any subcommittee;

(v) access any data or information relating to any operation conducted by the
Company (except to the extent such Member or an

 

8



--------------------------------------------------------------------------------

Affiliate of such Member is providing Services to the Company Group Members
pursuant to a Services Agreement, and such data or information is necessary for
such Member or Affiliate to perform its responsibilities thereunder);

(vi) elect to participate in any proposed New Business (other than a Required
Asset Upgrade) under Section 13.3;

(vii) Transfer or Encumber all or any part of its Member Interest except: (A) a
Transfer to or Encumbrance of Member Interest in favor of a Person who
simultaneously with such Transfer or Encumbrance satisfies in full the Total
Amount in Default; or (B) a Credit Facility Encumbrance granted pursuant to a
borrowing for which all of the proceeds thereof are used to pay the entire
amount of the Total Amount in Default;

(viii) withhold consent to any Transfer of all or an undivided portion of the
Member Interest of a non-defaulting Member pursuant to Article 11, or exercise
its preferential purchase right provided for in Section 12.1 in the event of
such a Transfer by a non-defaulting Member, or in Section 12.2 in the event of a
Change in Control of a non-defaulting Member; or

(ix) elect to participate in the acquisition of any Acquired Business pursuant
to Section 13.1.

(b) In addition to the other remedies available to the Company and the Affected
Members under this Agreement and any other rights available to each Affected
Member to recover its share of the Total Amount in Default, from and after the
thirtieth (30th) day of the Default Period, a Defaulting Member shall have no
right to receive distributions from the Company pursuant to Section 4.5 until
the expiration of the Default Period, and such distributions shall instead (to
the extent applicable) be made to the Affected Members for advances made by such
Affected Members on behalf of the Defaulting Member pursuant to Section 3.6(e),
plus interest thereon as provided in Section 3.5(c). Amounts received towards
the Total Amount in Default shall be deemed paid towards the oldest of each
applicable type of expense (costs, interest or principal) first. If there is
more than one Affected Member, the distributions attributable to the Member
Interests of the Defaulting Member shall be shared among the Affected Members in
the proportions that such Affected Members’ Member Interests bear to the
aggregate Member Interests of such Affected Members.

(c) Any Default Notice shall include a statement of the amount of money that the
Defaulting Member has failed to pay.

(d) If the Defaulting Member remedies its default in full before the Default
Period commences, the Company shall promptly notify each non-defaulting Member
and such Defaulting Member’s Credit Facility Lender (if any) of such occurrence.

 

9



--------------------------------------------------------------------------------

(e) Upon the commencement of the Default Period, the Company shall send the
non-defaulting Members a statement of the sum of money that the Defaulting
Member failed to pay and such non-defaulting Members shall pay such amount
within fifteen (15) days following receipt of the statement. Each such
non-defaulting Member shall be required to pay that portion of the amount that
the Defaulting Member failed to furnish that such non-defaulting Member’s Member
Interest bears to the aggregate Member Interests of all non-defaulting Members.
If any non-defaulting Member fails to timely satisfy such obligations, such
non-defaulting Member shall thereupon be a Defaulting Member subject to the
provisions of Sections 3.5, 3.6 and 3.7. If all non-defaulting Members fail to
timely satisfy such obligations, the Members shall be deemed to have unanimously
determined not to make such expenditure and the Defaulting Member shall no
longer be deemed to be in default with respect to such expenditure.

(f) During the Default Period, the Company shall not be obligated or required to
(i) except for Member Requested Services, Required Asset Upgrades and Article 13
Contracts, participate in any proposed New Business and each Defaulting Member
shall be deemed to have elected not to participate in any such proposed New
Business under Section 13.3 or (ii) acquire any Acquired Business and each
Defaulting Member shall be deemed to have elected not to acquire any such
proposed Acquired Business under Section 13.1.

Section 3.7 Extended Default.

(a) In addition to the other remedies available to the Affected Members under
this Article 3 and any other rights available to each Affected Member to recover
its share of the Total Amount in Default, in the event a Defaulting Member fails
to completely remedy its default after the one hundred twentieth (120th) day of
the Default Period, any Affected Member may elect to reduce the Member Interest
of the Defaulting Member by written notice to the Company (an “Interest
Reduction Notice”, and the date of delivery of the Interest Reduction Notice,
the “Interest Reduction Notice Delivery Date”) and the other Members in
accordance with the following formula:

 

AMIDM   =  

  CCDM  

       CCT   

 

where:      AMIDM   =    the adjusted Member Interest of the Defaulting Member
as of the Interest Reduction Notice Delivery Date (in percent)

 

10



--------------------------------------------------------------------------------

CCDM   =    the aggregate capital contributions made to the Company by the
Defaulting Member as of the Interest Reduction Notice Delivery Date (in US
dollars) (excluding capital contributions made to the Company pursuant to an
Asset Upgrade in which less than all Members participate) CCT   =    the
aggregate capital contributions made to the Company by all Members as of the
Interest Reduction Notice Delivery Date (in US dollars) (excluding capital
contributions made to the Company pursuant to an Asset Upgrade in which less
than all Members participate)

(b) The amount by which the Defaulting Member’s Member Interest is reduced
pursuant to Section 3.7(a) shall be referred to as the “Reduced Member
Interest”. Within ten (10) Business Days of the Interest Reduction Notice
Delivery Date, each Affected Member shall provide written notice to the Company
and the other Affected Members whether it elects to take a portion of the
Reduced Member Interest (provided that the Affected Member that provided the
Interest Reduction Notice shall be required to take a portion of the Reduced
Member Interest, or if no other Affected Members elect to take a portion of the
Reduced Member Interest, all of the Reduced Member Interest). Failure of an
Affected Member other than the Affected Member that provided the Interest
Reduction Notice to so notify the Company and the other Affected Members within
such period shall be deemed an election by such Affected Member not to take a
portion of the Reduced Member Interest. Unless otherwise agreed by the Affected
Members taking a portion of the Reduced Member Interest, each such Affected
Member shall be entitled to take that portion of the Reduced Member Interest
that such Affected Member’s Member Interest bears to the total Member Interests
of the Affected Members electing to take a portion of the Reduced Member
Interest.

(c) Immediately following the elections of the Affected Members in
Section 3.7(b), the Company shall cause the Member Interests to be revised to
reflect the adjustments described in such Section, effective as of the Interest
Reduction Notice Delivery Date. Each Member hereby pledges and assigns to the
Company and grants to the Company a continuing security interest for the benefit
of the other Members in and to all of such Member’s Member Interest for purposes
of enforcement of the remedies described in this Section 3.7. Notwithstanding
the foregoing, but subject to Section 10.3(b), the security interests created
for the benefit of the Company under this Section 3.7(c) are and will be, in all
respects, subordinate to the liens and security interests created pursuant to a
Credit Facility Encumbrance regardless of the time of execution of the
instruments creating such liens and/or security interests and/or the filing of
such liens and security interests in the applicable county or parish or other
governmental office. The Company and each Member shall execute any instruments
requested by any Credit Facility Lender reasonably necessary to reflect the
subordination of any liens or security interests created for the benefit of

 

11



--------------------------------------------------------------------------------

the Company under this Section 3.7(c) to the liens and security interests
created pursuant to such Credit Facility Encumbrance (subject always to the
rights of Company and the other Members set forth in Section 10.3(b)).

(d) The reduction of a Defaulting Member’s Member Interest pursuant to
Section 3.7(a) shall be deemed to be full satisfaction to such Defaulting
Member’s Total Amount in Default.

Section 3.8 Capital Accounts.

(a) “Capital Account” means, with respect to any Member, an account that is
maintained for such Member and which, as of any given date, has a balance
calculated as follows:

(i) the aggregate amount of cash that has been contributed to the capital of the
Company as of such date by or on behalf of such Member; plus

(ii) the Gross Asset Value of any property other than cash that has been
contributed to the capital of the Company as of such date by such Member and the
amount of liabilities assumed by any such Member under Section 752 of the Code
and the Treasury Regulations or which are secured by any Assets distributed to
such Member; plus

(iii) the aggregate amount of the Net Profits that has been allocated to such
Member as of such date pursuant to the provisions of Section 4.1 or Section 14.3
or any items of income or gain which are specially allocated to such Member
pursuant to Section 4.2 or 4.3 or other positive adjustments required by the
Treasury Regulations and which have not been previously taken into account in
determining such Member’s Capital Account; minus

(iv) the aggregate amount of the Net Losses that have been allocated to such
Member as of such date pursuant to Section 4.1 or Section 14.3 and the amount of
any item of expense, deduction or loss which is specially allocated to such
Member pursuant to Section 4.2 or Section 4.3 or other negative adjustments
required by the Treasury Regulations and which have not been previously taken
into account in determining such Member’s Capital Account; and minus

(v) the aggregate amount of cash and the Gross Asset Value of all Assets that
has been distributed to or on behalf of such Member and the amount of any
liabilities of such Member assumed by the Company under Section 752 of the Code
and the Treasury Regulations or which are secured by any property contributed by
such Member to the Company, and any other negative adjustments required by the
Treasury Regulations and which have not been previously taken into account in
determining such Member’s Capital Account.

 

12



--------------------------------------------------------------------------------

(b) Each Member’s initial Capital Account balance after the special
distributions provided for in Section 4.5(e)(i) and (ii) shall be equal to the
Final Cash Amount (as determined pursuant to Section 3.5 of the Contribution
Agreement).

Section 3.9 No Interest on or Return of Capital Contributions.

No Member shall be entitled to interest on its contributions to the Company or
to a return thereof, except as otherwise specifically provided for in this
Agreement.

ARTICLE 4

ALLOCATIONS AND DISTRIBUTIONS

Section 4.1 Allocations of Net Profits and Net Losses.

(a) Except as provided in Section 14.3(b), after giving effect to the special
allocations set forth in Sections 4.2 and 4.3, Net Profits and Net Losses for
any Fiscal Year shall be allocated among the Members in accordance with their
respective Member Interests.

(b) The Parties intend that: (i) to the extent possible, allocations of losses
and deductions pursuant to this Agreement are intended to conform with Members’
capital contributions (including any disproportionate capital contributions);
and (ii) the allocation provisions of this Agreement shall produce final Capital
Account balances for each Member thereof to be as nearly as possible equal to
the amount of the liquidating distributions to be made under Section 14.3. To
the extent that the allocations required in this Agreement would fail to produce
such final Capital Account balances, to the extent possible: (I) such allocation
provisions shall be amended by the Tax Member with the consent of the other
Members, if and to the extent necessary to produce such result; and (II) items
of income, gain, loss, or deduction for prior open Fiscal Years shall be
reallocated by the Tax Member among the Members to the extent it is not possible
to achieve such result with allocations of income, gain, loss, or deduction for
the current Fiscal Year and future Fiscal Years.

Section 4.2 Special Allocations. The following special allocations shall be made
in the following order:

(a) Minimum Gain Chargeback. To the extent required by Section 1.704-2(f) of the
Treasury Regulations, if there is a net decrease in “partnership minimum gain”
(within the meaning of Section 1.704-2(b)(2) of the Treasury Regulations) in a
Fiscal Year, then each Member shall be specially allocated items of income and
gain (including gross income) arising during that Fiscal Year (and if necessary
subsequent Fiscal Years), before any other allocation of Net Profits or Net
Losses, equal to such Member’s share of the net decrease in partnership minimum
gain. The items to be so allocated shall be determined in accordance with
Sections 1.704-2(f)(6) and 1.704-2(j)(2) of the Treasury Regulations. If in any
Fiscal Year that has such a net decrease, if the minimum

 

13



--------------------------------------------------------------------------------

gain chargeback requirement would cause a distortion in the economic arrangement
among the Members and it is not expected that the Company will have sufficient
other income to correct that distortion, the Tax Member may in its reasonable
discretion seek to have the Internal Revenue Service waive the minimum gain
chargeback requirement in accordance with Section 1.704-2(f)(4) of the Treasury
Regulations. This Section 4.2(a) is intended to comply with the minimum gain
chargeback requirement in Section 1.704-2(f) of the Treasury Regulations and
shall be interpreted consistently therewith.

(b) Member Nonrecourse Debt Minimum Gain Chargeback. If there is a net decrease
in “partner nonrecourse debt minimum gain” (within the meaning of Section 1.704
2(i)(4) of the Treasury Regulations) in any Fiscal Year, then each Member who
has a share of the “partner nonrecourse debt minimum gain” as of the beginning
of the Fiscal Year shall be specially allocated items of income and gain arising
during that Fiscal Year (and if necessary subsequent Fiscal Years) to the extent
required by Section 1.704-2(i)(4) of the Treasury Regulations. The items to be
so allocated shall be determined in accordance with Sections 1.704-2(i)(4) and
1.704-2(j)(2) of the Treasury Regulations. A Member shall not be subject to this
provision to the extent that an exception is provided by Section 1.704-2(i)(4)
of the Treasury Regulations and any administrative guidance issued by the
Internal Revenue Service with respect thereto. Any “partner nonrecourse debt
minimum gain” allocated pursuant to this provision shall consist of first, gains
recognized from the disposition of Assets subject to “partner nonrecourse debt”
(within the meaning of Section 1.704-2(b)(4) of the Treasury Regulations), and,
second, if necessary, a pro rata portion of the Company’s other items of income
or gain (including gross income) for that Fiscal Year (and if necessary
subsequent Fiscal Years). This Section 4.2(b) is intended to comply with the
minimum gain chargeback requirement in Section 1.704-2(i)(4) of the Treasury
Regulations and shall be interpreted consistently therewith.

(c) Qualified Income Offset. In the event any Member unexpectedly receives any
adjustments, allocations, or distributions described in
Section 1.704-1(b)(2)(ii)(d)(4), Section 1.704-1(b)(2)(ii)(d)(5) or
Section 1.704-1(b)(2)(ii)(d)(6) of the Treasury Regulations, which creates a
negative Adjusted Capital Account Balance for its Capital Account, then items of
Company income and gain (consisting of a pro rata portion of each item of
Company income, including gross income, and gain for such year and, if
necessary, for subsequent years) from Business conducted by the Company shall be
specially allocated to such Member in an amount and manner sufficient to
eliminate, to the extent required by the Treasury Regulations, the negative
Adjusted Capital Account Balance so created as quickly as possible, provided
that an allocation pursuant to this Section 4.2(c) shall be made if and only to
the extent that such Member would have a negative Adjusted Capital Account
Balance after all other allocations provided for in this Article 4 have been
tentatively made as if this Section 4.2(c) were not in the Agreement. It is the
intent that this Section 4.2(c) be interpreted to comply with the alternate test
for economic effect set forth in Section 1.704-1(b)(2)(ii)(d) of the Treasury
Regulations.

 

14



--------------------------------------------------------------------------------

(d) Nonrecourse Deductions. If there are any “nonrecourse deductions” (within
the meaning of Sections 1.704-2(b)(1) and 1.704-2(c) of the Treasury
Regulations) in a Fiscal Year, then each Member shall be allocated its Member
Interest share of such nonrecourse deductions.

(e) Member Nonrecourse Deductions. If there are any “partner nonrecourse
deductions” (within the meaning of Section 1.704-2(i)(1) of the Treasury
Regulations) in a Fiscal Year, then such deductions will be allocated to the
Member who bears the economic risk of loss for the “partner nonrecourse
liability” (within the meaning of Section 1.704-2(b)(4) of the Treasury
Regulations) to which the deductions are attributable.

(f) Special Loss Allocation. The Net Losses allocated pursuant to Section 4.1(a)
hereof shall not exceed the maximum amount of Net Losses, losses or deduction
that can be so allocated without causing any Member to have a negative Adjusted
Capital Account Balance at the end of any Fiscal Year. If some, but not all, of
the Members would have negative Adjusted Capital Account Balance as a
consequence of such allocations, the limitation set forth in the preceding
sentence shall be applied on a Member-by-Member basis so as to allocate the
maximum permissible Net Losses and items of loss and deduction to each Member
under Section 1.704-1(b)(2)(ii)(d) of the Treasury Regulations. All Net Losses
in excess of the limitation set forth in this Section 4.3(f) shall be allocated
to the Members in proportion to their respective positive Adjusted Capital
Account Balances, if any, and thereafter to the Members in accordance with their
interests as determined by the Tax Member in its reasonable discretion. If any
Member would have a negative Adjusted Capital Account Balance at the end of any
Fiscal Year, the Capital Account of such Member shall be specially credited with
items of Company income (including gross income) and gain from Business
conducted by the Company in the amount of such excess as quickly as possible.

Section 4.3 Curative Allocations. The allocations (the “Regulatory Allocations”)
set forth in Section 4.2 are intended to comply with certain requirements of
Sections 1.704-1(b) and 1.704-2(b) of the Treasury Regulations. Notwithstanding
any other provisions of this Agreement other than the Regulatory Allocations,
the Regulatory Allocations shall be taken into account in allocating Net Profits
or Net Losses or other items of income, gain, loss and deduction among the
Members so that, to the extent possible, the net amount of such allocations of
other items and the Regulatory Allocations to each Member shall be equal to the
net amount that would have been allocated to such Member if the Regulatory
Allocations had not been part of this Agreement. The Tax Member shall determine,
with respect to each Fiscal Year, how to apply the provisions of this
Section 4.3 in whatever manner is likely to minimize the economic distortions
that might otherwise result from the Regulatory Allocations.

Section 4.4 Tax Allocations. Except as otherwise provided in this Section 4.4,
for income tax purposes, the income, gain, loss, deduction or credit (or any
item thereof) for each Fiscal Year shall be allocated to and among the Members,
in order to reflect the

 

15



--------------------------------------------------------------------------------

allocations made pursuant to the provisions of Sections 4.1, 4.2 and 4.3 for
such Fiscal Year. Notwithstanding any other provision of this Agreement to the
contrary, any income, gain, loss or deduction recognized by the Company for
income tax purposes in any Fiscal Year with respect to all or any part of an
Asset that is required to be allocated among the Members in accordance with
Section 704(c) of the Code and the Treasury Regulations so as to take into
account the variation, if any, between the adjusted tax basis of such Asset and
the initial Gross Asset Value of such Asset at the time of its contribution, or
following the adjustment to the Gross Asset Value of an Asset pursuant to this
Agreement, shall be allocated to the Members in the manner so required. Unless
otherwise approved by the Management Board, the Company shall elect to use the
remedial allocation method pursuant to Section 1.704-3(d) of the Treasury
Regulations. The income tax allocations made pursuant to this Section 4.4 shall
not be reflected in any Member’s Capital Account.

Section 4.5 Distributions.

(a) Available Cash. Available Cash shall be determined by the Management Board
on a Calendar Quarter basis, effective at the end of each Calendar Quarter,
within thirty (30) days after the end of each such Calendar Quarter. Subject to
the remaining provisions of this Article 4 and any preferential or
disproportionate distributions to the extent expressly provided for in this
Agreement, and other than upon a liquidation of the Company pursuant to
Section 14.3, the Company shall distribute the Available Cash for a Calendar
Quarter to the Members within forty five (45) days following the end of each
Calendar Quarter.

(b) Distributions. Subject to the other provisions of this Agreement, all
Available Cash shall be distributed to the Members of record in proportion to
their relative Member Interests.

(c) Withholding. All amounts withheld pursuant to the Code or any provision of
any foreign, state or local tax law or treaty with respect to any payment,
distribution or allocation to the Company or the Members shall be treated as
amounts distributed to the Members pursuant to this Section 4.5 for all purposes
of this Agreement. The Management Board is authorized to withhold from
distributions, or with respect to allocations, to the Members and to pay over to
any Governmental Authority any amounts required to be so withheld pursuant to
the Code or any provision of any other federal, foreign, state or local Law and
shall allocate such amounts to those Members with respect to which such amounts
were withheld.

(d) Tax Distributions.

(i) Each Member shall be entitled to receive, on the date which is two
(2) Business Days prior to each date on which estimated income tax payments are
required to be made by a corporate calendar year taxpayer and each due date for
the income tax return of a corporate calendar year

 

16



--------------------------------------------------------------------------------

taxpayer (each a “Tax Distribution Date”), cumulative cash distributions (each,
a “Tax Distribution”) in an amount equal to such Member’s Assumed Tax Liability,
if any. The “Assumed Tax Liability” of each Member means an amount equal to the
excess, if any of: (A) the product of (i) forty percent (40%) and (ii) the
cumulative amount of net taxable income allocated by the Company to such Member
as of such Tax Distribution Date, over (B) all previous distributions made to
such Member pursuant to this Section 4.5 other than Section 4.5(e).

(ii) Distributions under this Section shall be treated as an advance
distribution under and shall offset future distributions that such Member would
otherwise be entitled to receive pursuant to the other provisions of this
Section 4.5 or, if not previously offset, Section 14.3.

(iii) If on a Tax Distribution Date there is not sufficient Available Cash for
the Company to distribute to each Member the full amount of such Member’s
Assumed Tax Liability, distributions pursuant to this Section 4.5(d) shall be
made to the Members to the extent of the Available Cash in proportion to each
Member’s Assumed Tax Liability.

(e) Special Distributions.

(i) All cash contributions made by any member of the BG Affiliate Group to the
Company pursuant to the Contribution Agreement shall be promptly distributed to
EOC.

(ii) If the aggregate amount of distributions made to EOC pursuant to
Section 4.5(e)(i) is greater than the Final Cash Amount (as determined pursuant
to Section 3.5 of the Contribution Agreement), within ten (10) days of such
determination, EXCO shall make a special contribution to the Company in the
amount of the difference between the aggregate amount of distributions made to
EOC pursuant to Section 4.5(e)(i) and such Final Cash Amount, and the Company
shall promptly make a distribution to BG in the amount of such difference. If
the aggregate amount of distributions made to EOC pursuant to Section 4.5(e)(i)
is less than the Final Cash Amount (as determined pursuant to Section 3.5 of the
Contribution Agreement), within ten (10) days of such determination, BG shall
make a special contribution to the Company in the amount of the difference
between the aggregate amount of distributions made to EOC pursuant to
Section 4.5(e)(i) and such Final Cash Amount, and the Company shall promptly
make a distribution to EXCO in the amount of such difference.

Section 4.6 Limitations Upon Distributions. Notwithstanding anything to the
contrary in Section 4.5, no distribution shall be made if such distribution
would violate the Delaware Act.

 

17



--------------------------------------------------------------------------------

ARTICLE 5

MANAGEMENT OF THE COMPANY

Section 5.1 Management under Direction of Management Board.

(a) Except as otherwise expressly provided in this Agreement or required under
the Delaware Act, the business and affairs of the Company shall be managed by a
board of managers (the “Management Board” and each member of the Management
Board, a “Board Member”). The Management Board shall have full and complete
authority, power, and discretion to manage and control the business, affairs,
and properties of the Company and to make all decisions regarding those matters
and to perform any and all other acts or activities customary or incidental to
the management of the Company and the Business. Without limiting the generality
of the foregoing and subject to the provisions of Sections 5.1(b) and 5.1(c),
Management Board approval shall be required for all matters not expressly
delegated by the Management Board to the officers of the Company, or to other
authorized persons in accordance with Section 5.9. All actions of a Member with
respect to the Management Board shall be taken through its Board Members.

(b) All matters identified in this Section 5.1(b) shall require the affirmative
vote of Board Members representing one hundred percent (100%) of the Total
Votes:

(i) approval of voluntary reserves outside of the reserve levels provided in the
definition of Available Cash for purposes of calculating Available Cash;

(ii) issuance of any guaranty by any Company Group Member;

(iii) the voluntary grant of any lien or encumbrance on any Asset other than
under an approved Company Group O&M Contract or any Company Group Commercial
Contract;

(iv) approval of any decision to distribute Available Cash less frequently than
on a Calendar Quarter basis, or, except upon dissolution and winding up of the
Company, to distribute any Assets other than cash, or to distribute less than
all Available Cash pursuant to Section 4.5;

(v) approval of any decision to dispose of Assets that have a value in excess of
five million dollars (US$5,000,000) in any transaction or series of related
transactions;

(vi) any sale, merger, reorganization or consolidation of any Company Group
Member;

(vii) any voluntary dissolution, liquidation or winding up of any Company Group
Member;

 

18



--------------------------------------------------------------------------------

(viii) filing any documents to effect a Bankruptcy of any Company Group Member;

(ix) redeeming any Member Interest in a manner that is not proportional to all
outstanding Member Interests;

(x) confessing a judgment against any Company Group Member in connection with
any threatened or pending legal action or settling any litigation or other
proceeding in which the amount involved could reasonably be expected to exceed
five hundred thousand dollars (US$500,000), in either case, relating to
Business;

(xi) the conversion of any Company Group Member to a different form of entity,
changing the name of any Company Group Member or conducting Business under a
name other than the current names of the Subsidiaries or, with respect to the
Company, the name set forth in Section 1.2, or moving the Company’s principal
office from the location set forth in Section 1.5;

(xii) any Company Group Member’s participation in any business or operations
other than Midstream Activities;

(xiii) changing the method of accounting (other than in connection with a
tax-related action or decision made by the Tax Member pursuant to the authority
granted herein) or outside auditors of the Company;

(xiv) the voluntary amendment of the Certificate;

(xv) other than the Initial Contributions, allowing any contribution to the
capital of the Company by any Member in any form other than cash;

(xvi) any decision that Member Loans be utilized to fund additional Member
Interest capital requirements rather than cash contributions, and the terms of
such Member Loans;

(xvii) the registration of any equity or debt securities of any Company Group
Member under applicable United States federal or foreign securities Laws or any
public offering of equity or debt securities of any Company Group Member;

(xviii) any agreement pursuant to which any Company Group Member would be
prohibited or restricted from engaging in any lawful business or activity or
competing with any Person in any geographic area;

(xix) any decision for the Company to hold any assets other than equity
interests in the Subsidiaries;

 

19



--------------------------------------------------------------------------------

(xx) any action by any Company Group Member that would subject any Company Group
Member to the Standards of Conduct;

(xxi) except with respect to a Defaulting Member or as provided in
Section 4.5(e), distributing any cash or Assets of any Company Group Member in a
manner that is not proportional to all outstanding Member Interests;

(xxii) issuing any additional Member Interests or other equity or debt
securities of any Company Group Member or options to acquire any such
securities;

(xxiii) causing any Company Group Member to acquire any Acquired Business or
engage in any New Business (other than Asset Upgrades);

(xxiv) any incurrence, assumption or guaranty of any indebtedness for borrowed
money by any Company Group Member;

(xxv) initiating any legal action or arbitration by or on behalf of the Company
or any other Company Group Member; and

(xxvi) except for the rights and waivers set forth in Article 7, providing any
indemnification rights to any Covered Person or waiving any claims against any
Person.

(c) All matters identified in this Section 5.1(c) shall require the affirmative
vote of Board Members representing seventy five percent (75%) of the Total
Votes, except for those matters identified in Sections 5.1(c)(v) and (xix),
which shall require the affirmative vote of Board Members appointed by Members
that are not the counterparty or Affiliates of the counterparty under the
relevant contract representing seventy five percent (75%) of the Total Votes
held by such Members:

(i) approval of any Annual Work Program and Budget or Development Work Program,
and any amendment thereto;

(ii) delegation of authority to the officers of the Company to enter into
certain Company Group Commercial Contracts (the Management Board shall use
commercially reasonable efforts to make such delegations within thirty (30) days
of the Closing Date);

(iii) execution of any Other Material Company Group Contract to be entered into
by any Company Group Member, and any material amendment of or voluntary
termination of any such Other Material Company Group Contract;

 

20



--------------------------------------------------------------------------------

(iv) execution of any Company Group O&M Contract to be entered into by any
Company Group Member that requires the approval of the Management Board pursuant
to Section 6.4, and any material amendment of or voluntary termination of any
such Company Group O&M Contract (provided that approval of any matters described
in Section 6.4(b) shall require the approval specifically set forth therein);

(v) execution of any Affiliate Contract to be entered into by any Company Group
Member, and any material amendment of or voluntary termination of any such
Affiliate Contract;

(vi) approval of the final terms of any financing and security arrangements
relating to the Business, including execution of any notes, bonds, indentures,
loan agreements or other material agreements between any Company Group Member
and lenders, and any amendment or voluntary termination of any such agreement;

(vii) creation of any new office, other than the officers specifically set forth
in Section 5.9(b), determination of the rights, powers, privileges and duties of
such new office, appointment of any Person to any such new office, and
termination of any such new office;

(viii) approval of the final terms of any settlement by any Company Group Member
in respect of the Business of any claim or suit or series of related claims or
suits for an amount, or institution of litigation by any Company Group Member
against any Person, for an amount in excess of two hundred and fifty thousand
dollars (US$250,000) (exclusive of legal fees);

(ix) except as may be required by Law, altering, amending or waiving the
insurance requirements for the Company Group Members set forth on Schedule 5.13;

(x) approval of any decision to distribute Available Cash more frequently than
on a Calendar Quarter basis;

(xi) approval of any decision to dispose of Assets that have a value in excess
of one million dollars (US$1,000,000) but not more than five million dollars
(US$5,000,000) in any transaction or series of related transactions;

(xii) appointment of any officer of any Company Group Member in accordance with
Section 5.9(a), removal of any officer of any Company Group Member (other than a
seconded officer, which is addressed in Section 5.1(c)(xx) below), removal of
the Tax Member and appointment of any successor Tax Member;

 

21



--------------------------------------------------------------------------------

(xiii) any election to use the remedial allocation method for any Assets
pursuant to Section 4.4;

(xiv) replacement of the Company’s registered office or registered agent in
Delaware;

(xv) decisions regarding the Assumed Tax liability of any Member pursuant to
Section 4.5(d), or the amount of withholdings from distributions pursuant to
Section 4.6;

(xvi) approval of a place of business of the Company in addition to the
principal office of the Company designated pursuant to Section 1.5;

(xvii) any other matter primarily relating to the Business or the Assets not
otherwise identified in Section 5.1(b) or this Section 5.1(c) which requires the
approval of the Management Board pursuant to the terms of this Agreement;

(xviii) terminating, amending or altering any of the Services Agreements;

(xix) requests for services by the Company Group Members under any Services
Agreement, and the terms and conditions for the provision of such services;

(xx) removal of a secondee pursuant to Section 6.2(A)(4) of any Secondment
Agreement (provided that Management Board approval shall not be required to
remove a secondee that is not an officer of the Company and such non-officer
secondees may be removed pursuant to Section 5.9(f)); and

(xxi) approval of any decision to proceed with the development of the projects
commonly referred to as the Waskom Expansion Project and the Logansport
Expansion Project.

(d) Notwithstanding anything to the contrary herein, the Management Board shall
be deemed to have approved any activities to be performed by the Company Group
Members in connection with the performance of Member Requested Services or Asset
Upgrades and execution and performance of Article 13 Contracts.

(e) All decisions taken by the Management Board pursuant to this Section 5.1
shall be conclusive and binding on all Members.

Section 5.2 Number, Tenure and Qualification.

(a) The Management Board shall consist of eight (8) Board Members. Each of BG
Affiliate Group and EOC Affiliate Group shall be entitled to appoint

 

22



--------------------------------------------------------------------------------

four (4) Board Members and three (3) alternate Board Members. Each of (i) the
Board Members of the BG Affiliate Group and (ii) the Board Members of the EOC
Affiliate Group shall be referred to as a separate group (each a “Group”) such
that the Management Board shall be comprised of at least two different Groups of
Board Members. The Board Members appointed by a Member, or in any absence of
such Board Member, any alternate appointed by such Member, shall be authorized
to represent and bind such Member with respect to any matter which is within the
powers of the Management Board and is properly brought before the Management
Board. Each alternate Board Member shall be entitled to attend Management Board
meetings. The Board Members and alternate Board Members may also bring to any
Management Board meetings such advisors as they may deem appropriate. Each
Affiliated Member Group shall appoint its initial Board Members and alternate
Board Members by notice to the other Members on or prior to the first meeting of
the Management Board or the first required vote of the Management Board. All
actions of a Member with respect to a Management Board shall be taken through
its Board Members or alternate Board Members.

(b) Each of BG Affiliate Group and EOC Affiliate Group shall have the right to
change any of its Board Members and its alternate Board Members at any time by
giving notice of such change to the Company and the other Members.

(c) Any Board Member designated in accordance with this section shall be
immediately removed from the Management Board at any time that the Affiliated
Member Group that designated such Board Member ceases to own any Member
Interest.

(d) A Board Member need not be a resident of the State of Delaware. A Board
Member shall hold office until the Board Member’s successor shall be duly
elected and shall qualify or until the earlier of such Board Member’s
withdrawal, death, removal or resignation.

(e) A Person that serves as a Board Member shall not be required to be a Board
Member as his sole and exclusive occupation, and a Board Member may have other
business interests and may engage in other investments, occupations and
activities in addition to those relating to the Company.

Section 5.3 Voting Proxies; Quorum; Meetings of Management Board; No Fiduciary
Duties.

(a) A Board Member may vote at a meeting by a written proxy executed by that
Board Member and delivered to another Board Member. Except as provided in
Section 5.3(b), attendance (either in person, by remote communication pursuant
to Section 5.3(l), or by proxy) of Board Members representing Members holding
more than fifty percent (50%)of the Total Votes shall constitute a quorum for
the transaction of Business at a meeting of the Management Board. The Board
Members, collectively, shall have a total of 100

 

23



--------------------------------------------------------------------------------

votes, as may be adjusted below (the “Total Votes”) to cast on any action of the
Management Board, with (i) the Group of Board Members elected by the BG
Affiliate Group being entitled to cast the number of votes equal to the product
(rounded to the nearest tenth) of (x) a fraction the numerator of which is
number of the aggregate Member Interests of the members of the BG Affiliate
Group and the denominator which is the sum of all Members’ Member Interests and
(y) 100, and (ii) the Group of Board Members elected by the EOC Affiliate Group
being entitled to cast the number of votes equal to the product (rounded to the
nearest tenth) of (x) a fraction the numerator of which is the number of the
aggregate Member Interests of the members of the EOC Affiliate Group and the
denominator which is the sum of all Members’ Member Interests and (y) 100. If
the calculation does not yield exactly 100 votes, then each Group of Board
Members’ votes shall be rounded to the nearest 0.01. Any Board Member of a Group
of Board Members may cast any or all votes entitled to be cast by that Group of
Board Members. Except as otherwise expressly provided in this Agreement, any
action or event relating to Business conducted at a Management Board meeting
shall be deemed approved if such action or event receives the required
Management Board approval at a meeting at which a quorum is present.

(b) Notwithstanding anything to the contrary in this Agreement, any actions by
any Company Group Member in connection with a breach, default or indemnity or
other claims (or alleged breach, default, indemnity or other claims) by a Member
or its Affiliate under an Affiliate Contract or other transaction with a Member
or its Affiliate (such as a waiver of the breach or default, notice of breach or
event of default or notice of termination for breach or default in accordance
with the terms of the Affiliate Contract) or enforcement or exercise of any of
the applicable Company Group Member’s rights or remedies in respect to such
breach, default or indemnity or other claim (or alleged breach, default,
indemnity or other claim) or otherwise under such Affiliate Contract or in
connection with such transaction (collectively, “Enforcement Activities”) shall
be conducted by or under the direction of the Management Board, provided that
any Board Member designated by a Member (a “Conflicted Member”) that is, or has
an Affiliate (other than the Company) that is the counterparty under such
Affiliate Contract or to such transaction shall not participate in any vote
regarding such Enforcement Activities at any meeting of such Management Board,
shall not be required to be present to constitute a quorum of such Management
Board and shall not be counted for purposes of determining whether such actions
by the applicable Company Group Member receive the minimum vote necessary to
take such action; provided, further, that no officer or other agent of the
Company that is also a present officer, director, member, manager, stockholder,
partner, employee or other agent or Affiliate of a Conflicted Member or one of
its Affiliates shall have any obligation to take or refrain from taking any
action on behalf of any Company Group Member or be requested or required by any
Company Group Member or Management Board to take or refrain from taking any
action with respect to any Enforcement Activities including such Conflicted
Member, except to provide information, documents and other related items
reasonably requested by any Company Group Member or any Member in

 

24



--------------------------------------------------------------------------------

connection with such Enforcement Activities. Except with respect to such
Person’s failure to provide information, documents or other related items
requested by such Company Group Member in connection with such Enforcement
Action and to provide testimony, give evidence and otherwise participate in any
suit, litigation, arbitration or other dispute resolution proceeding involving
the Conflicted Member, any such Person’s failure or refusal to take or refrain
from taking any such action shall not constitute: (i) a breach of any duty,
fiduciary or otherwise, owed by such Person to the Company; or (ii) fraud, bad
faith or willful misconduct on the part of such Person. Any officer, director,
manager, member, stockholder, partner, employee or other agent of a Member, or
an Affiliate of such Member, is authorized to take or refrain from taking any
action on behalf of the Company associated with any Enforcement Activities
described in the foregoing two sentences. For the avoidance of doubt, removal of
a secondee under Section 6.2 (other than removal of a secondee pursuant to
Section 6.2(A)(4)) of any Secondment Agreement shall be an Enforcement Activity.

(c) The Management Board may establish such subcommittees as it may deem
appropriate. The functions of such subcommittees shall be to serve in an
advisory capacity only. Each Member shall have the right to appoint a
representative to each subcommittee.

(d) The President and General Manager may call a meeting of the Management Board
by giving notice to the Members at least fifteen (15) days in advance of such
meeting. Any Member may request a meeting of the Management Board by giving
notice to the other Members and the President and General Manager, which notice
shall include any proposals being proposed by such Member for consideration at
the meeting (including appropriate supporting information not previously
distributed to such Members). Upon receiving such request, the President and
General Manager shall call such meeting for a date not less than fifteen
(15) days nor more than twenty (20) days after receipt of the request.

(e) Each notice of a meeting of a Management Board as provided by the President
and General Manager shall contain: (i) the date, time and location of the
meeting; (ii) an agenda of the matters and proposals to be considered and/or
voted upon; and (iii) copies of all proposals to be considered at the meeting
(including appropriate supporting information not previously distributed to the
Members). A Member, by notice to the other Members and the President and General
Manager, which notice shall include any additional proposals being proposed by
such Member to be considered at the meeting (including appropriate supporting
information not previously distributed to the Members), given not less than five
(5) Business Days prior to a meeting, may add additional matters to the agenda
for a meeting. On the request of a Member, and with the unanimous consent of all
other Members, the Management Board may consider at a meeting a proposal not
contained in such meeting agenda.

 

25



--------------------------------------------------------------------------------

(f) There shall be at least one (1) meeting of the Management Board per Calendar
Quarter unless all Members agree in writing to the contrary. Meetings of each
subcommittee shall take place as often as the Management Board shall determine.
All meetings of the Management Board and each subcommittee shall be held in the
principal offices of the Company, or elsewhere as the Management Board or such
subcommittee may mutually decide, which alternate location may be within or
outside the State of Delaware.

(g) With respect to meetings of the Management Board and each subcommittee, the
President and General Manager’s duties shall include timely preparation and
distribution of the agenda.

(h) Until the first anniversary of the Closing Date, the chairman of the
Management Board shall be a Board Member designated by EXCO. Thereafter, the
right to appoint the chairman of the Management Board shall be rotated on an
annual basis among the Affiliated Member Groups, with such rotation proceeding
in order of highest aggregate Member Interests of such Affiliated Member Groups
(and alphabetically among Affiliated Member Groups with identical aggregate
Member Interests), and with the Member named in the preceding sentence being
excluded from the first round of rotation; provided however that (i) any
Affiliated Member Group holding less than twenty-five percent (25%) of the
aggregate Member Interests of the Company shall not be included in the foregoing
rotation and shall not have a right to appoint the chairman of the Management
Board and (ii) any Affiliated Member Group that is created as the result of a
Transfer of a Member Interest shall be added to the end of the rotation at the
time of such Transfer. Any Affiliated Member Group may waive its right to
appoint the chairman. For the avoidance of doubt, the chairman shall have no
special casting or deciding vote on any matter presented to the Management
Board. The chairman of the Management Board shall appoint a secretary who shall
make a record of each proposal voted on and the results of such voting at such
Management Board meeting. Each Board Member shall sign and be provided a copy of
such record at the end of such meeting, and it shall be considered the final
record of the decisions of such Management Board.

(i) The secretary of the Management Board shall provide each Member with a copy
of the minutes of each Management Board meeting within fifteen (15) Business
Days after the end of the meeting. Each such Member shall have fifteen (15) days
after receipt of such minutes to give notice to the secretary of any objections
to the minutes. A failure to give notice specifying objection to such minutes
within said fifteen (15) day period shall be deemed to be approval of such
minutes. In any event, the votes recorded under Section 5.3(h) shall take
precedence over the minutes described above.

(j) In lieu of a meeting, any Member may submit any proposal that is within the
powers of the Management Board to approve or disapprove to the Management Board
for a vote by notice. The proposing Member shall notify the President and
General Manager with written materials describing the proposal and

 

26



--------------------------------------------------------------------------------

the President and General Manager shall provide a copy of such proposal to each
Member. Any such proposal by a proposing Member shall include with such proposal
adequate documentation to enable the other Members to make a decision. Each
Member (including the proposing Member) shall communicate its vote on the
proposal by notice to the President and General Manager and the other Members
within fifteen (15) days after receipt of the proposal from the President and
General Manager, unless such proposal, together with any other increases to an
approved Annual Work Program and Budget for a Calendar Year, if accepted, would
result in aggregate spending pursuant to such Annual Work Program and Budget of
more than ten percent (10%) in excess of the original amount of the Annual Work
Program and Budget approved pursuant to Section 6.2 (or, in the case of the
Annual Work Program and Budget for Calendar Year 2009, attached hereto as
Exhibit “E-2”) or, once amended to increase the amount of the Annual Work
Program and Budget ten percent (10%) above the then existing amount in
accordance with Section 6.2(e), the amended amount of the Annual Work Program
and Budget, in which case each Member (including the proposing Member) shall
communicate its vote on the proposal by notice to the President and General
Manager and the other Members within sixty (60) days after receipt of the
proposal from the President and General Manager. Any Member failing to
communicate its vote in a timely manner shall be deemed to have voted against
such proposal. Within five (5) Business Days following the expiration of the
relevant time period, the President and General Manager shall give each Member a
confirmation notice stating the tabulation and results of the vote on such
proposal.

(k) From time to time, the Management Board may approve guidelines, standards or
procedures regarding the implementation of Business to be observed in the
conduct of Business by the Company Group Members.

(l) Board Members may participate in any meeting by means of conference
telephone or similar remote communications equipment by means of which all
Persons participating in the meeting can hear each other and participation in
such a meeting shall constitute presence in person at such meeting.

(m) Attendance of a Board Member at any meeting of the Management Board
(including by telephone or similar remote communication equipment) shall
constitute a waiver of notice of such meeting, except where such Board Member
attends the meeting for the express purpose of objecting to the transaction of
any business on the ground that the meeting is not properly called or convened
and notifies the other Board Members at such meeting of such purpose.

(n) No Board Member, nor any Member appointing any such Board Member, shall owe
any fiduciary duty to the Company, any other Member or Members as a group in
connection with the activities of the Board Members or the Management Board, and
no Board Member, nor any Member or Member(s) appointing any such Board Member,
shall be obligated to act in the interests of

 

27



--------------------------------------------------------------------------------

the Company, any other Member or Members as a group. To the extent permitted by
Law, the Board Members shall not be subject to any other or different standards
(including fiduciary standards) imposed by this Agreement, any other agreement
contemplated hereby or under the Delaware Act or any other Law or at equity.

(o) All notices and communications required or permitted to be given to the
Board Members and the President and General Manager pursuant to this Article 5
shall be sufficient in all respects if given in writing and delivered
personally, or sent by bonded overnight courier, or mailed by U.S. Express Mail
or by certified or registered United States Mail with all postage fully prepaid,
or sent by telex or facsimile transmission (provided any such telex or facsimile
transmission is confirmed either orally or by written confirmation), or sent by
pdf via e-mail, addressed to the appropriate Member at the address for such
Member shown below or at such other address as such Member shall have
theretofore designated by written notice delivered to the Member giving such
notice:

If to the President and General Manager:

TGGT Holdings, LLC

12377 Merit Drive, Suite 1700

Dallas, Texas 75251

Attention: President and General Manager

Telephone:                                         

Fax:                                                     

E-mail:                                                

If to EOC:

EXCO Operating Company, LP

12377 Merit Drive, Suite 1700

Dallas, Texas 75251

Attention: Harold Hickey

Telephone: (214) 368-2084

Fax: (214) 368-8754

E-mail: hhickey@excoresources.com

 

28



--------------------------------------------------------------------------------

With copies to:

EXCO Operating Company, LP

12377 Merit Drive, Suite 1700

Dallas, Texas 75251

Attention: Stephen F. Smith

Telephone: (214) 368-2084

Fax: (214) 706-3409

E-mail: ssmith@excoresources.com

EXCO Operating Company, LP

12377 Merit Drive, Suite 1700

Dallas, Texas 75251

Attention: William L. Boeing

Telephone: (214) 368-2084

Fax: (214) 706-3409

E-mail: lboeing@excoresources.com

If to BG:

BG US Gathering Company, LLC

5444 Westheimer, Suite 1200

Houston, Texas 77056

Attention: Jon Harris

Telephone: (713) 599-4000

Fax: (713) 599-4250

E-mail: Jon.Harris@bg-group.com

With a copy to:

BG US Gathering Company, LLC

5444 Westheimer, Suite 1200

Houston, Texas 77056

Attention: Bill Way

Telephone: (713) 599-4000

Fax: (713) 599-4250

E-mail: Bill.Way@bg-group.com

 

29



--------------------------------------------------------------------------------

Any notice given in accordance herewith shall be deemed to have been given when
delivered to the addressee in person, or by courier, or transmitted by facsimile
transmission or email during normal business hours, or upon actual receipt by
the addressee after such notice has either been delivered to an overnight
courier or deposited in the United States Mail, as the case may be. The Members
may change the address, telephone numbers, facsimile numbers and email addresses
to which such communications are to be addressed by giving written notice to the
other Parties in the manner provided in this Section 5.3(o).

Section 5.4 Resignation of Board Members. A Board Member may resign from the
position of Board Member at any time by giving written notice to the other Board
Members. The resignation of a Board Member shall take effect upon receipt of
notice thereof or at such later time as shall be specified in such notice; and
unless otherwise specified therein, the acceptance of such resignation shall not
be necessary to make it effective.

Section 5.5 Removal of Board Members. Subject to the automatic removal
procedures set forth in Section 5.2(c), a Board Member may only be removed by
the consent of the Affiliated Member Group then entitled to designate such Board
Member in accordance with Section 5.2(a).

Section 5.6 Vacancies. Any vacancy in the position of a Board Member that is
created by the death, resignation or removal of a Board Member shall be filled
only by consent of the Affiliated Member Group then entitled to designate such
Board Member in accordance with Section 5.2(a). A Board Member elected to fill a
vacancy shall hold office until a successor shall be elected and shall qualify,
or until the Board Member’s earlier death, resignation or removal.

Section 5.7 Fees and Expenses of Board Members. A Board Member shall not be
entitled to any fees for serving as a Board Member. A Board Member shall be
entitled to reimbursement for all reasonable out-of-pocket costs and expenses
incurred by such Board Member in its capacity as a Board Member.

Section 5.8 No Power of Members to Bind Company. No Member shall have any power
or authority to bind the Company in any way, to pledge the Company’s credit or
to render it liable for any purpose.

Section 5.9 Delegation of Authority; Officers.

(a) The Management Board shall have the power to elect, delegate authority to,
and remove such officers, employees, agents and representatives of the Company
and the other Company Group Members as the Management Board may from time to
time deem appropriate; provided, however, that each officer appointee of the
Company shall serve a three (3) year term commencing as of the date of the
appointment of such officer, and the Management Board shall elect a Person
(which may or may not be the existing Person) to serve the subsequent three
(3) year term for such office on or before the expiration of such three (3)

 

30



--------------------------------------------------------------------------------

year term. Unless otherwise agreed by the Management Board, each officer of the
Company shall hold the same office for each other Company Group Member. The
Management Board shall use commercially reasonable efforts to elect all officers
identified in Section 5.9(b) within 120 days of the Closing Date. Any delegation
of authority to take any action must be approved in the same manner as would be
required for the Management Board to approve such action directly. Any salaries
paid by the Company to employees and agents of the Company shall be fixed by the
Management Board in accordance with an approved Annual Work Program and Budget.
All amounts to be reimbursed to the employer of any person seconded to any
Company Group Member shall be as set forth in the form of the Secondment
Agreement and shall be included in the applicable Annual Work Program and
Budgets.

(b) The Company’s officers as of the Closing Date shall be as follows:

(i) President and General Manager. The President and General Manager shall be
the chief executive officer of the Company responsible for the day to day
direction of the Company and shall see that all decisions and resolutions of the
Management Board are implemented. The President and General Manager shall be
based in the Company’s principal office. Each Affiliated Member Group shall have
the right to nominate candidates for the position of President and General
Manager to the Management Board for its approval; provided that until the fifth
(5th) anniversary of the Closing Date, the BG Affiliated Member Group shall have
the sole right to nominate candidates for the position of President and General
Manager to the Management Board for its approval. Following the fifth
(5th) anniversary of the Closing Date, each Affiliated Member Group shall have
the right to nominate candidates for the position of President and General
Manager to the Management Board for its approval; provided however, that in the
event of a change in Control of the ultimate parent company of EOC while one or
more members of the EOC Affiliate Group is a Member, then so long as BG or an
Affiliate of BG is a Member, the BG Affiliated Member Group shall have the sole
right to nominate candidates for the position of the President and General
Manager to the Management Board for its approval. The President and General
Manager’s rights, powers, privileges and duties shall include:

 

  (A) making calls for additional capital contributions and Member Loans
pursuant to Sections 3.2 and 3.4;

 

  (B) preparing proposed Annual Work Program and Budgets, and implementing each
approved Annual Work Program and Budget, subject to the other terms of this
Agreement;

 

  (C)

as the representative of the Company, directing the Subsidiaries to take
actions, or refrain from acting,

 

31



--------------------------------------------------------------------------------

 

in accordance with the determinations of the appropriate Member Interests in
accordance with the terms of this Agreement;

 

  (D) those duties set forth in Section 5.3 with respect to Management Board and
subcommittee meetings;

 

  (E) supervising and coordinating the activities of the other officers and
managers of the Company Group Members;

 

  (F) administering the day-to-day corporate affairs of the Company, including
coordinating with the Member service providers under the Services Agreements
with respect to the day-to-day provision of services under such agreements; and

 

  (G) such other rights, powers, privileges and duties as may be determined by
the Management Board from time to time.

(ii) Vice President of Commercial Operations and Business Development. The Vice
President of Commercial Operations and Business Development shall be the officer
of the Company responsible for the commercial and business development
activities of the Company. The Vice President of Commercial Operations and
Business Development shall be based in the Company’s Jonesville office or such
other location as the Management Board may determine. Each Affiliated Member
Group shall have the right to nominate candidates for the position of Vice
President of Commercial Operations and Business Development to the Management
Board for its approval. The Vice President of Commercial Operations and Business
Development’ rights, powers, privileges and duties shall include:

 

  (A) supervising and coordinating all business development activities of the
Company Group Members, including land department, gas control/SCADA and the
balancing of all midstream systems, and negotiation of Company Group Commercial
Contracts pertaining to gas transportation and gathering, as well as ensuring
that all Company Group projects are completed in a timely manner;

 

  (B) managing the relationships of the Company Group Members with all
Governmental Authorities;

 

32



--------------------------------------------------------------------------------

  (C) assisting the President and General Manager with the preparation of that
portion of each proposed Annual Work Program and Budget relating to the
commercial activities to be performed pursuant to such proposed Annual Work
Program and Budget; and

 

  (D) such other rights, powers, privileges and duties as may be determined by
the Management Board or delegated by the President and General Manager from time
to time.

(iii) Vice President of Engineering and Construction. The Vice President of
Engineering and Construction shall be the officer of the Company responsible for
the engineering and construction activities of the Company. The Vice President
of Engineering and Construction shall be based in the Company’s principal
office. Each Affiliated Member Group shall have the right to nominate candidates
for the position of Vice President of Engineering and Construction to the
Management Board for its approval. The Vice President of Engineering and
Construction’s rights, powers, privileges and duties shall include:

 

  (A) supervising and coordinating all project engineering activities of the
Company;

 

  (B) overseeing all construction activities of the Company;

 

  (C) supervising and administering all document control functions associated
with construction activities of the Company Group Members;

 

  (D) assisting the President and General Manager with the preparation of that
portion of each proposed Annual Work Program and Budget relating to the
engineering and construction activities to be performed pursuant to such
proposed Annual Work Program and Budget;

 

  (E) upon the elimination of the office of Vice President of Asset Integrity
pursuant to Section 5.9(b)(viii)(B), those rights, powers, privileges and duties
of the Vice President of Asset Integrity as of such time; and

 

  (F) such other rights, powers, privileges and duties as may be determined by
the Management Board or delegated by the President and General Manager from time
to time.

 

33



--------------------------------------------------------------------------------

(iv) Vice President of Operations and Maintenance. The Vice President of
Operations and Maintenance shall be the officer of the Company responsible for
the operations and maintenance activities of the Company. The Vice President of
Operations and Maintenance shall be based in the Company’s principal office.
Each Affiliated Member Group shall have the right to nominate candidates for the
position of Vice President of Operations and Maintenance to the Management Board
for its approval. The Vice President of Operations and Maintenance’s rights,
powers, privileges and duties shall include:

 

  (A) supervising and coordinating all operations and maintenance activities of
the Company Group Members, including all associated field and control room
activities;

 

  (B) supervising all procurement and contracting activities of the Company
Group Members, in accordance with the policies and procedures of the Company
approved by the Management Board and in the absence of such approved policies
and procedures, in accordance with policies and procedures approved by the
President and General Manager;

 

  (C) supervising all product quality and measurement activities of the Company
Group Members;

 

  (D) assisting the President and General Manager with the preparation of that
portion of each proposed Annual Work Program and Budget relating to the
operations and maintenance activities to be performed pursuant to such proposed
Annual Work Program and Budget; and

 

  (E) such other rights, powers, privileges and duties as may be determined by
the Management Board or delegated by the President and General Manager from time
to time.

(v) Vice President of HSSE. The Vice President of HSSE shall be the officer of
the Company responsible for the HSSE activities of the Company. The Vice
President of HSSE shall be based in the Company’s principal office. Each
Affiliated Member Group shall have the right to nominate candidates for the
position of Vice President of HSSE to the Management Board for its approval. The
Vice President of HSSE’s rights, powers, privileges and duties shall include:

 

  (A) supervising and coordinating all regulatory compliance activities of the
Company Group Members;

 

34



--------------------------------------------------------------------------------

  (B) managing compliance of each Company Group Members with the HSSE
Principles, the HSSE Plan and the HSSE Management System;

 

  (C) establishing and managing a program to track greenhouse gas emissions from
the Assets;

 

  (D) assisting the President and General Manager with the preparation of that
portion of each proposed Annual Work Program and Budget relating to the HSSE
activities to be performed pursuant to such proposed Annual Work Program and
Budget; and

 

  (E) such other rights, powers, privileges and duties as may be determined by
the Management Board or delegated by the President and General Manager from time
to time.

(vi) Vice President of Finance and Business Services. The Vice President of
Finance and Business Services shall be the officer of the Company responsible
for the accounting, finance, human resources, legal, information technology and
procurement activities of the Company. The Vice President of Finance and
Business Services shall be based in the Company’s principal office. Any
Affiliated Member Group shall have the right to nominate candidates for the
position of Vice President of Finance and Business Services to the Management
Board for its approval. The Vice President of Finance and Business Services’s
rights, powers, privileges and duties shall include:

 

  (A) supervising and coordinating all accounting and finance activities of the
Company Group Members;

 

  (B) establishing and maintaining internal controls for each Company Group
Member;

 

  (C) creating the reports identified in Section 8.4 or, if applicable, working
with the independent auditor of the Company to facilitate the creation of the
reports identified in Section 8.4;

 

35



--------------------------------------------------------------------------------

  (D) analyzing the credit risk of each counterparty with whom a Company Group
Member does business;

 

  (E) supporting the Vice President of Operations and Maintenance in all
procurement and contracting activities of the Company Group Members;

 

  (F) supervising and coordinating all human resources activities of the Company
Group Members;

 

  (G) procurement of services from the Members in accordance with the Services
Agreements, including legal and information technology services;

 

  (H) assisting the President and General Manager with the preparation of that
portion of each proposed Annual Work Program and Budget relating to the
accounting and finance activities to be performed pursuant to such proposed
Annual Work Program and Budget;

 

  (I) maintaining the books and records of each Company Group Member, including
those relating to commercial activities of each Company Group Member;

 

  (J) coordinating and overseeing the services provided under the Services
Agreements; and

 

  (K) such other rights, powers, privileges and duties as may be determined by
the Management Board or delegated by the President and General Manager from time
to time.

(vii) Vice President of Asset Integrity.

 

  (A) The Vice President of Asset Integrity shall be the officer of the Company
responsible for the development and ongoing monitoring of systems to manage the
physical assets of the Company to ensure that their operational performance and
profitability is as intended (with respect to selection, maintenance,
inspection, modification and renewal). The Vice President of Asset Integrity
shall be based in the Company’s principal office. Each Affiliated Member Group
shall have the right to nominate candidates for the position of Vice President
of Asset Integrity to the Management Board for its approval. The Vice President
of Asset Integrity’s rights, powers, privileges and duties shall include:

 

  (1) conducting the gap analysis provided for in Section 5.11(a);

 

36



--------------------------------------------------------------------------------

  (2) working with the Vice President of Engineering and Construction and the
Vice President of Operations and Maintenance, develop and submit to the
Management Board the appropriate technical standards for the design,
construction and operation of Midstream Assets;

 

  (3) based upon the gap analysis and agreed technical standards, conducting a
risk assessment to prioritize the actions and budgets necessary to close any
gaps;

 

  (4) developing ongoing inspection, testing and condition monitoring plans with
a system to capture all related data, records and reports;

 

  (5) providing auditing and compliance assurance; and

 

  (6) such other rights, powers, privileges and duties as may be determined by
the Management Board or delegated by the President and General Manager from time
to time.

 

  (B) Notwithstanding anything to the contrary herein, on the third
(3rd) anniversary of the appointment of the first Vice President of Asset
Integrity, the office of Vice President of Asset Integrity shall be eliminated,
provided that all rights, powers, privileges and duties of the Vice President of
Asset Integrity as of the time of the elimination of such office shall become
the rights, powers, privileges and duties of the Vice President of Engineering
and Construction (in addition to those rights, powers, privileges and duties
then held by the Vice President of Engineering and Construction).

(c) Unless otherwise agreed by the Management Board, all officers of the Company
shall be seconded to the Company by the Members pursuant to a secondment
agreement substantially in the form of Exhibit “C” attached hereto.

 

37



--------------------------------------------------------------------------------

Simultaneously with the execution of this Agreement, each initial Member and the
Company shall enter into a secondment agreement substantially in the form of
Exhibit “C”.

(d) Each Member shall use commercially reasonable efforts to cause its employees
that are officers of any of the Company Group Members (including as secondees)
to perform their respective duties in good faith, in accordance with this
Agreement and in a manner such officers reasonably believe to be in or not
opposed to the best interests of the Company Group Members, and with the care
that an ordinarily prudent person in a similar position would use under similar
circumstances. No Member shall be liable in damages to the Company Group Members
or other Members for any action taken or not taken by such officer. The Company
shall indemnify and hold harmless the officers and Board Members against
liabilities to third parties in accordance with Section 7.2 below. Nothing in
this Agreement is intended to alter, amend or waive each officer’s individual
duty of loyalty to the Company Group Members.

(e) None of the officers of the Company shall be “managers” of the Company under
Section 18-401 of the Delaware Act.

(f) Subject to the related expenditures being included in an approved Work
Program and Budget (including any overruns permitted by Section 6.2(f)) and only
with the written approval of the President and General Manager, any officer of
the Company that directly or indirectly supervises or will supervise such
employee or secondee may hire and terminate employees that are not officers of
the Company or another Company Group Member and second and terminate the
secondment of individuals that are not officers of the Company or another
Company Group Member in accordance with the applicable Secondment Agreement.

Section 5.10 Provision of Services by the Members.

(a) On and effective as of the Closing Date, the Company shall enter into a
Services Agreement with BG North America, LLC in substantially the form attached
hereto as Exhibit “D-1”.

(b) On and effective as of the Closing Date, the Company shall enter into a
Services Agreement with EOC in substantially the form attached hereto as Exhibit
“D-2”.

Section 5.11 Standard of Conduct; Health, Safety, Security and the Environment.

(a) All Business shall be conducted in compliance with the terms and conditions
of: (i) all applicable Laws; and (ii) once approved by the Management Board in
accordance with Sections 5.11(b), (c) and (d), appropriate HSSE guidelines and
principles. The Company shall conduct, and cause each other Company Group Member
to conduct, the Business as a reasonably prudent

 

38



--------------------------------------------------------------------------------

operator, in a good and workmanlike manner, with due diligence and dispatch, in
accordance with good midstream industry practice and appropriate technical
standards and guidelines issued by the American Petroleum Institute, the
American Society of Mechanical Engineers, the United States Department of
Transportation and the American National Standards Institute, among others.
Within twelve (12) months of signing this Agreement, the Company shall perform a
gap analysis against a set of agreed technical standards for design,
construction and operation of Midstream Assets. These standards shall be
submitted to the Management Board for its approval and shall include appropriate
technical standards and guidelines (as mentioned above), including agreed
exceptions, and shall adhere to HSSE guidelines and principles agreed upon
pursuant to Sections 5.11(b), (c) and (d).

(b) Within thirty (30) days following the Closing Date, the Management Board
shall use good faith efforts to develop HSSE principles to be observed in the
conduct of all Business (the “HSSE Principles”) which at a minimum include:
(i) the goals of preventing injuries and providing a healthy, safe and secure
working environment; (ii) protection of the environment; (iii) the
responsibility to seek continuous improvement in HSSE performance; and (iv) the
principle that level of risk is the primary criterion for facilities design.

(c) Within one hundred twenty (120) days following the Closing Date, the
Management Board shall use good faith efforts to develop an HSSE plan to be
observed in the conduct of all Business (the “HSSE Plan”) which is consistent
with the HSSE Principles and the relevant technical standards and codes of
practice issued by American professional bodies, including the American
Petroleum Institute, the American Society of Mechanical Engineers, the American
National Standards Institute, and all applicable Laws.

(d) Within two (2) years following the Closing Date, the Management Board shall
have used good faith efforts to develop and implement an HSSE management system
to be observed in the conduct all Business (an “HSSE Management System”) which
addresses the HSSE risks specific to the conduct of all Business, and the
management of controls to eliminate, reduce or mitigate HSSE risks.

 

39



--------------------------------------------------------------------------------

(e) Within sixty (60) days following the Closing Date, the Management Board
shall use good faith efforts to develop a policy for the Company Group Members
regarding required disclosure of conflicts of interest that any Member,
Affiliate of a Member, Company Group Member, and any officer, director or key
employee of any Member, Affiliate of a Member or Company Group Member may have
with the interests of any of the Company Group Members.

Section 5.12 Certain Reports.

(a) The Company shall provide the following data and reports, as they are
currently produced or compiled, to each Member:

(i) as requested by a Member from time to time, copies of current gathering
system maps;

(ii) engineering studies, development schedules and annual progress reports on
development projects;

(iii) field performance reports;

(iv) copies of written notices provided by any third Person regarding violations
or potential violations of applicable Law;

(v) copies of all material reports provided to any Governmental Authority;

(vi) upon written request of a Member, copies of any material correspondence
between any of the Company Group Members and any Governmental Authority;

(vii) annual asset integrity plans and progress against said plan;

(viii) infrastructure project plans and monthly project progress reports when in
progress through completion;

(ix) such other information as may be reasonably requested by a Member; and

(x) such other reports as may be directed by the Management Board.

(b) The Company shall, in the conduct of Business:

(i) report to the Members within 24 hours of the Vice President of HSSE
receiving notice thereof, details of fatalities, lost time incidents, material
environmental incidents and any other material incidents which (in each case)
may present a reputational risk to any

 

40



--------------------------------------------------------------------------------

Company Group Member or Member and also provide copies of any written notices
received from Governmental Authorities or third parties with respect to such
fatalities and incidents;

(ii) prepare an HSSE report to be submitted to the Members on the fifteenth
(15th) day of April, July, October and January of each year in respect of the
previous three (3) months, and monthly with respect to item (ii)(C) only, with
content to be agreed by the Management Board but containing at a minimum:

 

  (A) progress against the HSSE Plan applicable to such period;

 

  (B) status of HSSE actions relating to HSSE audits;

 

  (C) occupational safety indicators (fatalities and lost time incidents and
frequency, recordable incidents and frequency and total man hours worked) of the
Company Group Members (and as agreed to as part of the HSSE Plan in accordance
with Section 5.11(c), its contractors and subcontractors);

 

  (D) known environmental incidents (e.g. leaks, spills, and cases of violations
of environmental Laws and permits); and

 

  (E) HSSE related claims.

(iii) contractually require its contractors, subcontractors and suppliers of
services to comply with all applicable Laws and all safety rules of the Company
Group Members, and provide to its contractors and subcontractors copies of the
HSSE Principles and HSSE Management System generated pursuant to Section 5.11(b)
and (d) that are then in effect and use its commercially reasonable efforts to
enforce such Persons’ compliance with such principles and system; and

(iv) with reasonable advance notice, permit the Members to have access during
normal business hours (at their sole risk and expense, notwithstanding anything
herein to the contrary) to operations, design phase activities, books and
records, and representatives of the Company Group Members for the purpose of
observing operations or conducting HSSE and asset integrity audits (provided
that such Members shall (A) minimize any disruption to the operations and
business of the Company Group Members caused by such observation or audits, and
(B) adhere to all safety rules of such operator binding on Company Group Member
personnel and the HSSE Principles and HSSE Management System then in effect
while conducting such audits).

 

41



--------------------------------------------------------------------------------

(c) The Company shall promptly notify the Members of any third party written
claim or suit arising from Business of which the Company becomes aware that
exceeds (or is reasonably expected to exceed) one hundred thousand dollars
($100,000), and, upon request of any such Member from time to time, shall
further provide, in a timely manner, the then current information regarding the
progress and status of any such claims or suits.

Section 5.13 Insurance Requirements. Subject to the Management Board’s authority
under Section 5.1(c)(ix), the Company Group Members shall maintain the insurance
coverage set forth on Schedule 5.13. For the avoidance of doubt, a Member may
obtain such additional insurance as it deems advisable for its own account at
its own expense provided such insurance does not prejudice any insurance
arranged by the Company Group Members.

ARTICLE 6

ANNUAL WORK PROGRAM AND BUDGETS; CONTRACT AWARDS

Section 6.1 Development Work Program; Initial Work Program and Budget.

(a) The Management Board shall adopt, and modify from time to time, a multi-year
work program for Midstream Activities to be conducted by the Company Group
Members (the “Development Work Program”) as follows:

(i) The proposed first draft of the work program for Midstream Activities to be
performed by the Company Group Members for Calendar Years 2009 through 2012 is
attached hereto as Exhibit “E-1”. The Management Board shall approve a
Development Work Program for such period on or before October 15, 2009.

(ii) On or before August 15 of each Calendar Year, commencing in Calendar Year
2011, the President and General Manager shall prepare, or cause to be prepared,
and submit to the Management Board a revised Development Work Program setting
forth the Development Operations to be carried out during the following two
Calendar Years. Such proposed Development Work Program shall automatically
include any Midstream Activities which were approved for such period as part of
the prior Development Work Program unless the Management Board determines to the
contrary. Unless otherwise agreed by the Management Board, within sixty
(60) days after distribution of the proposed Development Work Program (or such
later date as may agreed by the Management Board), the Management Board shall
meet to consider, modify (if necessary) and approve or reject the proposed
Development Work Program. Approval of the Development Work Program shall require
the approval of the Management Board in accordance with Section 5.1(c)(i). If
the Management Board does not approve any such Development Work Program on or
prior to the first day

 

42



--------------------------------------------------------------------------------

of the following Calendar Year (for purposes of this Section 6.1(a)(ii), the
“current Calendar Year”), then that portion of Development Work Program for the
previous Calendar Year pertaining to operating expenses and multi-year
expenditures previously approved by the Management Board for the current
Calendar Year shall be the Development Work Program, if any, approved for the
current Calendar Year in the preceding Calendar Year.

(b) The Annual Work Program and Budget for the remainder of Calendar Year 2009
is attached hereto as Exhibit “E-2”. The Management Board is hereby deemed to
have approved that portion of such Annual Work Program and Budget that pertains
to the period between the Closing Date and October 15, 2009, and that portion of
such Annual Work Program and Budget that pertains to the period between
October 16, 2009 and December 31, 2009 (for purposes of this Section 6.1(b), the
“Final 2009 Period”) is in draft form. The Management Board shall approve the
Annual Work Program and Budget for such Final 2009 Period, including any further
details as would be required under the terms of Section 6.2, on or before
October 15, 2009. The proposed first draft of the Annual Work Program and Budget
for Calendar Year 2010 is attached hereto as Exhibit “E-3”, and the Management
Board shall approve such Annual Work Program and Budget, including any further
details as would be required under the terms of Section 6.2, on or before
October 15, 2009.

Section 6.2 Subsequent Work Program and Budgets. For each Calendar Year during
the term of this Agreement commencing with Calendar Year 2010, an Annual Work
Program and Budget shall be adopted as follows:

(a) On or before August 15 in the Calendar Year immediately preceding the
relevant Calendar Year, the President and General Manager shall prepare, or
cause to be prepared, and submit to the Management Board a proposed Annual Work
Program and Budget for such applicable Calendar Year (provided that in the case
of the proposed Annual Work Program and Budget for Calendar Year 2010, the draft
Annual Work Program and Budget attached hereto as Exhibit “E-3” shall be the
basis for such proposed Annual Work Program and Budget). Each such proposed
Annual Work Program and Budget shall contain at least the following:

(i) inclusion of expenditures required by any Company Group Member under the
terms of any Company Group Contract during such Calendar Year, except with the
approval of such Management Board to the contrary;

(ii) itemized estimates of the expenditures covered by the proposed Annual Work
Program and Budget (including each Member’s share thereof) by budget category,
containing sufficient detail (to the extent available) to afford the ready
identification of the nature, scope and duration of the activity in question;

 

43



--------------------------------------------------------------------------------

(iii) estimates of the schedule pursuant to which each Member’s share of
expenses included in the Annual Work Program and Budget are anticipated to be
incurred by the Company; and

(iv) any other information requested in writing by a Member that can reasonably
be provided by the Company.

(b) Itemized expenditures in an Annual Work Program and Budget may extend over
more than one Calendar Year because such itemized expenditures represent
activities or operations that require commitments in excess of one Calendar
Year. Once itemized expenditures are approved, the President and General Manager
shall not be required to resubmit them for approval of the applicable Management
Board on an annual or other periodic basis, but instead all such items shall be
automatically included in future Annual Work Program and Budgets as items which
have already been approved.

(c) The President and General Manager shall regularly consult with the
Management Board during the preparation of each proposed Annual Work Program and
Budget. Following receipt of a proposed Annual Work Program and Budget, each
Member shall furnish to the President and Management Board any comments,
suggestions or proposed amendments it may have respecting such proposed Annual
Work Program and Budget as soon as may be reasonably practicable, and the
President and General Manager shall consider and discuss such comments,
suggestions and proposed amendments with such Management Board. Unless otherwise
agreed by the Management Board, within sixty (60) days after distribution of
each proposed Annual Work Program and Budget for a Calendar Year, the Management
Board and the President and General Manager shall meet to consider, modify (if
necessary) and approve or reject such proposed Annual Work Program and Budget.
Subject to Section 6.2(d), approval of an Annual Work Program and Budget shall
require the approval of the Management Board in accordance with Section 5.1(c).

(d) In the event an Annual Work Program and Budget is not approved on or prior
to the first day of the Calendar Year to which such Annual Work Program and
Budget pertains (for purposes of this Section 6.2(d), the “relevant Calendar
Year”), the Management Board shall be deemed to have approved an Annual Work
Program and Budget for the relevant Calendar Year that includes the following:
(i) the Midstream Activities scheduled to be performed during the relevant
Calendar Year as set forth in the Development Work Program, if any, and
associated costs reasonably required to implement such Midstream Activities;
(ii) Operating Expenses equal to the amount of Operating Expenses actually
expended in connection with the Business in the previous Calendar Year;
(iii) those multi-year expenditures previously approved by the Management Board
pursuant to Section 6.2(b), that are attributable to the relevant Calendar Year;
(iv) existing payment commitments to any Person under Company Group Contracts
(including the Services Agreements) in such Calendar Year and other costs and
expenses necessary to allow the Company Group Members to comply with their

 

44



--------------------------------------------------------------------------------

obligations under all Company Group Contracts (including the Services
Agreements); (v) taxes payable by the Company Group Members; and (vi) payroll
and benefits of all employees and all charges to the Company under the
Secondment Agreements in respect of any Person seconded to any Company Group
Member.

(e) Any Member may propose to amend the Development Work Program or an Annual
Work Program and Budget by notice to the Management Board and the President and
General Manager. Approval of any such amendment shall require the approval of
the Management Board in accordance with Section 5.1(c)(i). Notwithstanding any
provision of Section 5.3 to the contrary, each Member shall have sixty (60) days
to consider any proposed amendment that would increase the estimated costs of
the Development Work Program for any Calendar Year or any Annual Work Program
and Budget by more than ten percent (10%). To the extent that such amendment is
approved by the Management Board, the Development Work Program and the relevant
Annual Work Program and Budget shall be deemed amended accordingly, provided
that any such amendment shall not invalidate any commitment or expenditure
already made by any Company Group Member in accordance with any previous
authorization given pursuant hereto.

(f) Approval by the Management Board of an Annual Work Program and Budget shall
constitute the Management Board’s deemed approval for the Company Group Members
to expend up to ten percent (10%) in excess of the authorized amount for any
category of the Annual Work Program and Budget, not to exceed in the aggregate
ten percent (10%) of the aggregate amount applicable to the Annual Work Program
and Budget, and less, in each case, any amounts included as line items for
contingencies and overruns with respect to such operations in such category of
the Annual Work Program and Budget. The President and General Manager shall
promptly notify the Management Board of any expenditure made by the Company
Group Members in the exercise of the rights pursuant to this Section 6.2(f). The
ten percent (10%) deemed approval level set forth in this Section 6.2(f) shall
be calculated with respect to the original amount of the Annual Work Program and
Budget or, once amended, the amended amount of the Annual Work Program and
Budget, provided that no expenditures incurred pursuant to Section 6.2(g) shall
be deemed to be included in an approved Annual Work Program and Budget for
purposes of calculating the ten percent (10%) deemed approval levels pursuant to
this Section 6.2(f), nor shall any such expenditures be considered to be amounts
expended in excess of the authorized amount of any Annual Work Program and
Budget for purposes of calculating the ten percent (10%) deemed approval levels.

(g) Notwithstanding anything to the contrary in this Agreement, the President
and General Manager is expressly authorized to cause a Company Group Member to
make Emergency Expenditures and incur liabilities without prior authorization or
approval when necessary or advisable, in the President and General Manager’s
good faith judgment, to deal with emergencies, including

 

45



--------------------------------------------------------------------------------

explosions, fires, spills, or any other similar event, which may endanger
property, lives, or the environment and it is impractical to get the Management
Board approval for such expenditures and incurrence of such liabilities. The
President and General Manager shall as soon as practicable report to the
Management Board the nature of any such emergency which arises, the measures it
intends to take in respect of such emergency and the estimated related
expenditures.

(h) To the extent reasonably within the control of the President and General
Manager, operations described in an Annual Work Program and Budget shall be
conducted at the time prescribed in such Annual Work Program and Budget.

(i) For the avoidance of doubt, any reference in this Agreement to an approved
Annual Work Program and Budget or Development Work Program shall include an
Annual Work Program and Budget or Development Work Program, as applicable, that
is deemed to have been approved by the Management Board, and shall incorporate
all approved amendments thereto and all modifications to the Annual Work Program
and Budget or Development Work Program, as applicable, described herein that
require no action on the part of the Management Board or the Members.

(j) Notwithstanding anything to the contrary in this Section 6.2, the Annual
Work Program and Budget for each Calendar Year shall contain not less than the
Business to be performed during such Calendar Year as set forth in the
Development Work Program.

Section 6.3 Statement of Estimated Expenditures. Not later than twenty (20) days
prior to the commencement of each Calendar Quarter during the term of this
Agreement, the Company shall provide the Members a statement of the estimated
costs to be incurred in such Calendar Quarter. Such statement shall be for
informational purposes only, and, no approval of the Management Board shall be
required for any of the costs identified therein to the extent such costs are
included in an approved Annual Work Program and Budget.

Section 6.4 Company Group O&M Contract Awards.

(a) Subject to Sections 6.4(b), (c) and (d), the Company shall award each
Company Group O&M Contract to the best qualified contractor considering cost,
ability and HSSE performance considerations (in the Company’s reasonable
opinion), to perform the contract without the obligation to tender, and without
informing or seeking the approval of the Management Board. The procedures set
forth in this Section 6.4 shall not apply to any contracts that have been
awarded, or in respect of which invitations to tender have been issued, on or
before the Closing Date, provided that the procedures set forth in this
Section 6.4 shall apply to confirmations, service orders or purchase orders
(whether written or oral) entered into on and after the Closing Date pursuant to
existing master service agreements that were effective prior to the Closing
Date.

 

46



--------------------------------------------------------------------------------

(b) Affiliate Contracts. Prior to entering into any Company Group O&M Contract
between a Company Group Member and a Member or an Affiliate of a Member, the
Company shall be required to obtain the affirmative vote of the applicable Board
Members of the Management Board pursuant to Section 5.1(c)(v).

(c) Multiple Bids.

(i) From and after January 1, 2010, prior to entering into a Company Group O&M
Contract that can reasonably be expected to result in aggregate payments to the
counterparty of more than one million dollars (US$1,000,000) during any twelve
(12) consecutive Calendar Month period, commencing as of January 1 in any
Calendar Year, except as provided in Section 6.3(c)(ii), to the extent that more
than one competent service provider can provide the contracted-for service, a
Company Group Member shall obtain proposals for such services from at least two
(2) service providers. For the avoidance of doubt, a contract that automatically
renews (is evergreen) on a month-to-month or other periodic basis that would
meet the one million dollars (US$1,000,000) threshold if it remained in effect
for an entire twelve (12) consecutive Calendar Month period commencing as of
January 1 in any Calendar Year shall be considered subject to the requirements
of the preceding sentence.

(ii) If any Company Group Member desires to award a Company Group O&M Contract
that would otherwise be subject to Section 6.4(c)(i) without tender of proposals
from more than one service provider, whether because only one competent service
provider can provide the contracted-for-service or otherwise, such Company Group
Member may do so only with the prior approval of the Management Board pursuant
to Section 5.1(c)(iv). Failure of a Member to notify the Company and the rest of
the Management Board of its approval or rejection of such a Company Group O&M
Contract within the time period specified in Section 5.3 shall be deemed an
approval of the award of such Company Group O&M Contract.

(iii) To the extent that a Company Group Member enters into a Company Group O&M
Contract for which the Company is not required to obtain proposals from at least
two (2) service providers pursuant to Section 6.4(c)(i) and such Company Group
O&M Contract can reasonably be expected to result in aggregate payment to the
counterparty of more than one hundred thousand dollars ($100,000), the Company
shall keep a written record in its files that are subject to the audit
provisions of Section 8.3 explaining why multiple bids were not obtained for
such services.

 

47



--------------------------------------------------------------------------------

(iv) In connection with the foregoing, the Company shall keep a written record
in its files that are subject to the audit provisions of Section 8.3 that (A) in
the event that the Company Group O&M Contract is awarded pursuant to
Section 6.4(c)(i), includes the proposals obtained from the prospective service
providers; or (B) in the event that the Company Group O&M Contract is awarded
pursuant to Section 6.4(c)(ii), includes the notice to the Management Board and
the Management Board responses.

(d) From and after the Closing Date, if any Company Group Member desires to
enter into a Company Group O&M Contract not specifically and expressly approved
as part of an approved Annual Work Program and Budget that can reasonably be
expected to result in aggregate payments to the counterparty of more than five
million dollars (US$5,000,000) during any twelve (12) consecutive Calendar Month
period, such Company Group Member may do so only with the prior approval of the
Management Board pursuant to Section 5.1(c)(iv). Prior to any Management Board
vote regarding the award of such a proposed Company Group O&M Contract, the
Company shall provide the Management Board with the tender list and tender
evaluation criteria used to secure such proposed Company Group O&M Contract.

(e) Upon the reasonable written request of a Member, the Company shall provide
such Member a copy of any Company Group O&M Contract of a material nature that
is utilized in connection with Business of the Company, as well as other
information that can reasonably be provided by the Company regarding the use and
performance of such Company Group O&M Contract, except to the extent the Company
may be prohibited from making any such disclosure under the terms and conditions
of such contract and is unable through commercially reasonable efforts to obtain
consent for such disclosure.

ARTICLE 7

INDEMNIFICATION

Section 7.1 No Liability of Members for Company Obligations.

(a) Except as otherwise provided by the Delaware Act, no Covered Person shall be
obligated personally for any debt, obligation or liability of the Company or
other Company Group Members solely by reason of being a Covered Person.

(b) Except as otherwise expressly required by Law, a Member, in its capacity as
Member, shall have no liability in excess of: (i) the amount of its
contributions to the Company; (ii) its share of any assets and undistributed
profits

 

48



--------------------------------------------------------------------------------

of the Company; (iii) its obligation to make other payments expressly provided
for in this Agreement; and (iv) the amount of any distributions wrongfully
distributed to it. No Member shall have any responsibility to restore any
negative balance in its Capital Account or to contribute to or in respect of the
liabilities or obligations of the Company or any other Company Group Member or
to return distributions made by the Company, except as expressly provided herein
or required by any non-waivable provision of the Delaware Act. The agreement set
forth in the immediately preceding sentence shall be deemed to be a compromise
with the consent of all of the Members for purposes of §18-502(b) of the
Delaware Act. However, if any court of competent jurisdiction or properly
constituted arbitration panel orders, holds or determines that, notwithstanding
the provisions of this Agreement, any Member is obligated to restore any such
negative balance, make any such contribution or make any such return, such
obligation shall be the obligation of such Member and not of any other Person.

Section 7.2 Exculpation.

(a) No Covered Person shall be liable to any Company Group Member or any other
Covered Person for any loss, damage or claim incurred by reason of any act or
omission performed or omitted by such Covered Person on behalf of the Company
Group Members and in a manner reasonably believed to be within the scope of
authority conferred on such Covered Person by this Agreement or a delegation of
authority in accordance with this Agreement, except that (i) a Covered Person
shall be liable for any such loss, damage or claim incurred by reason of such
Covered Person’s fraud, bad faith, willful misconduct or gross negligence,
(ii) a Covered Person that is not an officer or employee of a Member, Affiliate
of a Member, Company Group Member, or Affiliate of a Company Group Member, shall
be liable for any such loss, damage, or claim incurred by reason of such Covered
Person’s breach of this Agreement (other than Section 5.11) and (iii) a Covered
Person that is an officer of a Company Group Member shall be liable for any such
loss, damage, or claim incurred by reason of such Covered Person’s breach of his
or her duty of loyalty to such Company Group Member, in each case, as
established by a non-appealable court order, judgment, decree or decision or
pursuant to a final and binding decision of an arbitration panel pursuant to
Section 15.2.

(b) A Covered Person shall be fully protected in relying in good faith upon the
records of the Company Group Members and upon such information, opinions,
reports or statements presented to the Company Group Members by any Person as to
matters the Covered Person reasonably believes are within such other Person’s
professional or expert competence and who has been selected with reasonable care
by or on behalf of the Company Group Members, including information, opinions,
reports or statements as to the value and amount of the assets, liabilities, Net
Profits, Net Losses or Available Cash or any other facts pertinent to the
existence and amount of Assets from which distributions to Members might
properly be paid.

 

49



--------------------------------------------------------------------------------

Section 7.3 Indemnification. To the fullest extent permitted by applicable Law,
the Company and the other Company Group Members shall indemnify and hold
harmless each Covered Person from and against all Claims arising from or related
to any act or omission performed or omitted by such Covered Person on behalf of
the Company Group Members and in a manner reasonably believed to be within the
scope of authority conferred on such Covered Person by this Agreement or a
delegation of authority in accordance with this Agreement, except that: (a) no
Covered Person shall be entitled to be indemnified in respect of any Claim by
reason of such Covered Person’s fraud, bad faith, willful misconduct or gross
negligence; (b) no Covered Person that is not an officer or employee of a
Member, Affiliate of a Member, Company Group Member, or Affiliate of a Company
Group Member shall be entitled to be indemnified in respect of any Claim by
reason of such Covered Person’s breach of this Agreement (other than
Section 5.11); and (c) no Covered Person that is an officer of a Company Group
Member shall be entitled to be indemnified in respect of any Claim by reason of
such Covered Person’s breach of his or her duty of loyalty to such Company Group
Member, in each case, as established by a non-appealable court order, judgment,
decree or decision or pursuant to a final and binding decision of an arbitration
panel pursuant to Section 15.2. Any indemnity under this Section 7.3 shall be
provided out of and to the extent of the Assets only (including the proceeds of
any insurance policy obtained pursuant to Section 7.5), and no Covered Person
shall have any personal liability on account thereof. Any amendment,
modification or repeal of this Section 7.3 or any provision in this Section 7.3
shall be prospective only and shall not in any way affect the rights of any
Covered Person under this Section 7.3 as in effect immediately prior to such
amendment, modification or repeal with respect to matters occurring, in whole or
in part, prior to such amendment, modification or repeal, regardless of when
claims relating to such matters may arise or be asserted.

Section 7.4 Expenses. To the fullest extent permitted by applicable Law,
expenses (including legal fees) incurred by a Covered Person in defending any
claim, demand, action, suit or proceeding shall, from time to time, be advanced
by the Company prior to the final disposition of such claim, demand, action,
suit or proceeding upon receipt by the Company of an undertaking by or on behalf
of the Covered Person to repay such amount if it shall be determined that the
Covered Person is not entitled to be indemnified as authorized in Section 7.3.

Section 7.5 Insurance.

(a) Subject to Section 5.1(c)(ix), the Company Group Members may purchase and
maintain insurance, to the extent and in such amounts as the Management Board
shall, in its sole discretion, deem reasonable, on behalf of Covered Persons and
such other Persons as the Management Board shall determine, against any
liability that may be asserted against or expenses that may be incurred by any
such Person in connection with the activities of the Company Group Members or
such indemnities, regardless of whether the Company would have the power to
indemnify such Person against such liability under the provisions of this
Agreement. Subject to Section 5.1(b)(xxvi), the Management Board and the Company
Group Members may enter into indemnity contracts with

 

50



--------------------------------------------------------------------------------

Covered Persons and such other Persons as the Management Board shall determine
and adopt written procedures pursuant to which arrangements are made for the
advancement of expenses and the funding of obligations under Section 7.4 and
containing such other procedures regarding indemnification as are appropriate.

(b) Notwithstanding anything else in this Agreement, no Company Group Member
shall be required to provide indemnification to any Covered Person for any Claim
to the extent that such Claim is insured against by such Covered Person’s
workers compensation insurance.

Section 7.6 Primary Obligation. The Company hereby acknowledges that the Covered
Persons may have certain rights to indemnification, advancement of expenses
and/or insurance provided by Members and certain of their Affiliates
(collectively, the “Member Indemnitors”). The Company hereby agrees (i) that it
is the indemnitor of first resort (i.e., its obligations to the Covered Persons
under Sections 7.3 and 7.4 are primary and any obligation of the Member
Indemnitors to advance expenses or to provide indemnification for the same
expenses or liabilities incurred by the Covered Persons are secondary),
(ii) that it shall be required to advance the full amount of expenses incurred
by the Covered Persons and shall be liable for the full amount of all expenses,
judgments, penalties, fines and amounts paid in settlement to the extent legally
permitted and as required by the terms of Sections 7.3 and 7.4 of this Agreement
(or any other agreement between the Company and the Covered Person), without
regard to any rights the Covered Person may have against the Member Indemnitors,
and (iii) that the Company irrevocably waives, relinquishes and releases the
Member Indemnitors from any and all claims against the Member Indemnitors for
contribution, subrogation or any other recovery of any kind in respect thereof.
The Company further agrees that no advancement or payment by the Member
Indemnitors on behalf of a Covered Person with respect to any claim for which
the Covered Person has sought indemnification from the Company pursuant to
Sections 7.3 and 7.4 shall affect the foregoing and the Member Indemnitors shall
have a right of contribution and/or be subrogated to the extent of such
advancement or payment to all of the rights of recovery of the Covered Person
against the Company. The Company agrees that the Member Indemnitors who are not
Members are express third party beneficiaries of the terms of this Section 7.6.

ARTICLE 8

BOOKS AND RECORDS; ACCOUNTS

Section 8.1 Books and Records. At all times during the term of this Agreement,
the Management Board shall keep (or cause to be kept) true and complete books of
account for the Company Group Members. Such books shall reflect all Company
Group Members transactions in accordance with GAAP.

Section 8.2 Availability of Books and Records. All of the books of account
referred to in Section 8.1, together with an executed copy of this Agreement and
the Certificate, and any amendments thereto (and all such other books and
records as may be required by the Delaware Act), shall at all times be
maintained at the principal office of

 

51



--------------------------------------------------------------------------------

the Company as set forth in Section 1.5. Such books and records, and any other
books and records maintained by the Company Group Members, upon reasonable
notice to the Management Board, shall be open to the inspection and examination
of the Members or their representatives during normal business hours at the
principal office (or other applicable office) of the Company.

Section 8.3 Audits.

(a) The Members shall have the right to audit costs charged to any Company Group
Member’s accounts and other accounting records maintained for any Company Group
Member under this Agreement.

(b) Upon not less than sixty (60) days’ prior written notice to the Company, any
Member shall have the right to audit each Company Group Member’s books and
records for any Calendar Year within the twenty four (24) month period following
the end of such Calendar Year. Each Member must provide the Company a written
notice of any claims for all discrepancies disclosed by said audit within such
twenty four (24) month period. The cost of each such audit shall be borne by the
Member(s) requesting the audit. Any such audit shall be conducted in a manner
designed to result in a minimum of inconvenience and disruption to the
operations of the Company Group Members. Where there are two (2) or more Members
requesting an audit covering the same Calendar Year, such Members shall make
every reasonable effort to conduct joint or simultaneous audits. Unless
otherwise mutually agreed, any audit shall be conducted at the principal office
of the Company.

(c) The Member requesting an audit may request information prior to the
commencement of the audit, and the Company shall, to the extent available,
provide the information requested as soon as practical in order to facilitate
the forthcoming audit. The Company will, to the extent practicable, provide the
information in electronic format or hard copy within thirty (30) days after the
written request. The information requested shall be limited to that normally
used for pre-audit work.

(d) Any information obtained by a Member in connection with the conduct of an
audit (whether related solely to the Company Group Members or otherwise) shall
be subject to the confidentiality provisions of this Agreement.

(e) At the conclusion of each audit, the Members shall endeavor to settle
outstanding matters expeditiously. To this end, the Member(s) requesting the
audit will make a reasonable effort to prepare and distribute a written report
to the Company and the other Members as soon as reasonably practicable and in
any event within ninety (90) days after the conclusion of each audit. The report
shall include all claims arising from such audit together with comments
pertinent to the operation of the accounts and records. The Company shall make a
reasonable effort to reply to the report in writing as soon as possible and in
any event no later than ninety (90) days after delivery of the report.

 

52



--------------------------------------------------------------------------------

(f) All adjustments resulting from an audit agreed between the Company and the
Member(s) requesting an audit shall be reflected promptly in the Company’s books
and records and reported to the Members. If any dispute shall arise in
connection with an audit, it shall be reported to and discussed by the
Management Board within sixty (60) days. If no settlement can be reached by the
parties to the dispute within one hundred twenty (120) days after report to the
Management Board, and, unless otherwise agreed by the parties to the dispute,
the provisions of Section 15.2 shall apply.

Section 8.4 Financial Statements and Reports. The Company shall prepare, and
shall submit to the Members the following statements, reports and notices.

(a) Annual financial statements of the Company Group, consisting of a profit and
loss statement, a balance sheet, a statement of cash flows and a statement of
changes in the Members’ Capital Accounts, as of the end of and for the prior
Fiscal Year, which shall be prepared in accordance with GAAP and audited by the
Company’s independent certified public accountants, which shall be an
internationally recognized accounting firm (the “Annual Financial Statements”).
The Annual Financial Statements for a Fiscal Year shall be delivered to each
Member within ninety (90) days after the end of such Fiscal Year.

(b) Unaudited quarterly financial statements of the Company Group Members,
consisting of a profit and loss statement, a balance sheet, changes in
membership capital, and a statement of cash flows, as of the end of and for the
prior Calendar Quarter, which shall be prepared in accordance with GAAP, except
for normal year end adjustments and the absence of footnotes (the “Quarterly
Financial Statements”). The Quarterly Financial Statements for a Calendar
Quarter shall be delivered to each Member within sixty (60) days after the end
of such Calendar Quarter.

(c) Monthly financial reports, which shall consist of a profit and loss
statement, a balance sheet, changes in membership capital, a statement of cash
flows as of the end of and for the prior Calendar Month, and year-to-date
setting forth the actual results for the periods presented together with a
comparison to the respective amounts in the approved Annual Work Program and
Budget. The financial statements shall be prepared in accordance with GAAP
except for normal year end adjustments and the absence of footnotes and shall
contain a narrative describing the variances to the approved Annual Work Program
and Budget (the “Monthly Financial Reports”). The Monthly Financial Reports for
a Calendar Month shall be delivered within fifteen (15) days after the end of
such Calendar Month.

(d) A monthly operating report containing a description of the Company’s
Business during each Calendar Month, including physical Asset operations and
maintenance (the “Monthly Operating Reports”). Each Monthly Operating Report
should contain information and narratives describing the

 

53



--------------------------------------------------------------------------------

applicable Assets’ performance during the relevant Calendar Month, including
average throughput volumes, current makeup of shippers and their respective
rates, HSSE incidents and such other information that may reasonably be required
by any Member. The Monthly Operating Reports for a Calendar Month shall be
delivered within fifteen (15) days after the end of such Calendar Month.

(e) A forecast of the Net Profits and cash distributions to the Members for the
remainder of the Fiscal Year and, with respect to the fourth Calendar Quarter of
the then current Fiscal Year, a forecast of the Net Profits and cash
distributions to be made to the Members in the first Calendar Quarter of the
following Fiscal Year (the “Quarterly Forecasts”). The Quarterly Forecasts shall
be delivered within forty-five (45) days after the end of each Calendar Quarter.

(f) An estimate of taxable income for the Company and the amounts allocable to
each Member for each Fiscal Year (the “Tax Estimate Report”). The Tax Estimate
Report shall be delivered within forty-five (45) days after the end of the
Fiscal Year.

(g) Copies of all material information related to any pending or material
threatened litigation or insurance claim affecting the Company.

(h) Copies of: (i) the approved Annual Work Program and Budget in effect from
time to time, within thirty (30) days after the approval thereof in accordance
with Section 6.2(c); and (ii) any amended Annual Work Program and Budget within
thirty (30) days of such Annual Work Program and Budget is amended.

(i) Copies of all material filings, disclosures, or reports submitted to any
Governmental Authority affecting the Company.

(j) A quarterly report summarizing all outstanding claims related to any
litigation, arbitration, administrative proceeding or other dispute and any
settlement or result of any litigation, arbitration, administrative proceeding
or other dispute entered into or relating to the Company that occurred during
the prior Calendar Quarter affecting the Company.

(k) Such other information as a Member may reasonably request regarding the
Company.

Section 8.5 Accounting Method. For both financial and tax reporting purposes and
for purposes of determining Net Profits and Net Losses, subject to
Section 8.1(b), the books and records of the Company shall be kept utilizing the
accrual method of accounting in accordance with GAAP, shall reflect all Company
transactions, and shall be appropriate and adequate for the Business.

Section 8.6 Bank Accounts; Investments. The Management Board shall establish one
or more bank accounts in the name of the Company into which all Company funds
shall be deposited.

 

54



--------------------------------------------------------------------------------

Section 8.7 Fiscal Year of the Company. The Company shall adopt the Calendar
Year as its Fiscal Year.

ARTICLE 9

TAX MATTERS

Section 9.1 Tax Treatment of the Company. It is the intent of the Members that
the Company be treated as a partnership for U.S. federal income tax purposes.
Neither the Company nor any Member shall make an election to be excluded from
the application of the provisions of subchapter K of chapter 1 of subtitle A of
the Code or any similar provisions of applicable state Law or to be classified
as an association pursuant to Treasury Regulation Section 301.7701-3.

Section 9.2 Tax Treatment of the Contribution Agreement. The Parties intend and
expect that the transactions contemplated by the Contribution Agreement will be
treated, for purposes of federal income taxation and for purposes of certain
state income tax laws that incorporate or follow federal income tax principles,
as resulting in (a) the creation of the Company, in which EOC and BG will be
treated as partners, (b) subject to clause (d) below, a contribution by EOC of
all of the Contributed Interests (as defined in the Contribution Agreement) to
the Company in exchange for a 50% interest therein; (c) a contribution by BG of
the Final Cash Amount to the Company in exchange for a 50% interest therein, and
(d) a distribution by the Company to EOC of the Final Cash Amount (i) as a
reimbursement of EOC’s preformation expenditures with respect to the Contributed
Interests within the meaning of Treasury Regulations Section 1.707-4(d) to the
extent applicable, and (ii) in a transaction subject to treatment under
Section 707(a) of the Code, and its implementing Treasury Regulations, as in
part a sale, and in part a contribution, by EOC of the Contributed Interests to
the Company to the extent Treasury Regulations Section 1.707-4(d) is
inapplicable.

Section 9.3 Tax Matters Partner. The Members hereby designate EOC as the initial
“tax matters partner” as such term is defined in Section 6231(a)(7)(A) of the
Code (the “Tax Member”). The Tax Member shall give prompt written notice to each
other Member of any and all notices it receives from the Internal Revenue
Service concerning the Company. The Company shall reimburse the Tax Member out
of the Available Cash for any expenses that the Tax Member incurs in connection
with its obligations as Tax Member. The Tax Member shall not agree to extend the
statute of limitations with respect to partnership items of the Company without
the consent of the other Members. No Member shall take any other action with
respect to a partnership level audit item which would be binding on any other
Member in computing its liability for taxes (or interest, penalties or additions
to tax) without the consent of such other Member.

Section 9.4 Tax Returns and Elections.

(a) The Tax Member shall prepare, or cause to be prepared, at the expense of the
Company, for each Fiscal Year (or part thereof), federal, state and local tax
returns required to be filed with respect to the Company. Each Member

 

55



--------------------------------------------------------------------------------

shall furnish to the Company and the Tax Member all pertinent information in its
possession relating to the Company’s operations that is necessary to enable the
tax returns to be timely prepared and filed. Not less than sixty (60) days prior
to the due date (as extended) of the federal income tax return or any state
income tax return with respect to the Company, the return proposed by the Tax
Member to be filed by the Company shall be furnished to the Members for review
and approval. In addition, not more than ten (10) days after the date on which
the Company files its federal income tax return or any state income tax return,
a copy of the return so filed shall be furnished to the Members.

(b) The Company, at its expense, shall cause to be delivered to each Member
within the time period provided by applicable Law an Internal Revenue Service
Form K-1 or a good faith estimate of the amounts to be included on such Internal
Revenue Service Form K-1 for such Member and such other information as shall be
necessary (including a statement for that year of each Member’s share of Net
Profits, Net Losses and other items allocated to such Member) for the
preparation and timely filing by the Members of their federal, state and local
income and other tax returns. The Tax Member shall deliver estimates of Net
Profits and Net Losses of the Company at least 15 days prior to the due date for
an estimated tax payment required under Section 6655 of the Code for a U.S.
corporation whose taxable year ends December 31; provided that all Members
taking their share of production in kind shall have provided to the Tax Member,
at least seven (7) Business Days prior to such 15 day period, the relevant
revenue information relating to such production in kind for the period.

(c) The Management Board may make or revoke an election in accordance with
Section 754 of the Code, so as to adjust the basis of any Assets in the case of
a distribution of property, within the meaning of Section 734 of the Code, and
in the case of a Transfer of Member Interests, within the meaning of Section 743
of the Code.

Section 9.5 Tax Terminations. If a Member or any direct or indirect owner of a
Member takes any action that causes the Company to be terminated within the
meaning of Section 708(b)(1)(B) of the Code, such Member shall indemnify and
hold harmless the other Members for any deferral of depreciation deductions
allocable to the other Members as a result of the Code Section 708(b)(1)(B)
termination, determined using an annual discount rate of ten percent (10%) and a
deemed tax rate of forty percent (40%).

ARTICLE 10

TRANSFERS OF MEMBER INTERESTS; ADMISSION OF NEW MEMBERS

Section 10.1 Transfer of Member Interests.

(a) Any Member may, subject to the other provisions set forth in this Agreement,
Transfer all or any undivided share of its Member Interest. Any attempted
Transfer of all or a part of a Member Interest other than in compliance with
this Agreement shall be null and void and of no force or effect. Any Member who
Transfers any Member Interest shall promptly provide written notice thereof to
the Company and all of the other Members.

 

56



--------------------------------------------------------------------------------

(b) No Transfer may be made to an individual, and except in the case of a Member
transferring all of its Member Interest, no Transfer may be made which results
in the transferor or the transferee holding a Member Interest of less than ten
percent (10%).

(c) A transferring Member shall, notwithstanding the Transfer, be liable to the
Company and the other Members for its obligation to fund its Member Interest
share (as of the time of the Transfer) of Member Interests included in the
Transfer of the activities included in each approved Annual Work Program and
Budget (including multi-year expenditures included in more than one Annual Work
Program and Budget), and for all other obligations, in each case, accrued under
this Agreement or any Associated Agreement on or prior to the Transfer, but
shall be released from any other obligations thereafter accruing under this
Agreement or such Associated Agreement with respect to the Member Interest being
Transferred, except in the case where the Transfer at issue is made to an
Affiliate or where the lender(s) with respect to a Credit Facility Foreclosure
foreclose(s) on all or any part of a Member’s Member Interest, in which cases
the transferring Member or Member subject to the foreclosure, as applicable,
shall remain primarily liable for all such obligations.

(d) In connection with any Transfer of a portion (but less than all) of its
Member Interest by any member of the EOC Affiliate Group or BG Affiliate Group
to a third party not affiliated with the EOC Affiliate Group or the BG Affiliate
Group, respectively, the EOC Affiliate Group or the BG Affiliate Group, as
applicable, shall assign such number of Total Votes equal to the product of
(rounded to the nearest tenth) (x) a fraction the numerator of which is the
number of aggregate Member Interests being assigned and the denominator of which
is the sum of all Members’ Member Interests and (y) 100. The transferor’s number
of Total Votes shall be reduced by the number of Total Votes so transferred. The
transferor and transferee shall, amongst themselves, determine how to allocate
the appointment of the Board Members allocated to such transferor’s Group,
provided that such allocation shall be made in a manner so that all of the Total
Votes may be represented at any meeting of the Management Board.

(e) Any transferee of all of the Member Interest of a Member shall be entitled
to all of the Total Votes of its transferor, and shall be entitled to appoint
all Board Member seats previously appointed by its transferor.

Section 10.2 Conditions Precedent to a Member Interest Transfer. Each transferee
of any Member Interest or portion thereof shall continue to be subject to the
terms hereof, and, as a condition precedent to the Company recognizing such
Transfer, each transferor must satisfy all the requirements (including the
proportionate Transfer of its funding obligations), and not violate any of the
Transfer restrictions set forth in Section 10.1 above, and each Transfer shall
meet the following conditions:

(a) Each transferee shall agree in writing to be subject to each of the terms of
this Agreement by executing and delivering an assumption agreement substantially
in the form attached hereto as Exhibit “F” (an “Assumption Agreement”).

 

57



--------------------------------------------------------------------------------

(b) Each transferee shall execute and deliver to the Company a services
agreement in substantially the form attached hereto as Exhibit “G”.

(c) Except in the case of a Transfer involuntarily by operation of Law, the
transferor and transferee shall execute and deliver to the Company such
documents and instruments of conveyance as may be reasonably necessary or
appropriate to effect such Transfer. In the case of a Transfer involuntarily by
operation of law, the Transfer shall be confirmed by presentation to the Company
of legal evidence of such Transfer, in form and substance reasonably
satisfactory to counsel to the Company. In all cases, the Company shall be
reimbursed by the transferor and/or transferee for all reasonable costs and
expenses that it incurs in connection with such Transfer.

(d) The transferor and transferee shall furnish the Company with the
transferee’s taxpayer identification number, sufficient information to determine
the transferee’s initial tax basis in the Member Interest transferred, and any
other information reasonably necessary to permit the Company to file all
required federal and state tax returns and other legally required information
statements or returns. Without limiting the generality of the foregoing, the
Company shall not be required to make any distribution otherwise provided for in
this Agreement with respect to any transferred Member Interest until it has
received such information.

(e) Such Transfer shall be exempt from all applicable registration requirements
and such Transfer may not violate any applicable Laws regulating the transfer of
securities.

(f) Such Transfer will not cause the Company to be deemed to be an “investment
company” under the Investment Company Act of 1940.

Section 10.3 Encumbrances by Members. Nothing contained in this Article 10 or in
Article 11 or 12 shall prevent a Member from Encumbering all or any undivided
share of its Member Interest to a third party after the Closing Date, provided
that:

(a) such Member shall remain liable for all obligations relating to such Member
Interest except as provided in Section 10.1(c); and

(b) such Encumbrance (including Credit Facility Encumbrances) shall be expressly
subject to the rights of the Company and the Members to reduce a Member’s Member
Interest pursuant to Section 3.7, and the Member granting such Encumbrance shall
cause the beneficiaries of such Encumbrances to execute any instruments
requested by Company or any Member necessary to reflect the rights of Company
and such Members set forth in this Section 10.3(b).

 

58



--------------------------------------------------------------------------------

Section 10.4 Admission of Persons as New Members. Upon compliance with all of
the provisions of this Agreement regarding Transfers, (a) a transferee shall be
deemed to be a party hereto as if such transferee were the transferor and such
transferee’s signature appeared on the signature pages of this Agreement, and
shall be deemed to be a Member and (b) to the extent the transferor no longer
holds a Member Interest, such transferor shall thereafter cease to be a Member.

ARTICLE 11

CONSENTS TO ASSIGNMENT

Section 11.1 Certain Transfers during Initial Three Year Period. From and after
the Closing Date and until the third anniversary of the Closing Date (the
“Initial Three Year Period”), no Member shall be permitted to Transfer all or
any part of its Member Interest or undergo a Change in Control without the prior
written consent of each other Member, which consent may be withheld for any
reason in the sole discretion of such other Member, provided that no such
consent shall be required for any Transfer of a Member Interest to any Affiliate
of such Member.

Section 11.2 Other Transfers. A Member shall be permitted to Transfer all or any
part of its Member Interest after the Initial Three Year Period, provided that a
transferee must have the financial ability to perform its future payment
obligations hereunder and the technical ability to participate in the planning
of future operations.

ARTICLE 12

PREFERENTIAL PURCHASE RIGHTS; CHANGES IN CONTROL

Section 12.1 Preferential Purchase Rights. Any Transfer of all or a portion of a
Member’s Member Interest, other than a Transfer to a Wholly-Owned Affiliate,
shall be subject to the following procedure.

(a) Once the final terms and conditions of a Transfer have been fully negotiated
and are binding on the parties thereto, the transferring Member shall disclose
all such final terms and conditions as are relevant to the sale of the Member
Interest (and, if applicable, the determination of the Cash Value of the Member
Interest) in a notice to the non-transferring Members, which notice shall be
accompanied by a copy of all instruments or relevant portions of instruments
establishing such terms and conditions. Each non-transferring Member shall have
the right to acquire the Member Interest subject to the proposed Transfer from
the transferring Member on the terms and conditions described in Sections
12.1(c) and 12.1(d), as applicable, if, within sixty (60) days of the
transferring Member’s notice, the non-transferring Member delivers to the
transferring Member a counter-notification that it accepts such terms and
conditions without reservations or conditions (subject to the other provisions
of this Section 12.1, where applicable). If no non-transferring Member delivers
such counter-notification within such time, such Transfer to the proposed
transferee may proceed without further notice, subject to the other provisions
of this Agreement, under terms and conditions no more favorable to the
transferee than those set forth in the notice to

 

59



--------------------------------------------------------------------------------

the non-transferring Members, provided that such Transfer shall be concluded
within one hundred twenty (120) days from the date of the notice. If such
Transfer fails to be concluded within such period and the parties thereto desire
thereafter to proceed with such proposed Transfer, the transferring Member shall
be required to re-offer the Member Interest subject to the Transfer to the
non-transferring Members in accordance with the terms and conditions of this
Section 12.1. No Member shall have a right under this Section 12.1 to acquire
any asset other than a Member Interest, nor shall a Member be required to
acquire any asset other than a Member Interest, regardless of whether other
properties are included in the Transfer at issue.

(b) If more than one non-transferring Member counter-notifies that it intends to
acquire the transferring Member’s Member Interest that is subject to the
proposed Transfer, then each such Member shall acquire a proportion of the
Member Interest equal to the ratio of its own Member Interest to the total
Member Interests of all counter-notifying Members, unless the counter-notifying
Members otherwise agree.

(c) In the event of a Cash Transfer that does not involve other properties as
part of a wider transaction, each non-transferring Member shall have a right to
acquire the Member Interest subject to the proposed Transfer on the same final
terms and conditions as were negotiated with the proposed transferee.

(d) In the event of a Transfer that is not a Cash Transfer or involves other
properties included in a wider transaction (package deal), the transferring
Member shall include in its notification to the non-transferring Members a
statement of the proposed Cash Value of the Member Interest subject to the
proposed Transfer, and each non-transferring Member shall have a right to
acquire such Member Interest on the same final terms and conditions as were
negotiated with the proposed transferee except that it shall pay the Cash Value
in immediately available funds at the closing of the Transfer in lieu of the
consideration payable in the third party offer, and the terms and conditions of
the applicable instruments shall be modified as necessary to reflect the
acquisition of a Member Interest for cash. In the case of a package sale, the
non-transferring Members may not acquire the Member Interest subject to the
proposed package sale unless and until the completion of the wider transaction
(as modified by the exclusion of properties subject to preemptive rights or
excluded for other reasons) with the package sale transferee. If for any reason
the package sale terminates without completion, the non-transferring Members’
rights to acquire the Member Interest subject to the proposed package sale shall
also terminate.

(e) For purposes of Section 12.1(d), the Cash Value proposed by the transferring
Member in its notice shall be conclusively deemed correct unless any
non-transferring Member gives notice to the transferring Member within thirty
(30) days of receipt of the transferring Member’s notice stating that it does
not agree with the statement of the Cash Value, stating the Cash Value it
believes is correct, and providing any supporting information that it believes
is helpful. In

 

60



--------------------------------------------------------------------------------

such event, the Members shall have fifteen (15) days in which to attempt to
negotiate an agreement on the applicable Cash Value. If no agreement has been
reached by the end of such fifteen (15) day period, any affected Member shall be
entitled to refer the matter to an independent expert as provided in
Section 15.3 for determination of the Cash Value, provided that the transferring
Member may elect to terminate the proposed Transfer, and any non-transferring
Member may elect to revoke its notice of intention to purchase, in either case
by notice to the other Members at any time prior to the time that the
independent expert is retained pursuant to such provision. The Cash Value to be
submitted to the independent expert by the transferring Member shall be the Cash
Value provided by such Member in the notice provided to the non-transferring
Members pursuant to Section 12.1(d), and the Cash Value to be submitted to the
independent expert by each non-transferring Member shall be the Cash Value
provided by such Member in the notice provided to the transferring Member
pursuant to this Section 12.1(e).

Section 12.2 Changes in Control.

(a) Any Change in Control of a Member shall be subject to the terms and
conditions of this Section 12.2. For purposes of this Section 12.2, the term
“Acquired Member” shall refer to the Member that is subject to a Change in
Control, “Other Members” shall refer to all other Members not subject to the
Change in Control, and “Acquiror” shall refer to the third party proposing to
acquire Control of the Acquired Member in the Change in Control.

(b) Once the final terms and conditions of a Change in Control have been fully
negotiated and are binding on the parties thereto, the Acquired Member shall
disclose all such final terms and conditions as are relevant to the acquisition
of such Acquired Member’s Member Interest and the determination of the Cash
Value of that Member Interest in a notice to the Other Members, which notice
shall be accompanied by a copy of all instruments or relevant portions of
instruments establishing such terms and conditions. Each Other Member shall have
the right to acquire the Acquired Member’s Member Interest, on the terms and
conditions described in Section 12.2(d) if, within sixty (60) days of the
Acquired Member’s notice, the Other Member delivers to the Acquired Member a
counter-notification that it accepts such terms and conditions without
reservations or conditions (subject to the other provisions of this
Section 12.2, where applicable). If no Other Member delivers such
counter-notification, the Change in Control may proceed without further notice,
subject to the other provisions of this Agreement regarding Changes in Control,
under terms and conditions no more favorable to the Acquiror than those set
forth in the notice to the Other Members, provided that the Change in Control
shall be concluded within one hundred twenty (120) days from the date of the
notice. If the Change in Control fails to be concluded within such period and
the direct or indirect owners, as the case may be, of the Acquired Member desire
thereafter to proceed with such proposed Change in Control, the Acquired Member
shall be required to re-offer the Member Interest subject to the Change in
Control to the Other Members in accordance with the terms and conditions of this
Section 12.2. No Other Member

 

61



--------------------------------------------------------------------------------

shall have a right under this Section 12.2 to acquire any asset other than a
Member Interest, nor shall any Other Member be required to acquire any asset
other than a Member Interest, regardless of whether other properties are subject
to the Change in Control.

(c) If more than one Other Member counter-notifies that it intends to acquire
the Acquired Member’s Member Interest that is subject to the proposed Change in
Control, then each such Other Member shall acquire a proportion of the Acquired
Member’s Member Interest equal to the ratio of its own Member Interest to the
total Member Interests of all counter-notifying Other Members, unless the
counter-notifying Other Members otherwise agree.

(d) The Acquired Member shall include in its notification to the Other Members a
statement of the proposed Cash Value of the Member Interest subject to the
proposed Change in Control, and each Other Member shall have a right to acquire
such Member Interest for the Cash Value, on the final terms and conditions
negotiated with the Acquiror that are relevant to the acquisition of a Member
Interest for cash. No Other Member may acquire the Acquired Member’s Member
Interest pursuant to this Section 12.2 unless and until completion of the Change
in Control. If for any reason the Change in Control agreement terminates without
completion, the Other Members’ rights to acquire the Member Interest subject to
the proposed Change in Control shall also terminate.

(e) For purposes of Section 12.2(d), the Cash Value proposed by the Acquired
Member in its notice shall be conclusively deemed correct unless any Other
Member gives notice to the Acquired Member within thirty (30) days of receipt of
the Acquired Member’s notice stating that it does not agree with the Acquired
Member’s statement of the Cash Value, stating the Cash Value it believes is
correct, and providing any supporting information that it believes is helpful.
In such event, the Members shall have fifteen (15) days in which to attempt to
negotiate an agreement on the applicable Cash Value. If no agreement has been
reached by the end of such fifteen (15) day period, any affected Member shall be
entitled to refer the matter to an independent expert as provided in
Section 15.3 for determination of the Cash Value, provided that the Acquired
Member may elect to terminate the proposed Change in Control, and any Other
Member may elect to revoke its notice of intention to purchase, in either case
by notice to the other Members at any time prior to the time that the
independent expert is retained pursuant to such provision. The Cash Value to be
submitted to the independent expert by the Acquired Member shall be the Cash
Value provided by such Acquired Member in the notice provided to the Other
Members pursuant to Section 12.2(d), and the Cash Value to be submitted to the
independent expert by each Other Member shall be the Cash Value provided by such
Other Member in the notice provided to the Acquired Member pursuant to this
Section 12.2(e).

 

62



--------------------------------------------------------------------------------

ARTICLE 13

ACQUIRED BUSINESS; NEW BUSINESS; ASSET UPGRADES

Section 13.1 Acquired Business.

(a) Subject to Section 13.1(h), if, during the period commencing on the Closing
Date and ending on January 1, 2020, a Member or any Affiliate thereof (such
Member, whether it or its Affiliate is the acquiror, an “Acquiring Member”)
directly or indirectly acquires or agrees to acquire any interest from a
non-Affiliate (a “Selling Party”) in any Midstream Asset (such Midstream Asset,
the “Acquired Business”), whether by lease or sublease, purchase, acquisition of
shares or other equity interests in an entity directly or indirectly owning the
Acquired Business or otherwise, the Acquiring Member shall provide written
notice of such acquisition (an “Offer Notice”) to the Company and the other
Members (each such other Member, a “Non-Acquiring Member”), which notice shall
be accompanied by a copy of all instruments or relevant portions of instruments
relating to such acquisition. Subject to this Section 13.1, each Non-Acquiring
Member shall have the right (but not the obligation) to acquire its Member
Interest share of the Acquired Business (such interest, as may be adjusted
pursuant to the following sentence, the “Offered Interest”) upon the same terms
and conditions on which the Acquiring Member or its Affiliate acquired the
Acquired Business, subject to assuming its Member Interest share of all duties
and obligations with respect to the Acquired Business and paying the Acquiring
Member its Member Interest share of any consideration paid by the Acquiring
Member or its Affiliate with respect to such Acquired Business. Each
Non-Acquiring Member shall have a period of sixty (60) days after receipt of the
Offer Notice to notify the Company and the Acquiring Member in writing whether
it elects to acquire its Offered Interest (the “Option Period”) pursuant to this
Section 13.1. Failure to give timely notice of such election shall be deemed an
election not to acquire the Offered Interest.

(b) If all Non-Acquiring Members elect to acquire an interest in the Acquired
Business, the Acquiring Member shall use commercially reasonable efforts to
assign its or its Affiliate’s rights and obligations under the acquisition
documents to the Company or other Company Group Member (as applicable), provided
that the Acquiring Member shall not be required to pay cash or otherwise
surrender value or incur any liability to the Selling Party to obtain such a
right. If the Acquiring Member is unable to assign such rights and obligations
under the acquisition documents to the Company or other Company Group Member (as
applicable), then the Acquiring Member and the Company or other Company Group
Member (as applicable) shall enter into agreements for the Transfer of the
Acquired Business on substantially the same terms as provided in the agreements
between the Selling Party and the Acquiring Member (with such changes as may be
necessitated by the differences in parties, the Transfer of only an Offered
Interest and, if applicable, the apportionment of rights from a package deal or
the payment of Cash Value in lieu of other consideration), provided that the
Acquiring Member shall in no event have liability to the Company or other

 

63



--------------------------------------------------------------------------------

Company Group Member (as applicable) for representations, warranties or
indemnities with respect to the Acquired Business in excess of amounts that the
Acquiring Member or its Affiliate actually recovers under the third party
acquisition agreement and related documents for the same matters. The Company or
other Company Group Member (as applicable) and the Acquiring Member shall
execute and deliver the applicable documents and take such other actions as
shall be reasonably required to accomplish the Transfer promptly after the
Non-Acquiring Members’ exercise of their option. Additionally, in the case of a
Cash Transfer, the consideration payable by the Company or other Company Group
Member in respect of the Acquired Business, or in the case of an Acquired
Business not acquired pursuant to a Cash Transfer or that is acquired with other
properties included in a wider transaction (package deal), the Cash Value of the
Acquired Business, shall be deemed to be added to the applicable Development
Work Program and Annual Work Program and Budget, and the Members shall use
commercially reasonable efforts to agree to an additional amendment to such
Development Work Program and Annual Work Program and Budget to include those
amounts necessary to operate and maintain such Acquired Business during the
applicable Calendar Year within thirty (30) days of the acquisition of such
Acquired Business by the Company.

(c) If all Non-Acquiring Members do not elect, or fail to make a timely
election, to acquire an interest in the Acquired Business, the Acquiring Member
shall be permitted to hold such Acquired Business at its sole risk, cost and
expense outside of the Company and the Company Group Members and, except as
provided in Section 13.3, the Non-Acquiring Members shall have no further rights
whatsoever with regard to the Acquired Business.

(d) If less than all Non-Acquiring Members elect to acquire an interest in the
Acquired Business, upon the termination of the Option Period, the Acquiring
Member and the Non-Acquiring Members that elect to acquire an interest in the
Acquired Business (the “Electing Members”) shall be permitted to hold such
Acquired Business at their sole risk, cost and expense outside of the Company
and the Non-Acquiring Members that do not elect, or fail to make a timely
election, to acquire an interest in the Acquired Business and, except as
provided in Section 13.3, the Company Group Members shall have no further rights
whatsoever with regard to the Acquired Business. The Acquiring Member shall use
commercially reasonable efforts to assign its or its Affiliate’s rights and
obligations under the acquisition documents with respect to each Electing
Member’s Offered Interest (which shall include such Electing Member’s
proportionate share of the Offered Interest of any Non-Acquiring Member who did
not elect, or failed to make a timely election, to acquire such Offered
Interest) to each Electing Member, provided that the Acquiring Member shall not
be required to pay cash or otherwise surrender value or incur any liability to
the Selling Party to obtain such a right. If the Acquiring Member is unable to
assign such rights and obligations under the acquisition documents to the
Electing Members, then the Acquiring Member and the Electing Members shall enter
into agreements for the Transfer of the Offered Interests on substantially the
same

 

64



--------------------------------------------------------------------------------

terms as provided in the agreements between the Selling Party and the Acquiring
Member (with such changes as may be necessitated by the differences in parties,
the Transfer of only an Offered Interest and, if applicable, the apportionment
of rights from a package deal or the payment of Cash Value in lieu of other
consideration), provided that the Acquiring Member shall in no event have
liability to any Electing Member for representations, warranties or indemnities
with respect to each Electing Member’s Offered Interest in excess of amounts
that the Acquiring Member or its Affiliate actually recovers under the third
party acquisition agreement and related documents for the same matters. The
Electing Members and the Acquiring Member shall execute and deliver the
applicable documents and take such other actions as shall be reasonably required
to accomplish the Transfer promptly after the Electing Members’ exercise of
their option.

(e) In the event the Acquired Business is not acquired pursuant to a Cash
Transfer or is acquired with other properties included in a wider transaction
(package deal), the Acquiring Member shall include in its notification to the
Company and the Non-Acquiring Members a statement of the Cash Value of the
Acquired Business, and each Non-Acquiring Member (or the Company, as applicable)
shall have a right to acquire its Offered Interest on the same final terms and
conditions as were negotiated with the proposed transferor except that it shall
pay the Cash Value in immediately available funds to the Acquiring Member at the
time of its acquisition of the Offered Interest in lieu of the consideration
payable in the third party offer, and the terms and conditions of the applicable
instruments shall be modified to reflect the acquisition of the Offered Interest
for cash. In the case of a package sale, the Non-Acquiring Members (or the
Company, as applicable) may not acquire an interest in the Acquired Business
subject to the proposed package sale unless and until the completion of the
wider transaction (as modified by the exclusion of properties subject to
preemptive rights or excluded for other reasons) with the package sale
transferor. If for any reason the package sale terminates without completion,
the Non-Acquiring Members’ (or the Company’s, as applicable) rights to acquire
the Acquired Business subject to the proposed package sale shall also terminate.

(f) For purposes of Section 13.1(e), the Cash Value proposed by the Acquiring
Member in its notice shall be conclusively deemed correct unless any
Non-Acquiring Member gives notice to the Acquiring Member within thirty
(30) days of its receipt of the Offer Notice stating that it does not agree with
the Acquiring Member’s statement of the Cash Value, stating the Cash Value it
believes is correct, and providing any supporting information that it believes
is helpful. In such event, the Members shall have fifteen (15) days in which to
attempt to negotiate an agreement on the applicable Cash Value. If no agreement
has been reached by the end of such fifteen (15) day period, any affected Member
shall be entitled to refer the matter to an independent expert as provided in
Section 15.3 for determination of the Cash Value, provided that the Acquiring
Member may elect to terminate the proposed acquisition of the Acquired Business,
and any Non-Acquiring Member may elect to revoke its notice of

 

65



--------------------------------------------------------------------------------

election to acquire its Offered Interest, in either case by notice to the other
Members at any time prior to the time that the independent expert is retained
pursuant to such provision. The Cash Value to be submitted to the independent
expert by the Acquiring Member shall be the Cash Value provided by such
Acquiring Member in the notice provided to the Non-Acquiring Members pursuant to
Section 13.1(a), and the Cash Value to be submitted to the independent expert by
each Non-Acquiring Member shall be the Cash Value provided by such Non-Acquiring
Member in the notice provided to the Acquiring Member pursuant to this
Section 13.1(f).

(g) If for any reason any Acquired Business fails to be acquired within one
hundred twenty (120) days after delivery of the Offer Notice or will be acquired
on terms and conditions more favorable to the acquirors than was originally
proposed to the Non-Acquiring Members, and any Member thereafter desires to
acquire such Acquired Business, such Member shall be required to re-offer the
Acquired Business in accordance with the terms and conditions of this
Section 13.1.

(h) Notwithstanding anything to the contrary herein, this Section 13.1 shall not
be applicable to any of the following:

(i) any Acquired Business to the extent consisting of a Transfer between a
Member and its Affiliates;

(ii) any Acquired Business to the extent consisting of an acquisition of
interests in any entity or entities directly or indirectly owning Midstream
Assets if the direct or indirect interest in such Midstream Assets makes up less
than twenty-five percent (25%) of the total Cash Value of the interest acquired
or to be acquired; or

(iii) any Acquired Business to the extent consisting of acquisitions of
Midstream Assets that are part of a package sale, which package includes
upstream assets that are subject to Article 9 of the Joint Development
Agreement, for which no party to the Joint Development Agreement that is either
a Member or an Affiliate of a Member elects to participate in the acquisition of
such upstream assets.

(i) Notwithstanding anything to the contrary herein, if any Acquired Business
consists of an acquisition of Midstream Assets that are part of a package sale,
which package includes upstream assets that are subject to Article 9 of the
Joint Development Agreement, no Member that is (or with an Affiliate that is)
party to the Joint Development Agreement that elected not to participate in the
acquisition of such upstream assets associated with such Midstream Assets shall
be a Non-Acquiring Member under this Article 13. If there are no Non-Acquiring
Members with respect to such Acquired Business, such Acquired Business shall not
be subject to this Section 13.1.

 

66



--------------------------------------------------------------------------------

(j) Each Member agrees to cause its Affiliates to comply with this Section 13.1.

Section 13.2 Member Requested Services.

(a) If any Member with at least a twenty five percent (25%) Member Interest (a
“Requesting Member”) requests transportation, gathering, treatment, processing
or compression services from the Company Group Members for hydrocarbons produced
from any well in the East Texas/North Louisiana Area in which such Requesting
Member and its Affiliates, or if there is more than one Requesting Member with
respect to such request, such Requesting Members and their Affiliates, hold, in
the aggregate, at least a 20% working interest in such well or is the operator
of such well (“Member Requested Services”), the Company shall cause the Company
Group Members to provide such services in accordance with the terms of this
Section 13.2. Any request for Member Requested Services by Requesting Members
shall be made by notice to the Company and the other Members. Such notice shall
identify the Requesting Members and shall provide reasonable detail regarding
the Member Requested Services, including the services so requested, the date
upon which such Member Requested Services are requested to commence, the
location(s) at which such Member Requested Services are to be provided, the
estimated volumes of hydrocarbons requiring such Member Requested Services, the
estimated period of time for which such Member Requested Services will be
necessary, and any other information reasonably relevant to such request. The
Requesting Member shall provide any other information regarding the Member
Requested Services reasonably requested by the Company or any other Member. A
Requesting Member shall have the right but not the obligation to utilize Member
Requested Services to service hydrocarbons produced by, attributable to or for
the account of Third Parties to the extent that such hydrocarbons were produced
from the same well as the hydrocarbons of such Requesting Member (or its
applicable Affiliate) receiving such Member Requested Services.

(b) If a Requesting Member is party to a gathering agreement with the applicable
Company Group Member at the time of the request for Member Requested Services,
the Member Requested Services shall be provided under such gathering agreement.
If a Requesting Member is not party to a gathering agreement with the applicable
Company Group Member(s) addressing Member Requested Services, within thirty
(30) days of the delivery of a request for Member Requested Services, the
applicable Company Group Member(s) and the Requesting Members or the applicable
Affiliates of such Members shall enter into a gathering agreement in
substantially the form attached hereto as Exhibit “H-1” (in the event Talco is
to provide some or all of the Member Requested Services) and/or Exhibit “H-2”
(in the event TGG is to provide some or all of the Member Requested Services),
regarding the provision of such Member Requested Services (a “Member Gathering
Agreement”). To the extent that the Assets do not have the capacity available to
provide the Member Requested Services, the Company shall cause the Company Group
Members to undertake such Asset Upgrades or

 

67



--------------------------------------------------------------------------------

Asset Expansions as may be necessary to provide all of the Member Requested
Services. All such necessary Asset Upgrades and Asset Expansions shall be
undertaken by the Company Group Members as soon as reasonably practicable, and
the costs and expenses of implementing such Asset Upgrades and Asset Expansions
shall be deemed to be included in the applicable Annual Work Program and Budgets
and Development Work Programs.

(c) Unless otherwise agreed to by all of the Members, Member Requested Services
will be provided to a Requesting Member (i) at a rate not greater than that
being charged by the Company Group Members to Members, Affiliates of Members or
Third Parties for similar services in the East Texas/North Louisiana Area
(taking into consideration the geographic proximity of the services to the
existing Assets, the timing and nature of the services being provided and any
other considerations normally used by the Company Group Members when determining
such rates) at any time during the provision of such Member Requested Services
or, (ii) in the event that no Company Group Member is providing similar services
to Members, Affiliates of Members or Third Parties at such time, at a rate not
greater than the market rate for such services in the East Texas/North Louisiana
Area (taking into consideration the geographic proximity of the services to the
assets of the service provider, the timing and nature of the services being
provided and any other considerations normally used by the Company Group Members
when determining such rates). If the Company and the Requesting Member cannot
agree on a rate within forty five (45) days of the delivery of the request for
such Member Requested Service, such Dispute may be referred by either the
Company or the Requesting Member to an expert in accordance with Section 15.3,
and the rate determined by the expert shall be the rate chargeable for such
Member Requested Service.

(d) Members shall only be entitled to make requests for Member Requested
Services until January 1, 2020, provided that the Company Group Members shall
continue to provide all Member Requested Services requested prior to such date
for so long as such Member Requested Services may be required, even after such
date.

(e) Notwithstanding anything to the contrary in this Section 13.2, no Company
Group Member shall be obligated to take any action under this Section 13.2 that
would subject any Company Group Member to the Standards of Conduct.

Section 13.3 New Business.

(a) Subject to Section 13.3(f), during the period commencing on the Closing Date
and ending on January 1, 2020, prior to commencing any New Business, a Member or
any Affiliate thereof (such Member, whether it or its Affiliate is the proposer,
a “Proposing Member”) must first propose such New Business by notice to the
Company and the other Members (each such other Member, a “Non-Proposing
Member”). For the avoidance of doubt: (i)

 

68



--------------------------------------------------------------------------------

acquisition of Acquired Business shall not be New Business subject to the terms
and conditions of this Section 13.3, but shall instead be subject to the terms
and conditions of Section 13.1; and (ii) Member Requested Services shall not be
New Business subject to the terms and conditions of this Section 13.3, but shall
instead be subject to the terms and conditions of Section 13.2. Each
Non-Proposing Member shall have the right (but not the obligation) to
participate in the New Business pursuant to this Section 13.3. Any such proposal
shall contain a reasonably detailed explanation of the proposed New Business,
including a good faith estimate of the costs and expenses of implementing,
operating and maintaining such proposed New Business, the revenues to be derived
therefrom, the timetable for implementing such proposed New Business (which
shall include an estimated commencement date for such New Business that shall be
not more than 12 months from the date such New Business is proposed), and the
effect of such proposed New Business on the existing Business and Assets. The
Non-Proposing Members shall have sixty (60) days from receipt of the proposal to
decide whether they desire to participate in such proposed New Business (such
sixty (60) day period, the “Initial Election Period”) pursuant to this
Section 13.3. Failure of a Non-Proposing Member to give timely notice of its
election within the Initial Election Period shall be deemed an election by such
Non-Proposing Member not to participate in such proposed New Business.

(b) If all Non-Proposing Members elect to participate in any proposed New
Business, such New Business shall be conducted by the Company or other Company
Group Member (as applicable) in accordance with this Agreement and such New
Business and the costs thereof set forth in the proposal of such New Business
shall be deemed to be added to the applicable Development Work Program and
Annual Work Program and Budget.

(c) If all Non-Proposing Members elect not to participate in or fail to make a
timely election to participate in any proposed New Business (other than Asset
Upgrades), the Proposing Member shall be permitted to conduct such New Business
at its sole risk, cost and expense outside of the Company in a manner and on a
timeline substantially as set forth in the Proposing Member’s notice to the
Company and the Non-Proposing Members and the Company Group Members shall have
no further rights whatsoever with regard to such New Business (other than Asset
Upgrades (which are addressed in Section 13.4), and except any rights of the
Company Group Members provided in any of the Article 13 Contracts entered into
by the Company Group Members with respect to such New Business pursuant to
Section 13.5).

(d) If less than all Non-Proposing Members elect to participate in any proposed
New Business, upon the termination of the Initial Election Period, the Proposing
Member and the Non-Proposing Members that elected to participate in such New
Business (“Interested Non-Proposing Members”) shall be permitted to conduct such
New Business (other than Asset Upgrades) at their sole risk, cost and expense
outside of the Company in a manner and on a timeline substantially as set forth
in the Proposing Member’s notice to the Company and the Non-Proposing

 

69



--------------------------------------------------------------------------------

Members and in accordance with the New Business Annual Work Program and Budget
as provided below. The Proposing Member and the Interested Non-Proposing Members
shall use reasonable efforts to agree on an annual work program and budget for
the Calendar Year(s) in which such proposed New Business is to be commenced
(such annual work program and budget, a “New Business Annual Work Program and
Budget”), within sixty (60) days of the expiration of the Initial Election
Period. If the Proposing Member and the Interested Non-Proposing Members have
not agreed to the New Business Annual Work Program and Budget(s) within sixty
(60) days of the expiration of the Initial Election Period, the Proposing Member
shall prepare and distribute to the Interested Non-Proposing Members proposed
final New Business Annual Work Program and Budget(s) for such proposed New
Business within thirty (30) days of the expiration of such sixty (60) day
period. Each Interested Non-Proposing Member shall then have sixty (60) days
from receipt of the proposed final New Business Annual Work Program and
Budget(s) to decide whether it elects to participate in such proposed New
Business in the manner described in such New Business Annual Work Program and
Budget(s). Failure of an Interested Non-Proposing Member to give timely notice
of its election within such sixty (60) day period shall be deemed an election
not to participate in such proposed New Business. The Proposing Member and each
Interested Non-Proposing Member that agreed or approved the New Business Annual
Work Program and Budget(s) for such New Business shall be referred to herein as
“Participating Members” with respect to such New Business. Unless the
Participating Members otherwise agree, each Participating Member’s interest in
the New Business shall be that portion of the New Business that such
Participating Member’s Member Interest bears to the Member Interests of all of
the Participating Members.

(e) If for any reason (i) any New Business fails to be commenced on the later of
(A) one hundred twenty (120) days after the day upon which the New Business was
to be commenced as set forth in the proposal to the Non-Proposing Members or
(B) sixty (60) days after the day upon which such New Business is to be
commenced in accordance with the New Business Annual Work Program and Budget for
such New Business agreed pursuant to Section 13.3(d) or (ii) the development or
operation of such New Business will be materially different than that which was
originally set forth in the proposal to the Non-Proposing Members, and any
Member thereafter desires to proceed with such New Business, such Member shall
be required to re-propose the New Business in accordance with the terms and
conditions of this Section 13.2.

(f) Notwithstanding anything to the contrary herein, this Section 13.2 shall not
be applicable to any New Business to the extent consisting of a Transfer between
a Member and its Affiliates.

(g) Each Member agrees to cause its Affiliates to comply with this Section 13.3.

 

70



--------------------------------------------------------------------------------

(h) For the avoidance of doubt, buying and selling of gas and condensate by a
Member or any Affiliate of a Member may be conducted by such Member or Affiliate
of such Member without the obligation to offer the Company and other Members the
opportunity to participate in such activity pursuant to this Section 13.3.

Section 13.4 Asset Upgrades. Notwithstanding anything to the contrary in
Section 13.3, to the extent that any proposed New Business is a Required Asset
Upgrade, the Company Group Members shall participate in such Required Asset
Upgrade regardless of whether less than all of the Members elected to have the
applicable Company Group Member participate in such New Business pursuant to
Section 13.3. If a proposed New Business is an Asset Upgrade that is not a
Required Asset Upgrade, then the Proposing Member with respect to such Asset
Upgrade shall have the right to cause the applicable Company Group Member to
conduct such Asset Upgrade (which Company Group Member shall own and be entitled
to all benefits associated with such Asset Upgrade), even if less than all of
the other Non-Proposing Members elect to have such Company Group Member
participate in such Asset Upgrade, provided that the liabilities, costs and
expenses of such Asset Upgrade and any ongoing or increased liabilities, costs
and expenses associated therewith shall be solely borne by the Proposing Member
and such Non-Proposing Members and the Company Group Members shall have no
obligation to pay any of the liabilities, costs and expenses of such Asset
Upgrade or any ongoing or increased liabilities, costs and expenses associated
therewith, the Proposing Member and the Non-Proposing Members participating in
any such Asset Upgrade responsible for the liabilities, costs and expenses of
such Asset Upgrade shall have the exclusive right to use any increased capacity
of the Assets created by such Asset Upgrade, and the Company shall have no right
to commit the use of any such increased capacity without the prior written
consent of such Members. In the event that there is any Dispute among the
Members regarding whether an Asset Upgrade is or is not a Required Asset
Upgrade, such Dispute may be referred by any Member to an expert in accordance
with Section 15.3. Notwithstanding anything to the contrary in this
Section 13.4, no Company Group Member shall be obligated to take any action
under this Section 13.4 that would subject any Company Group Member to the
Standards of Conduct.

Section 13.5 Contract Operating Agreements; Certain Gathering Agreements.

(a) In the event any Member with at least a twenty five percent (25%) Member
Interest desires a Company Group Member to construct or operate any Midstream
Asset or New Business held by such Member or its Affiliates outside of the
Company Group Members pursuant to Section 13.3, such Member may make such a
request to the Company in writing (which request shall identify the relevant
assets to be operated, as well as the specific Midstream Activities, other than
any marketing activities, to be provided by the applicable Company Group Member
with respect to such assets), and within thirty (30) days of such request, the
applicable Company Group Member(s) and such Member and its applicable Affiliates
shall enter into a contract operating agreement regarding such construction or
operations in substantially the form attached hereto as Exhibit “I”.

 

71



--------------------------------------------------------------------------------

(b) In the event a Member with at least a twenty five percent (25%) Member
Interest or any of its Affiliates desires to tie-in any Midstream Asset
(including Acquired Business or New Business in which it or its Affiliates hold
an interest) held outside the Company to the Assets and to receive gathering,
compression, treatment or processing services for hydrocarbons transported
through such Midstream Assets or related to such New Business, such Member may
make such a request to the Company in writing, describing the facilities to be
tied in and the location of the tie-in, and within thirty (30) days of such
request, the Company and such Member or the applicable Affiliate shall enter
into an interconnect agreement in substantially the form attached hereto as
Exhibit “K”, and such Member or the applicable Affiliate or any third party
shipper proposed to receive the services, as applicable, shall enter into a
gathering agreement or gathering agreements in substantially the form attached
hereto as, if some or all of such services are to be provided to a Member or an
Affiliate of Member by Talco, Exhibit “H-1”, if some or all of such services are
to be provided to a Member or an Affiliate of Member by TGG, Exhibit “H-2”, if
some or all of such services are to be provided to a Third Party by Talco,
Exhibit “J-1”, and/or if some or all of such services are to be provided to a
Third Party by TGG, Exhibit “J-2”,

(c) , provided that the Company Group Members shall only have the obligation to
provide those services for which capacity exists at the time of the request, or
to the extent the necessary capacity is added as part of the Member’s New
Business proposal at or before the time the services are to commence.

(d) Notwithstanding anything to the contrary in this Section 13.5, no Company
Group Member shall be obligated to take any action under this Section 13.5 that
would subject any Company Group Member to the Standards of Conduct.

ARTICLE 14

DISSOLUTION; WINDING UP AND TERMINATION

Section 14.1 Causes of Dissolution, Winding Up and Termination.

(a) The Company shall be dissolved only upon the occurrence of one or more of
the following events:

(i) a dissolution of the Company is unanimously approved by the Management Board
pursuant to Section 5.1(b);

(ii) the sale or other final disposition by the Company of all or substantially
all of the Assets and the collection of all amounts derived from such sale or
disposition (including all amounts payable to the Company under any promissory
notes or other evidences of indebtedness);

(iii) the entry of a decree of judicial dissolution under the Delaware Act; or

 

72



--------------------------------------------------------------------------------

(iv) any other event which must cause the dissolution under the Delaware Act.

(b) For the avoidance of doubt, the bankruptcy or dissolution of any Member or
Affiliate of any Member or the occurrence of any other event that terminates the
continued membership of any Member shall not cause the Company to be dissolved
or its affairs to be wound up, and upon the occurrence of any such event, the
Company shall be continued without dissolution.

Section 14.2 Notice of Dissolution. Upon the dissolution of the Company, the
Management Board shall promptly notify the Members of such dissolution.

Section 14.3 Liquidation.

(a) Liquidating Trustee; Liquidating Distributions. Upon dissolution of the
Company, the Management Board (in such capacity, the “Liquidating Trustee”)
shall carry out the winding up of the Company and shall immediately commence to
wind up such affairs; provided, however, that a reasonable time shall be allowed
for the orderly liquidation of the Assets and the satisfaction of liabilities to
creditors so as to enable the Members to minimize the normal losses attendant
upon a liquidation. The proceeds of liquidation shall be applied first to
payment of all expenses and debts of the Company and setting up of such reserves
as the Management Board reasonably deems necessary to wind up the Company’s
affairs and to provide for any contingent liabilities or obligations of the
Company. Any remaining proceeds shall be distributed to the Members in
accordance with their respective Capital Account balances after giving effect to
the allocations required by Sections 4.2 and 4.3 and the allocations of Net
Profits and Net Losses pursuant to Section 14.3(b).

(b) Profits and Losses. The Net Profits and Net Losses arising from liquidation
of the Company shall be allocated among the Members so that, to the maximum
extent possible, each Member’s Capital Account balance equals the amount of cash
that would be distributed to such Member if liquidating distributions were made
in accordance with Section 4.6.

Section 14.4 Termination. The Company shall terminate when all of the Assets,
after payment of or due provision for all debts, liabilities and obligations of
the Company, shall have been distributed to the Members in the manner provided
for in this Article 14 and the Certificate shall have been canceled, or such
other documents required under the Delaware Act to be executed and filed with
the Secretary of State of the State of Delaware have been so executed and filed,
in the manner required by the Delaware Act.

Section 14.5 No Obligation to Restore Capital Accounts. In the event any Member
has a deficit balance in any of its Capital Accounts at the time of the
Company’s dissolution, it shall not be required to restore such account to a
positive balance or otherwise make any payments to the Company or its creditors
or other third parties in respect of such deficiency.

 

73



--------------------------------------------------------------------------------

Section 14.6 Distributions in Kind. If any Assets are be distributed in kind,
such Assets shall be distributed to the Member(s) as tenants-in-common in the
same proportions as such Member(s) would have been entitled to cash
distributions if: (a) such Assets had been sold for cash by the Company at the
fair market value of such Assets (taking the Gross Asset Value definition herein
and Code Section 7701(g) into account) on the date of distribution; (b) any
unrealized income, gain, loss and deduction inherent in such property (that has
not been reflected in the Capital Accounts previously) that would be realized by
the Company from such sale were allocated among the Member(s) as Net Profits or
Net Losses in accordance with this Agreement; and (c) the cash proceeds were
distributed to such Member(s) in accordance with Section 4.6. The Capital
Accounts of such Member(s) shall be increased by the amount of any unrealized
income or gain inherent in such property or decreased by the amount of any loss
or deduction inherent in such property that would be allocable to them, and
shall be reduced by the fair market value of the assets distributed to them
under the preceding sentence. Notwithstanding the foregoing, the Members shall
have the right to assign their interest to such in-kind distribution to any
Person.

ARTICLE 15

GOVERNING LAW; DISPUTE RESOLUTION

Section 15.1 Governing Law. THIS AGREEMENT AND THE LEGAL RELATIONS AMONG THE
PARTIES SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF DELAWARE, EXCLUDING ANY CONFLICTS OF LAW RULE OR PRINCIPLE THAT MIGHT REFER
CONSTRUCTION OF SUCH PROVISIONS TO THE LAWS OF ANOTHER JURISDICTION. ALL OF THE
PARTIES HERETO CONSENT TO THE EXERCISE OF JURISDICTION IN PERSONAM BY THE COURTS
OF THE STATE OF TEXAS FOR ANY DISPUTE. EACH PARTY HERETO WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY DISPUTE.

Section 15.2 Dispute Resolution.

(a) Except for matters that are expressly made subject to the dispute resolution
procedures set forth in Section 15.3, any Dispute among the Parties shall be
resolved through final and binding arbitration.

(b) The arbitration shall be conducted in accordance with the Commercial
Arbitration Rules of the American Arbitration Association (the “AAA”) in effect
at the time the arbitration of the Dispute is initiated (the “AAA Rules”).

 

74



--------------------------------------------------------------------------------

(c) The arbitration shall be conducted by 3 arbitrators and conducted in Dallas,
Texas. Within 30 days of any Party providing notice to the other Parties of a
Dispute, if there are two Parties or two groups of Parties to a Dispute, each
Party or group of Parties to such Dispute shall appoint one arbitrator, and the
2 arbitrators so appointed shall select the third and presiding arbitrator
within 30 days following appointment of the second party-appointed arbitrator.
If either Party or group of Parties fails to appoint an arbitrator within the
permitted time period, then the missing arbitrator(s) shall be selected by the
AAA as appointing authority in accordance with the AAA Rules. In the event that
there are more than two Parties or groups of Parties to an arbitration, the
Parties to the arbitration shall endeavor to agree on the appointment of the
three (3) arbitrators within thirty (30) days of the written request for
arbitration. In the event the Parties cannot reach agreement on the selection of
three (3) arbitrators within the time permitted, all arbitrators not yet
appointed shall be appointed by the AAA in accordance with the AAA Rules. Any
arbitrator appointed by the Party-appointed arbitrators or the AAA shall be a
member of the Large, Complex Commercial Case Panel of the AAA or a member of the
Center of Public Resources Panel of Distinguished Neutrals. All arbitrators
shall be and remain at all times independent and impartial, and, once appointed,
no arbitrator shall have any ex parte communications with any of the Parties
concerning the arbitration or the underlying Dispute other than communications
directly concerning the selection of the presiding arbitrator, when applicable.
All arbitrators shall be qualified by education, training, or experience to
resolve the Dispute. No arbitrator shall have been an employee or consultant to
any Party or any of its Affiliates within the five (5) year period preceding the
arbitration, or have any financial interest in the Dispute.

(d) All decisions of the arbitral tribunal shall be made by majority vote. The
award of the arbitral tribunal shall be final and binding, subject only to
grounds and procedures for vacating or modifying the award under the Federal
Arbitration Act. Judgment on the award may be entered and enforced by any court
of competent jurisdiction hereunder.

(e) Notwithstanding the agreement to arbitrate Disputes in this Section 15.2,
any Party may apply to a court for interim measures pending appointment of the
arbitration tribunal, including injunction, attachment, and conservation orders.
The Parties agree that seeking and obtaining such court-ordered interim measures
shall not waive the right to arbitration. Additionally, the arbitrators (or in
an emergency the presiding arbitrator acting alone in the event one or more of
the other arbitrators is unable to be involved in a timely fashion) may grant
interim measures including injunctions, attachments, and conservation orders in
appropriate circumstances, which measures may be immediately enforced by court
order. Hearings on requests for interim measures may be held in person, by
telephone or video conference, or by other means that permit the Parties to
present evidence and arguments. The arbitrators may require any Party to provide
appropriate security in connection with such measures.

 

75



--------------------------------------------------------------------------------

(f) The arbitral tribunal is authorized to award costs, attorneys’ fees, and
expert witness fees and to allocate them among the Parties. The award may
include interest, at the Default Interest Rate, from the date of any default,
breach, or other accrual of a claim until the arbitral award is paid in full.
The arbitrators may not award indirect, consequential, special or punitive
damages. Unless otherwise directed by the arbitral tribunal, each Party shall
pay its own expenses in connection with the arbitration.

(g) All negotiations, mediation, arbitration, and expert determinations relating
to a Dispute (including a settlement resulting from negotiation or mediation, an
arbitral award, documents exchanged or produced during a mediation or
arbitration proceeding, and memorials, briefs or other documents prepared for
the arbitration) are confidential and may not be disclosed by the Parties, their
respective Affiliates and each of their respective employees, officers,
directors, counsel, consultants, and expert witnesses, except to the extent
necessary to enforce any settlement agreement, arbitration award, or expert
determination, to enforce other rights of a Party, as required by law or
regulation, or for a bona fide business purpose, such as disclosure to
accountants, shareholders, or third-party purchasers, provided, however, that
breach of this confidentiality provision shall not void any settlement, expert
determination, or award.

(h) Any papers, notices, or process necessary or proper for an arbitration
hereunder, or any court action in connection with an arbitration or an award,
may be served on a Party in the manner set forth in Section 15.2.

Section 15.3 Expert Proceedings. For any decision referred to an expert under
this Agreement, the Parties hereby agree that such decision shall be conducted
expeditiously by an expert selected unanimously by the Members. The expert is
not an arbitrator of the dispute and shall not be deemed to be acting in an
arbitral capacity. The expert shall not (without the written consent of the
Members) be appointed to act as an arbitrator or as adviser to any Member
arbitrated pursuant to Section 15.2, provided that nothing in this sentence
shall preclude any Member from using the expert as a witness regarding the
proper conduct of the expert procedure. The Member desiring an expert
determination shall give the other Members written notice of the request for
such determination. If the Members are unable to agree upon an expert within ten
(10) days after receipt of the written notice of request for an expert
determination, then, upon the request of any of the Members, the AAA shall
appoint such expert. The expert, once appointed, shall have no ex parte
communications with the Members concerning the expert determination or the
underlying dispute. All communications between any Member and the expert shall
be conducted in writing, with copies sent simultaneously to

 

76



--------------------------------------------------------------------------------

the other Members participating in the expert proceeding in the same manner, or
at a meeting to which representatives of all Members participating in the expert
proceeding have been invited and of which such Members have been provided at
least five (5) Business Days notice. Within thirty (30) days after the expert’s
acceptance of its appointment, the Members shall provide the expert with a
report containing their proposal for the resolution of the matter and the
reasons therefor, accompanied by all relevant supporting information and data.
Within sixty (60) days of receipt of the above-described materials and after
receipt of additional information or data as may be required by the expert, the
expert shall select the proposal which it finds more consistent with the terms
of this Agreement. The expert may not propose alternate positions or award
damages, interest or penalties to any Members with respect to any matter. The
expert’s decision shall be final and binding on the Members. Any Member that
fails or refuses to honor the decision of an expert shall be in default under
this Agreement.

ARTICLE 16

MISCELLANEOUS

Section 16.1 Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all of such counterparts shall constitute for all purposes one
agreement. Any signature hereto delivered by a Party by facsimile transmission
shall be deemed an original signature hereto.

Section 16.2 Notices. All notices and communications required or permitted to be
given hereunder (excluding notices sent to Board Members pursuant to Article 5,
which notices shall be governed by Section 5.3(o) hereof) shall be sufficient in
all respects if given in writing and delivered personally, or sent by bonded
overnight courier, or mailed by U.S. Express Mail or by certified or registered
United States Mail with all postage fully prepaid, or sent by telex or facsimile
transmission (provided any such telex or facsimile transmission is confirmed
either orally or by written confirmation), addressed to the appropriate Party at
the address for such Party shown below or at such other address as such Party
shall have theretofore designated by written notice delivered to the Party
giving such notice:

 

  If to the Company:    TGGT Holdings, LLC         12377 Merit Drive, Suite 1700
        Dallas, Texas 75251         Attention: President and General Manager   
     Telephone:                                                          
Facsimile:                                                          If to BG:   
BG US Gathering Company, LLC         5444 Westheimer, Suite 1200        
Houston, Texas 77056         Attention: Jon Harris         Telephone: (713)
599-4000         Fax: (713) 599-4250   

 

77



--------------------------------------------------------------------------------

     with a copy to:         BG US Gathering Company, LLC         5444
Westheimer, Suite 1200         Houston, Texas 77056         Attention: Bill Way
        Telephone: (713) 599-4000         Fax: (713) 599-4250         with a
copy to:         BG US Gathering Company, LLC         5444 Westheimer, Suite
1200         Houston, Texas 77056         Attention: Chris Migura, Principal
Counsel         Telephone: (713) 599-4000         Fax: (713) 599-4250     
If to EOC:    EXCO Operating Company, LP         12377 Merit Drive, Suite 1700
        Dallas, Texas 75251         Attention: Harold Hickey, Vice President and
Chief         Operating Officer         Telephone: (214) 368-2084         Fax:
(214) 368-8754         E-mail: hhickey@excoresources.com         with a copy to:
        EXCO Operating Company, LP         12377 Merit Drive, Suite 1700        
Dallas, Texas 75251         Attention: William L. Boeing, General Counsel     
   Telephone: (214) 368-2084         Facsimile: (214) 706-3409   

Any notice given in accordance herewith shall be deemed to have been given when
delivered to the addressee in person, or by courier, or transmitted by facsimile
transmission during normal business hours, or upon actual receipt by the
addressee after such notice has either been delivered to an overnight courier or
deposited in the United States Mail, as the case may be. The Parties may change
the address, telephone numbers, and facsimile numbers to which such
communications are to be addressed by giving written notice to the other Parties
in the manner provided in this Section 16.2.

Section 16.3 Expenses. Except as otherwise specifically provided, all fees,
costs and expenses incurred by the Parties in negotiating this Agreement shall
be paid by the Party incurring the same, including legal and accounting fees,
costs and expenses.

 

78



--------------------------------------------------------------------------------

Section 16.4 Waivers; Rights Cumulative. Any of the terms, covenants, or
conditions hereof may be waived only by a written instrument executed by or on
behalf of the Party waiving compliance. No course of dealing on the part of any
Party, or its respective officers, employees, agents, or representatives, nor
any failure by a Party to exercise any of its rights under this Agreement shall
operate as a waiver thereof or affect in any way the right of such Party at a
later time to enforce the performance of such provision. No waiver by any Party
of any condition, or any breach of any term or covenant contained in this
Agreement, in any one or more instances, shall be deemed to be or construed as a
further or continuing waiver of any such condition or breach or a waiver of any
other condition or of any breach of any other term or covenant. The rights of
the Parties under this Agreement shall be cumulative, and the exercise or
partial exercise of any such right shall not preclude the exercise of any other
right.

Section 16.5 Entire Agreement; Conflicts. THIS AGREEMENT, THE EXHIBITS HERETO,
THE ASSOCIATED AGREEMENTS AND THE CONTRIBUTION AGREEMENT COLLECTIVELY CONSTITUTE
THE ENTIRE AGREEMENT AMONG THE PARTIES PERTAINING TO THE SUBJECT MATTER HEREOF
AND SUPERSEDE ALL PRIOR AGREEMENTS, UNDERSTANDINGS, NEGOTIATIONS, AND
DISCUSSIONS, WHETHER ORAL OR WRITTEN, OF THE PARTIES PERTAINING TO THE SUBJECT
MATTER OF THIS AGREEMENT. THERE ARE NO WARRANTIES, REPRESENTATIONS, OR OTHER
AGREEMENTS AMONG THE PARTIES RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT
EXCEPT AS SPECIFICALLY SET FORTH IN THIS AGREEMENT, AND NO PARTY SHALL BE BOUND
BY OR LIABLE FOR ANY ALLEGED REPRESENTATION, PROMISE, INDUCEMENT, OR STATEMENTS
OF INTENTION NOT SO SET FORTH. IN THE EVENT OF A CONFLICT BETWEEN: (A) THE TERMS
AND PROVISIONS OF THIS AGREEMENT AND THE TERMS AND PROVISIONS OF ANY EXHIBIT
HERETO; OR (B) THE TERMS AND PROVISIONS OF THIS AGREEMENT AND THE TERMS AND
PROVISIONS OF ANY ASSOCIATED AGREEMENT, THE TERMS AND PROVISIONS OF THIS
AGREEMENT SHALL GOVERN AND CONTROL, PROVIDED, HOWEVER, THAT THE INCLUSION IN ANY
OF THE EXHIBITS HERETO OR ANY ASSOCIATED AGREEMENT OF TERMS AND PROVISIONS NOT
ADDRESSED IN THIS AGREEMENT SHALL NOT BE DEEMED A CONFLICT, AND ALL SUCH
ADDITIONAL PROVISIONS SHALL BE GIVEN FULL FORCE AND EFFECT, SUBJECT TO THE
PROVISIONS OF THIS SECTION 16.5.

Section 16.6 Amendment. This Agreement may be amended only by an instrument in
writing executed by all of the Parties and expressly identified as an amendment
or modification.

Section 16.7 Parties in Interest. Except for Section 7.6, nothing in this
Agreement shall entitle any Person other than the Parties to any claim, cause of
action, remedy or right of any kind.

 

79



--------------------------------------------------------------------------------

Section 16.8 Successors and Permitted Assigns. This Agreement shall be binding
upon and inure to the benefit of the Parties and their successors and permitted
assigns.

Section 16.9 Confidentiality.

(a) The Parties agree that all information related to Business shall be
considered confidential, shall be kept confidential and shall not be disclosed
during the term of this Agreement to any Person that is not a Party, except:

(i) to an Affiliate of a Member;

(ii) to the extent such information is required to be furnished in compliance
with applicable Law, or pursuant to any legal proceedings or because of any
order of any Governmental Authority binding upon a Party;

(iii) to prospective or actual attorneys engaged by any Party where disclosure
of such information is essential to such attorney’s work for such Party;

(iv) to prospective or actual contractors and consultants engaged by any Party
where disclosure of such information is essential to such contractor’s or
consultant’s work for such Party;

(v) to a bona fide prospective transferee of a Member’s Member Interest to the
extent appropriate in order to allow the assessment of such Member Interest
(including a Person with whom a Member and/or its Affiliates are conducting bona
fide negotiations directed toward a merger, consolidation or the sale of a
majority of its or an Affiliate’s shares);

(vi) to a bank or other financial institution to the extent appropriate to a
Party arranging for funding;

(vii) to the extent such information must be disclosed pursuant to any rules or
requirements of any stock exchange having jurisdiction over such Party or its
Affiliates; provided that if any Party desires to disclose information in an
annual or periodic report to its or its Affiliates’ shareholders and to the
public and such disclosure is not required pursuant to any rules or requirements
of any stock exchange, then such Party shall comply with Section 16.10;

(viii) to its respective employees, subject to each Party taking customary
precautions to ensure such information is kept confidential; and

(ix) any information which, through no fault of a Party, becomes a part of the
public domain.

 

80



--------------------------------------------------------------------------------

(b) Disclosure as pursuant to Sections 16.9(a)(iv), (v) and (vi) shall not be
made unless prior to such disclosure the disclosing Party has obtained a written
undertaking from the recipient to keep the information strictly confidential for
the term of this Agreement and to use the information for the sole purpose
described in Sections 16.9(a)(iv), (v) and (vi), whichever is applicable, with
respect to the disclosing Party.

Section 16.10 Publicity.

(a) Without reasonable prior notice to the other Parties, no Party will issue,
or permit any agent or Affiliate of it to issue, any press releases or otherwise
make, or cause any agent or Affiliate of it to make, any public statements with
respect to this Agreement, the Associated Agreements or the activities
contemplated hereby or thereby, except where such release or statement is deemed
in good faith by the releasing Party to be required by Law or under the rules
and regulations of a recognized stock exchange on which shares of such Party or
any of its Affiliates are listed, and in any case, prior to making any such
press release or public statement, the releasing Party shall provide a copy of
the press release or public statement to the other Parties.

(b) Notwithstanding anything to the contrary in Section 16.9 or
Section 16.10(a), any Member or Affiliate of a Member may disclose information
regarding Business in investor presentations, industry conference presentations
or similar disclosures, provided that not less than twenty four (24) hours prior
to so disclosing any such information, the releasing Member shall provide a copy
of the presentation or other disclosure document containing such information to
the other Parties.

(c) Notwithstanding anything to the contrary in Section 16.9 or
Section 16.10(a), in the event of any emergency endangering property, lives or
the environment, the Company may issue such press releases or public
announcements as it deems necessary in light of the circumstances and shall
promptly provide each Member with a copy of any such press release or
announcement.

Section 16.11 Preparation of Agreement. All of the Company, the Members and
their respective counsels participated in the preparation of this Agreement. In
the event of any ambiguity in this Agreement, no presumption shall arise based
on the identity of the draftsman of this Agreement.

Section 16.12 Conduct of the Parties; Business Principles.

(a) Each Party warrants that it and its Affiliates have not made, offered, or
authorized and agrees that it will not make, offer, or authorize with respect to
the matters which are the subject of this Agreement, any payment, gift, promise
or other advantage, whether directly or through any other Person, to or for the
use or benefit of any public official (being any person holding a

 

81



--------------------------------------------------------------------------------

legislative, administrative or judicial office, including any person employed by
or acting on behalf of a public agency, a public enterprise or public
international organization) or any political party or political party official
or candidate for office, where such payment, gift, promise or advantage would
violate any applicable Law.

(b) Prior to the Closing Date, each Member provided the others with a copy of
its business principles governing its general conduct of operations and business
dealings, and each Member acknowledges receipt and awareness of the other
Members’ business principles. Within one hundred twenty (120) days from the
Closing Date, the Members agree to use reasonable efforts to meet and agree a
common set of general principles for the Company governing the conduct of the
Business.

Section 16.13 Severability. If any term or other provision of this Agreement is
invalid, illegal, or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any adverse manner to
any Party. Upon such determination that any term or other provision is invalid,
illegal, or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

Section 16.14 Non-Compensatory Damages. None of the Parties shall be entitled to
recover from any other Party, or such Party’s respective Affiliates, any
indirect, consequential, punitive or exemplary damages or damages for lost
profits of any kind arising under or in connection with this Agreement, the
Associated Agreements or the transactions contemplated hereby or thereby, except
to the extent any such Party suffers such damages (including costs of defense
and reasonable attorney’s fees incurred in connection with defending of such
damages) to a third party, which damages (including costs of defense and
reasonable attorney’s fees incurred in connection with defending against such
damages) shall not be excluded by this provision as to recovery hereunder.
Subject to the preceding sentence, each Party, on behalf of itself and each of
its Affiliates, waives any right to recover punitive, special, exemplary and
consequential damages, including damages for lost profits, arising in connection
with or with respect to this Agreement, the Associated Agreements or the
transactions contemplated hereby or thereby.

Section 16.15 Waiver of Partition of Company Property. Each Member hereby
irrevocably waives during the term of the Company any right that it may have to
maintain any action for partition with respect to any Assets.

Section 16.16 Interpretation. All references in this Agreement to Exhibits,
Appendices, Articles, Sections, subsections and other subdivisions refer to the
corresponding Exhibits, Appendices, Articles, Sections, subsections and other
subdivisions of or to this Agreement unless expressly provided otherwise. Titles

 

82



--------------------------------------------------------------------------------

appearing at the beginning of any Articles, Sections, subsections and other
subdivisions of this Agreement are for convenience only, do not constitute any
part of this Agreement, and shall be disregarded in construing the language
hereof. The words “this Agreement,” “herein,” “hereby,” “hereunder” and
“hereof,” and words of similar import, refer to this Agreement as a whole and
not to any particular Article, Section, subsection or other subdivision unless
expressly so limited. The words “this Article,” “this Section,” and “this
subsection,” and words of similar import, refer only to Article, Section or
subsection hereof in which such words occur. The word “including” (in its
various forms) means including without limitation. All references to “$” or
“dollars” shall be deemed references to United States dollars. Each accounting
term not defined herein will have the meaning given to it under GAAP as
interpreted as of the date of this Agreement. Pronouns in masculine, feminine or
neuter genders shall be construed to state and include any other gender, and
words, terms and titles (including terms defined herein) in the singular form
shall be construed to include the plural and vice versa, unless the context
otherwise requires. Appendices and Exhibits referred to herein are attached to
and by this reference incorporated herein for all purposes. References to any
Law or agreement shall mean such Law or agreement as it may be amended from time
to time.

Section 16.17 Intellectual Property. All intellectual property rights in all
designs, models, drawings, prints, samples, transparencies, specifications,
reports, manuscripts, working notes, documentation, manuals, photographs,
negatives, tapes, discs, software, computer files or any other similar items and
any inventions (collectively, “IP”) of the Company Group Members, including
those created by or with the assistance of a secondee or which are wholly or in
part based on or derived from information arising from the performance of
services by a secondee, shall remain vested exclusively in the Company Group
Members. The Company shall disclose to the Members any such IP upon request, and
the Company for itself and on behalf of the other Company Group Members hereby
grants a non-exclusive, irrevocable, royalty free license to the Members and
their Affiliates to use, copy or modify such IP.

 

83



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement by their duly
authorized representatives on and as of the Closing Date.

 

TGGT HOLDINGS, LLC By:  

/s/ MARK HUTCHISON

Name:   Mark Hutchison Title:   Vice President of Engineering and Construction
BG US GATHERING COMPANY, LLC By:  

/s/ ELIZABETH SPOMER

Name:   Elizabeth Spomer Title:   Vice President EXCO OPERATING COMPANY, LP By:
 

/s/ R. L. HODGES

Name:   R. L. Hodges Title:   Vice President

 

84



--------------------------------------------------------------------------------

ATTACHED TO AND MADE PART OF THE AMENDED AND  RESTATED LIMITED LIABILITY COMPANY

AGREEMENT OF TGGT HOLDINGS, LLC

APPENDIX I

DEFINITIONS

“AAA” has the meaning set forth in Section 15.2(b).

“AAA Rules” has the meaning set forth in Section 15.2(b).

“Acquired Business” has the meaning set forth in Section 13.1(a).

“Acquired Member” has the meaning set forth in Section 12.2(a).

“Acquiring Member” has the meaning set forth in Section 13.1(a).

“Acquiror” has the meaning set forth in Section 12.2(a).

“Adjusted Capital Account Balance” means with respect to any Member, the balance
in such Member’s Capital Account as of the end of the relevant Fiscal Year,
after giving effect to the following adjustments:

(a) credit to such Capital Account any amounts which such Member is obligated to
restore, because of a promissory note to the Company or otherwise pursuant to
Section 1.704-1(b)(2)(ii)(c) of the Treasury Regulations, or is deemed to be
obligated to restore pursuant to the penultimate sentence in each of Sections
1.704-2(g)(1) and 1.704-2(i)(5) of the Treasury Regulations, after taking into
account thereunder any changes during such year in “partnership minimum gain”
(within the meaning of Section 1.704-2(b) of the Treasury Regulations) and in
“partner nonrecourse debt minimum gain” (within the meaning of
Section 1.704-2(i) of the Treasury Regulations); and

(b) debit to such Capital Account the items described in Sections
1.704-1(b)(2)(ii)(d)(4); 1.704-1(b)(2)(ii)(d)(5) and 1.704-1(b)(2)(ii)(d)(6) of
the Treasury Regulations.

This definition of Adjusted Capital Account Balance is intended to comply with
the “alternative economic effect” test of Section 1.704-1(b)(2)(ii)(d) of the
Treasury Regulations and shall be interpreted consistently therewith.

“Affected Member” means any non-defaulting Member in connection with a situation
where a Defaulting Member has failed to pay an amount owed under the terms of
this Agreement at the time in question.

“Affiliate” means, with respect to any Person, a Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such Person.

“Affiliate Contract” means any contract between a Company Group Member and any
Member or Affiliate of a Member.

 

Appendix I-1



--------------------------------------------------------------------------------

“Affiliated Member Group” means any group of Members that are Affiliates of each
other.

“Agreement” has the meaning set forth in the Preamble.

“Annual Financial Statements” has the meaning set forth in Section 8.4(a).

“Annual Work Program and Budget” means, for any Calendar Year, the work program
and budget for Business during such Calendar Year.

“Article 13 Contract” means any contract entered into by any Company Group
Member pursuant to Section 13.2(b), 13.5(a) or 13.5(b).

“Asset Expansion” means the construction, installation and commissioning of any
new Asset.

“Asset Upgrade” means, with respect to any physical Asset, any physical
enhancement or series of physical enhancements, including any such physical
enhancements that would increase the throughput capacity (including by adding
additional compression), of or to any existing portion of such Asset.

“Assets” means the Company Group Members’ right, title and interest from time to
time in all items of economic value owned or leased by any of the Company Group
Members, including real property, equipment and other tangible personal
property, and contracts, data and records, and other intangible personal
property.

“Associated Agreements” means, collectively all agreements entered into by all
Members and any third parties in furtherance of the conduct of the Business, and
“Associated Agreement” means any of them.

“Assumed Tax Liability” has the meaning set forth in Section 4.5(d)(i).

“Assumption Agreement” has the meaning set forth in Section 10.2(a).

“Available Cash” means, as of any time, all cash and cash equivalents of the
Company on hand as of such time less the amount of cash reserves equal to the
forthcoming three (3) full Calendar Months of expenditures as authorized in that
portion of the then-current approved Annual Work Program and Budget, provided
that, if as of any time, there is not an approved Annual Work Program and
Budget, “Available Cash” means the amount of cash reserves equal to the
expenditures authorized in the most recently approved Annual Work Program and
Budget for the last three (3) full Calendar Months of such Annual Work Program
and Budget.

“Bankruptcy” of a Person means: (a) the filing by a Person of a voluntary
petition seeking liquidation, reorganization, arrangement or readjustment, in
any form, of its debts under the U.S. Bankruptcy Code (or corresponding
provisions of future Laws) or any other insolvency Law, or a Person’s filing an
answer consenting to or acquiescing in any

 

Appendix I-2



--------------------------------------------------------------------------------

such petition; (b) the making by a Person of any assignment for the benefit of
its creditors or the admission by a Person of its inability to pay its debts as
they mature; or (c) the expiration of sixty (60) days after the filing of an
involuntary petition under the U.S. Bankruptcy Code (or corresponding provisions
of future Laws) seeking an application for the appointment of a receiver for the
assets of a Person, or an involuntary petition seeking liquidation,
reorganization, arrangement or readjustment of its debts under any other
insolvency Law, unless the same shall have been vacated, set aside or stayed
within such sixty (60) day period.

“BG” means BG US Gathering Company, LLC, a limited liability company organized
and existing under the Laws of Delaware.

“BG Affiliate Group” means the Affiliated Member Group that includes BG or any
Affiliate of BG.

“Board Member” has the meaning set forth in Section 5.1(a).

“Business” means Midstream Activities conducted by any of the Company Group
Members.

“Business Day” means a day (other than a Saturday or Sunday) on which commercial
banks in Texas are generally open for business, provided that if Business Days
are used to calculate periods in which a Member must make a payment hereunder,
“Business Day” means a day (other than a Saturday or Sunday) on which commercial
banks in Texas and London are generally open for business.

“Calendar Month” means any of the months of the Gregorian calendar.

“Calendar Quarter” means a period of three (3) consecutive Calendar Months
commencing on the first day of January, the first day of April, the first day of
July and the first day of October in any Calendar Year.

“Calendar Year” means a period of twelve (12) consecutive Calendar Months
commencing on the first day of January and ending on the following 31st day of
December, according to the Gregorian calendar.

“Call Notice” means any call notice issued by the President and General Manager
to fund additional contributions required pursuant to Section 3.2.

“Capital Account” has the meaning set forth in Section 3.8(a).

“Cash Transfer” means any Transfer of Member Interest where the sole
consideration (other than the assumption of obligations relating to the
transferred Member Interest) takes the form of cash, cash equivalents,
promissory notes or retained interests (such as production payments) in the
Member Interest being transferred.

 

Appendix I-3



--------------------------------------------------------------------------------

“Cash Value” means the market value (expressed in U.S. dollars) of all or a
portion of a Member Interest subject to the proposed Transfer or Change in
Control, based upon the amount that a willing buyer would pay a willing seller
in an arm’s length transaction.

“Certificate” has the meaning set forth in the Recitals.

“Change in Control” means any direct or indirect change in Control of a Member
(whether through merger, sale of shares or other equity interests, or
otherwise), through a single transaction or series of related transactions, from
one or more transferors to one or more transferees; provided, however, that for
purposes hereof, a “Change in Control” shall not include a change in Control of
a Member: (a) resulting from a management-lead buyout of the public share
ownership of such Member and conversion of such Member to a privately-held
company, (b) resulting in ongoing control by a Wholly-Owned Affiliate that is
wholly-owned by the ultimate parent company of such Member, or (c) created by a
change in Control of the ultimate parent company of such Member. For the
avoidance of doubt, as of the Closing Date, the ultimate parent company of BG is
BG Group plc, a public limited company organized and existing under the Laws of
England and Wales, and the ultimate parent company of EOC is EXCO Resources,
Inc., a corporation organized and existing under the Laws of Texas.

“Claims” mean any and all claims, causes of actions, payments, charges,
judgments, assessments, liabilities, losses, damages, penalties, fines or costs
and expenses, including any reasonable fees of attorneys, experts, consultants,
accountants and other representatives and legal or other expenses incurred in
connection therewith and including liabilities, costs, losses and damages for
personal injury, illness or death, property damage, contract claims, torts or
otherwise.

“Closing Date” has the meaning set forth in the Preamble.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute.

“Company” has the meaning set forth in the Preamble.

“Company Group Commercial Contract” means any contract entered into by a Company
Group Member pursuant to which a Company Group Member will provide
transportation, gathering, treatment, processing or compression services to a
Third Party, or any contract pursuant to which a Company Group Member will
purchase or sell gas, liquids or other hydrocarbons. For the avoidance of doubt,
no Article 13 Contract shall be a Company Group Commercial Contract.

“Company Group Contract” means any contract entered into by a Company Group
Member or to which a Company Group Member is a party.

“Company Group Members” means, together, the Company and all Subsidiaries, and
“Company Group Member” means any of them.

 

Appendix I-4



--------------------------------------------------------------------------------

“Company Group O&M Contract” means any contract entered into by a Company Group
Member pursuant to which services, supplies, materials or equipment will be
provided to a Company Group Member by a contractor, supplier or other vendor,
provided that the Services Agreements shall not be Company Group O&M Contracts.

“Conflicted Member” has the meaning set forth in Section 5.3(b).

“Contribution Agreement” has the meaning set forth in the Recitals.

“Control” and its derivatives with respect to any Person means the possession,
directly or indirectly, of the power to exercise or determine the voting of more
than fifty percent (50%) of the voting rights in a corporation, and, in the case
of any other type of entity, the right to exercise or determine the voting of
more than fifty percent (50%) of the equity interests having voting rights, or
otherwise to direct or cause the direction of the management and policies of
such Person, whether by contract or otherwise.

“Covered Person” means, in each case, whether or not a Person continues to have
the applicable status referred to in the following list: a Member; any Affiliate
of a Member; a Board Member; any officer of any Company Group Member, whether or
not such officer is an employee of any Company Group Member; any officer,
director, member, manager, stockholder, partner, employee, representative or
agent of any Member, or of any of their respective Affiliates; any employee or
agent of any Company Group Member or its Affiliates; and any Tax Member.

“Credit Facility Encumbrance” means Encumbrances created pursuant to any
material borrowing arrangement entered into by any Member and/or its Affiliates
with a Third Party that is not an Affiliate of such Member or its Affiliates, as
such arrangement may be amended, modified, supplemented or replaced from time to
time.

“Credit Facility Foreclosure” means any foreclosure upon the interests of a
Member and its Affiliates in the Member Interests pursuant to a Credit Facility
Encumbrance of such Member and any related security agreements.

“Credit Facility Lender” means any Third Party of which the Company and the
other Members have been notified in writing by either a Member or such Third
Party that such Third Party has rights with respect to a Member’s Member
Interest under any Credit Facility Encumbrance.

“Default Interest Rate” means the three month London Inter-Bank Offer Rate (as
published in the “Money Rates” table of the Wall Street Journal, eastern
edition) plus an additional five percentage points (5.00%) applicable on the
first Business Day prior to the due date of payment and thereafter on the first
Business Day of each succeeding Calendar Month (or, if such rate is contrary to
any applicable usury Law, the maximum rate permitted by such applicable Law).

“Default Notice” has the meaning set forth in Section 3.5(a).

 

Appendix I-5



--------------------------------------------------------------------------------

“Default Period” has the meaning set forth in Section 3.5(b).

“Defaulting Member” has the meaning set forth in Section 3.5(a).

“Delaware Act” means the Delaware Limited Liability Company Act, Del. Code Ann.
Tit. 6, §§18-101, et. seq.

“Depreciation” means, for each Fiscal Year or other period, an amount equal to
the depreciation, amortization, or other cost recovery deduction allowable with
respect to an Asset for such year or other period, except that if the Gross
Asset Value of an Asset differs from its adjusted basis for federal income tax
purposes at the beginning of such year or other period, except as required by
Section 1.704-3(d) of the Treasury Regulations, Depreciation shall be an amount
which bears the same ratio to such beginning Gross Asset Value as the federal
income tax depreciation, amortization, or other cost recovery deduction for such
year or other period bears to such beginning adjusted tax basis; provided,
however, that if the federal income tax depreciation, amortization, or other
cost recovery deduction for such year is zero, Depreciation shall be determined
with reference to such beginning Gross Asset Value using any reasonable method
selected by the Tax Member. Notwithstanding the foregoing, if the Company uses
the remedial method pursuant to Section 1.704-3(d) of the Treasury Regulations
with respect to one or more of the Company Group Member’s Assets, Depreciation
with respect to such Assets shall not be determined in accordance with the
preceding sentence of this definition, but shall instead be determined in a
manner consistent with tax capital accounting principles and consistent with the
treatment of such assets under the remedial method, as determined by the Tax
Member in consultation with the Company’s tax advisors.

“Development Work Program” has the meaning set forth in Section 6.1(a).

“Dispute” means any dispute, controversy, or claim (of any and every kind or
type, whether based on contract, tort, statute, regulation, or otherwise)
arising out of, relating to, or connected with this Agreement, or the
transactions contemplated hereby, including any dispute, controversy or claim
concerning the existence, validity, interpretation, performance, breach, or
termination of this Agreement or the relationship of the Parties arising out of
this Agreement or the transactions contemplated hereby.

“East Texas/North Louisiana Area” means the lands (and subsurface) included in
those Texas counties and Louisiana parishes identified in Exhibit “K” attached
hereto, provided that the East Texas/North Louisiana Area shall not include
those areas included within the description of the excluded fields on Exhibit
“K” attached hereto.

“Electing Members” has the meaning set forth in Section 13.1(d).

“Emergency Expenditures” means expenditures which are reasonably necessary to be
expended in order to mitigate or remedy the endangerment of the health or safety
of any Person or the environment.

 

Appendix I-6



--------------------------------------------------------------------------------

“Encumbrance” means a mortgage, lien, pledge, charge or other encumbrance.

“Encumber” and other derivatives shall be construed accordingly.

“Enforcement Activities” has the meaning set forth in Section 5.3(b).

“EOC” means EXCO Operating Company, LP, a limited partnership organized and
existing under the Laws of Delaware.

“EOC Affiliate Group” means the Affiliated Member Group which includes EOC or
any Affiliate of EOC.

“FERC” has the meaning set forth in Section 1.10(a)(ix).

“Final Cash Amount” has the meaning provided in the Contribution Agreement.

“Fiscal Year” means the Company’s taxable year.

“GAAP” means United States generally accepted accounting principles.

“Governmental Authority” means any federal, state, local, municipal, tribal or
other government; any governmental, regulatory or administrative agency,
commission, body or other authority exercising or entitle to exercise any
administrative, executive, judicial, legislative, regulatory or taxing authority
or power; and any court or governmental tribunal, including any tribal authority
having or asserting jurisdiction.

“Gross Asset Value” means with respect to any Asset, the Asset’s adjusted basis
for federal income tax purposes, except as follows:

(a) the initial Gross Asset Value of any non-cash Asset contributed by a Member
to the Company shall be the gross fair market value of such Asset on the date of
contribution, as mutually agreed by the Members;

(b) the Gross Asset Values of all Assets shall be adjusted to equal their
respective gross fair market values (taking into account Section 7701(g) of the
Code), as reasonably determined by the Tax Member at each of the following
times:

(i) the acquisition of an additional Member Interest in the Company by any new
or existing Member in connection with a contribution of cash or property other
than a de minimis amount (within the meaning of Section 1.704-1(b)(2)(iv)(f) of
the Treasury Regulations);

(ii) the distribution by the Company to a Member of more than a de minimis
amount of Company Group Member property as consideration for a Member Interest
in the Company (within the meaning of Section 1.704-1(b)(2)(iv)(f) of the
Treasury Regulations);

 

Appendix I-7



--------------------------------------------------------------------------------

(iii) the grant of a Member Interest in the Company (other than a de minimis
Member Interest) as consideration for the provision of services to or for the
benefit of the Company Group Members by any new or existing Member (within the
meaning of Section 1.704-1(b)(2)(iv)(f) of the Treasury Regulations); and

(iv) the liquidation of the Company within the meaning of
Section 1.704-1(b)(2)(ii)(g) of the Treasury Regulations;

provided, however, that the adjustments pursuant to clauses (i), (ii) and
(iii) above shall be made only if the Tax Member reasonably determines that such
adjustments are necessary or appropriate to reflect the relative economic
interests of the Members in the Company;

(c) the Gross Asset Value of any non-cash Asset distributed to any Member shall
be the gross fair market value of such non-cash Asset on the date of
distribution as reasonably determined by the Tax Member;

(d) the Gross Asset Values of Assets shall be increased (or decreased) to
reflect any adjustments to the adjusted basis of such Assets pursuant to
Sections 734(b) or 743(b) of the Code, but only to the extent that such
adjustments are taken into account in determining the Capital Accounts pursuant
to Section 1.704-1(b)(2)(iv)(m) of the Treasury Regulations, and subsection
(g) under the definition of Net Profits and Net Losses below; provided, however,
that Gross Asset Values shall not be adjusted pursuant to this subsection to the
extent that the Tax Member reasonably determines that an adjustment pursuant to
subsection (b) of this definition is necessary or appropriate in connection with
a transaction that would otherwise result in an adjustment pursuant to this
subsection; and

(e) if the Gross Asset Value of an Asset has been determined or adjusted
pursuant to clause (a), (b) or (d) of this definition, such Gross Asset Value
shall thereafter be adjusted by the Depreciation taken into account with respect
to such asset for purposes of computing Net Profits and Net Losses.

“Group” has the meaning set forth in Section 5.1(a).

“HSSE” means Health, Safety, Security and Environmental.

“HSSE Management System” has the meaning set forth in Section 5.11(d).

“HSSE Plan” has the meaning set forth in Section 5.11(c).

“HSSE Principles” has the meaning set forth in Section 5.11(b).

“Interest Reduction Notice” has the meaning set forth in Section 3.7(a).

 

Appendix I-8



--------------------------------------------------------------------------------

“Interest Reduction Notice Delivery Date” has the meaning set forth in
Section 3.7(a).

“Interested Non-Proposing Members” has the meaning set forth in Section 13.2(d).

“Initial Contributions” has the meaning set forth in Section 3.1.

“Initial Election Period” has the meaning set forth in Section 13.2(a).

“Initial Three Year Period” has the meaning set forth in Section 11.1.

“IP” has the meaning set forth in Section 16.17.

“Joint Development Agreement” means that certain Joint Development Agreement by
and among BG US Production Company, LLC, EOC and EXCO Production Company, LP,
dated as of the Closing Date.

“Laws” means any constitution, decree, resolution, law, statute, act, ordinance,
rule, directive, order, treaty, code or regulation and any injunction or final
non-appealable judgment or any interpretation of the foregoing, as enacted,
issued or promulgated by any Governmental Authority.

“Liquidating Trustee” has the meaning set forth in Section 14.3(a).

“Management Board” means the board created pursuant to Section 5.1(a).

“Member Indemnitor” has the meaning set forth in Section 7.6.

“Member Interest” means the entire right, title and interest of a Member in the
Company at any particular time to any and all voting rights, distributions, and
other benefits to which such Member may be entitled as provided in this
Agreement, together with the obligations of such Member to comply with all the
terms and provisions of this Agreement. Such interest shall be expressed as a
percentage.

“Member Loan” means a loan made by a Member to the Company pursuant to
Section 3.4.

“Member Gathering Agreement” has the meaning set forth in Section 13.2(b).

“Member Requested Services” has the meaning set forth in Section 13.2(a).

“Midstream Activities” means the ownership, operation, maintenance, expansion,
construction, commissioning and decommissioning of, and acquisition of,
gathering systems, pipelines and treatment and processing facilities in the East
Texas/North Louisiana Area, marketing of capacity on such gathering systems,
buying and selling gas and condensate in connection therewith, and the provision
of compression services in connection therewith.

 

Appendix I-9



--------------------------------------------------------------------------------

“Midstream Asset” means any gathering system, pipeline, processing or treatment
facility, or related asset located in the East Texas/North Louisiana Area.

“Monthly Financial Reports” has the meaning set forth in Section 8.4(c).

“Monthly Operating Reports” has the meaning set forth in Section 8.4(d).

“Net Profits” or “Net Losses” means, for any Fiscal Year, an amount equal to the
Company’s taxable income or taxable loss for such Fiscal Year, as determined
under Section 703(a) of the Code (including all items required to be separately
stated under Section 703(a)(1) of the Code) and Section 1.703-1 of the Treasury
Regulations, but with the following adjustments:

(a) any tax-exempt income, as described in Section 705(a)(1)(B) of the Code,
realized by the Company and not otherwise taken into account in this subsection
shall be added to such taxable income or taxable loss;

(b) any expenditures of the Company described in Section 705(a)(2)(B) of the
Code for such Fiscal Year or treated as being so described in
Section 1.704-1(b)(2)(iv)(i) of the Treasury Regulations and not otherwise taken
into account in this subsection shall be subtracted from such taxable income or
taxable loss;

(c) in the event the Gross Asset Value of any Asset is adjusted pursuant to
clauses (b) or (c) of the definition of “Gross Asset Value,” the amount of such
adjustment shall be taken into account as gain or loss from the disposition of
such asset for purposes of computing Net Profit or Net Loss;

(d) any item of income, gain, loss or deduction that is required to be specially
allocated to a Member under this Agreement, including Section 4.2, 4.3 or 4.4,
shall not be taken into account in computing such taxable income or taxable
loss;

(e) the amount of any gain or loss required to be recognized by the Company
during such Fiscal Year by reason of a sale or other disposition of any Asset,
shall be computed as if the Company’s adjusted basis in such Asset for income
tax purposes were equal to the Gross Asset Value of the Asset disposed of,
notwithstanding that the adjusted tax basis of such Asset differs from its Gross
Asset Value;

(f) in lieu of depreciation, amortization, and other cost recovery deductions
taken into account in computing such taxable income or loss, there shall be
taken into account Depreciation for the Fiscal Year or other applicable period;
and

(g) to the extent an adjustment to the adjusted tax basis of any Asset pursuant
to Section 734(b) or Section 743(b) of the Code is required pursuant to

 

Appendix I-10



--------------------------------------------------------------------------------

Section 1.704-1(b)(2)(iv)(m) of the Treasury Regulations in determining Capital
Accounts, the amount of such adjustment shall be treated as an item of gain (if
the adjustment increases the basis of the asset) or loss (if the adjustment
decreases the basis of the asset) from the disposition of the Asset and shall be
taken into account for purposes of computing such taxable income or taxable
loss.

If the Company’s taxable income or taxable loss for such Fiscal Year, as
adjusted in the manner provided above in clauses (a) through (g) above, is (i) a
positive amount, such amount shall be the Net Profits for such Fiscal Year or
(ii) a negative amount, such amount shall be the Net Losses for such Fiscal
Year.

“New Business” means any Midstream Activity that is not then included in any
Annual Work Program and Budget, other than any Acquired Business, any Member
Requested Services, any buying and selling of gas and condensate or any activity
contemplated in any Article 13 Contract.

“New Business Annual Work Program and Budget” has the meaning set forth in
Section 13.2(d).

“Non-Acquiring Member” has the meaning set forth in Section 13.1(a).

“Non-Proposing Member” has the meaning set forth in Section 13.2(a).

“Offer Notice” has the meaning set forth in Section 13.1(a).

“Offered Interest” has the meaning set forth in Section 13.1(a).

“Operating Expenses” means costs and expenses reasonably necessary to continue
operating and maintaining the Assets in a manner consistent with past practices,
industry standards, the standards set forth in Section 5.11 and applicable Law.

“Option Period” has the meaning set forth in Section 13.1(a).

“Original Agreement” has the meaning set forth in the Recitals.

“Other Material Company Group Contract” means (a) any Company Group Commercial
Contract not authorized Section 5.1(c)(ii); and (b) any material Company Group
Contract that is not a Company Group Commercial Contract, Company Group O&M
Contract, an Affiliate Contract or an Article 13 Contract.

“Other Members” has the meaning set forth in Section 12.2(a).

“Participating Member” has the meaning set forth in Section 13.2(d).

“Parties” means, collectively, all of the Members and the Company, and “Party”
means any of them.

 

Appendix I-11



--------------------------------------------------------------------------------

“Person” means any individual, corporation, company, partnership, limited
partnership, limited liability company, trust, estate, Governmental Authority or
any other entity.

“President and General Manager” means the manager whose rights, obligations and
duties are described in Section 5.9(b)(i).

“Proposing Member” has the meaning set forth in Section 13.2(a).

“Purchase Agreement” has the meaning set forth in the Recitals.

“Quarterly Financial Statements” has the meaning set forth in Section 8.4(b).

“Quarterly Forecasts” has the meaning set forth in Section 8.4(e).

“Reduced Member Interest” has the meaning set forth in Section 3.7(b).

“Regulatory Allocations” has the meaning set forth in Section 4.3.

“Requesting Members” has the meaning set forth in Section 13.2(a).

“Required Asset Upgrade” means any Asset Upgrade that is necessary: (i) in order
for the conduct of Business to comply with applicable Laws; (ii) to ensure that
the Company Group Members will be able to comply with the standards identified
in Section 5.11, including the HSSE Principles, the HSSE Plan or the HSSE
Management System; or (iii) in order for the Company Group Members to fulfill
their required obligations under any material Company Group Commercial Contract.

“Secondment Agreement” means each Secondment Agreement entered into by the
Members and the Company as of the Closing Date in the form of Exhibit “C”
attached hereto.

“Securities Act” means the Securities Act of 1933 and the rules and regulations
promulgated thereunder.

“Selling Party” has the meaning set forth in Section 13.1(a).

“Services Agreements” means the agreements entered into by the Company on the
Closing Date pursuant to Section 5.10, and the agreements entered into by the
Company pursuant to Section 10.2(b), and “Services Agreement” means any of them.

“Standards of Conduct” has the meaning set forth in Section 1.10(a)(ix).

“Subsidiary” means any Person that is wholly-owned, directly or indirectly, by
the Company.

“Talco” means Talco Midstream Assets, Ltd., a limited partnership organized and
existing under Texas Law.

 

Appendix I-12



--------------------------------------------------------------------------------

“Tax Distribution” has the meaning set forth in Section 4.5(d)(i).

“Tax Distribution Date” has the meaning set forth in Section 4.5(d)(i).

“Tax Estimate Report” has the meaning set forth in Section 8.4(f).

“Tax Member” has the meaning set forth in Section 9.3.

“TGG” means TGG Pipeline, Ltd., a limited partnership organized and existing
under Texas Law.

“Third Party” means any Person that is not a Member or an Affiliate of a Member.

“Total Amount in Default” means, as of any time, and with respect to any
Defaulting Member, the following amounts: (a) the amounts that the Defaulting
Member has failed to pay under the terms of this Agreement; and (b) any interest
at the Default Interest Rate accrued on the amount under (a) from the date this
amount is due by the Defaulting Member until paid in full by the Defaulting
Member.

“Total Votes” has the meaning set forth in Section 5.3(a).

“Transfer” means any sale, assignment, or other disposition by a Member of all
or any part of its Member Interest excluding (a) any disposition resulting from
a direct or indirect Change in Control of a Member, or a change in Control
created by a change in Control of the ultimate parent company of such Member,
(b) any disposition resulting from a Credit Facility Foreclosure, and (c) any
Encumbrance.

“Treasury Regulations” means the regulations promulgated by the United States
Department of the Treasury pursuant to and in respect of provisions of the
Internal Revenue Code of 1986, as amended. All references herein to sections of
the Treasury Regulations shall include any corresponding provision or provisions
of succeeding, similar, substitute, proposed or final Treasury Regulations.

“Vice President of Finance and Business Services” means the vice president whose
rights, obligations and duties are described in Section 5.9(b)(vi).

“Vice President of Asset Integrity” means the manager whose rights, obligations
and duties are described in Section 5.9(b)(vii).

“Vice President of Commercial Operations and Business Development” means the
vice president whose rights, obligations and duties are described in
Section 5.9(b)(ii).

“Vice President of Engineering and Construction” means the vice president whose
rights, obligations and duties are described in Section 5.9(b)(iii).

“Vice President of HSSE” means the vice president whose rights, obligations and
duties are described in Section 5.9(b)(v).

 

Appendix I-13



--------------------------------------------------------------------------------

“Vice President of Operations and Maintenance” means the vice president whose
rights, obligations and duties are described in Section 5.9(b)(iv).

“Wholly-Owned Affiliate” means, with respect to any Party, an Affiliate of such
Party that is wholly owned, directly or indirectly by the ultimate parent of
such Party.

 

Appendix I-14



--------------------------------------------------------------------------------

ATTACHED TO AND MADE PART OF THE AMENDED AND RESTATED LIMITED LIABILITY COMPANY

AGREEMENT OF TGGT HOLDINGS, LLC

 

5.13-1